Exhibit 10.1

 

CREDIT AGREEMENT

 

DATED AS OF JANUARY 27, 2003

 

AMONG

 

PAPA JOHN’S INTERNATIONAL, INC.

 

THE LENDERS,

 

BANK ONE, KENTUCKY, NA
AS ADMINISTRATIVE AGENT

 

PNC BANK, NATIONAL ASSOCIATION
AS SYNDICATION AGENT

 

AND

 

BANC ONE CAPITAL MARKETS, INC.
AS LEAD ARRANGER AND SOLE BOOK RUNNER

 

$175,000,000 AGGREGATE COMMITMENT

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1. DEFINITIONS

 

 

 

ARTICLE 2. THE CREDITS

 

2.1

Commitment at Closing

 

2.2

Required Payments; Termination

 

2.3

Ratable Loans

 

2.4

Types of Advances

 

2.5

Facility Fee; Reductions in Aggregate Commitment

 

2.6

Minimum Amount of Each Advance

 

2.7

Optional Principal Payments

 

2.8

Method of Selecting Types and Interest Periods for New Advances

 

2.9

Conversion and Continuation of Outstanding Advances

 

2.10

Changes in Interest Rate, etc

 

2.11

Rates Applicable After Default

 

2.12

Method of Payment

 

2.13

Noteless Agreement; Evidence of Indebtedness.

 

2.14

Telephonic Notices

 

2.15

Interest Payment Dates; Interest and Fee Basis

 

2.16

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

 

2.17

Lending Installations

 

2.18

Non-Receipt of Funds by the Agent

 

2.19

Facility LCs

 

2.20

Extension of Facility Termination Date

 

2.21

Replacement of Lender

 

2.22

Limitation of Interest

 

2.23

Increase in Commitments.

 

 

 

ARTICLE 3. YIELD PROTECTION; TAXES

 

3.1

Yield Protection

 

3.2

Changes in Capital Adequacy Regulations

 

3.3

Availability of Types of Advances

 

3.4

Funding Indemnification

 

3.5

Taxes

 

3.6

Lender Statements; Survival of Indemnity

 

 

 

ARTICLE 4. CONDITIONS PRECEDENT

 

4.1

Initial Credit Extension

 

4.2

Each Credit Extension

 

 

 

ARTICLE 5. REPRESENTATIONS AND WARRANTIES

 

5.1

Existence and Standing

 

i

--------------------------------------------------------------------------------


 

 

5.2

Authorization and Validity

 

5.3

No Conflict; Government Consent

 

5.4

Financial Statements

 

5.5

Material Adverse Change

 

5.6

Taxes

 

5.7

Litigation and Contingent Obligations

 

5.8

Subsidiaries

 

5.9

ERISA

 

5.10

Accuracy of Information

 

5.11

Regulation U

 

5.12

Material Agreements

 

5.13

Compliance With Laws

 

5.14

Ownership of Properties

 

5.15

Plan Assets; Prohibited Transactions

 

5.16

Environmental Matters

 

5.17

Investment Company Act

 

5.18

Public Utility Holding Company Act

 

5.19

Subordinated Indebtedness

 

5.20

Post-Retirement Benefits

 

5.21

Insurance

 

5.22

Solvency

 

 

 

ARTICLE 6. COVENANTS

 

6.1

Financial Reporting

 

6.2

Use of Proceeds

 

6.3

Notice of Default

 

6.4

Conduct of Business

 

6.5

Taxes

 

6.6

Insurance

 

6.7

Compliance with Laws

 

6.8

Maintenance of Properties

 

6.9

Inspection

 

6.10

Dividends

 

6.11

Indebtedness

 

6.12

Merger, etc

 

6.13

Sale of Assets

 

6.14

Investments and Acquisitions

 

6.15

Liens

 

6.16

Affiliates

 

6.17

Financial Covenants.

 

6.18

Subsidiaries, Partnerships and Joint Ventures

 

 

 

ARTICLE 7. DEFAULTS

 

 

 

ARTICLE 8. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1

Acceleration; Facility LC Collateral Account

 

8.2

Amendments

 

8.3

Preservation of Rights

 

 

 

ARTICLE 9. GENERAL PROVISIONS

 

9.1

Survival of Representations

 

ii

--------------------------------------------------------------------------------


 

 

9.2

Governmental Regulation

 

9.3

Headings

 

9.4

Entire Agreement

 

9.5

Several Obligations; Benefits of this Agreement

 

9.6

Expenses; Indemnification.

 

9.7

Numbers of Documents

 

9.8

Accounting

 

9.9

Severability of Provisions

 

9.10

Nonliability of Lenders

 

9.11

Confidentiality

 

9.12

Nonreliance

 

9.13

Course of Dealing

 

9.14

Time of Essence

 

9.15

Acceptance of Partial Performance not a Waiver

 

 

 

ARTICLE 10. THE AGENT

 

10.1

Appointment; Nature of Relationship

 

10.2

Powers

 

10.3

General Immunity

 

10.4

No Responsibility for Loans, Recitals, etc

 

10.5

Action on Instructions of Lenders

 

10.6

Employment of Agents and Counsel

 

10.7

Reliance on Documents; Counsel

 

10.8

Agent’s Reimbursement and Indemnification

 

10.9

Notice of Default

 

10.10

Rights as a Lender

 

10.11

Lender Credit Decision

 

10.12

Successor Agent

 

10.13

Agent and Arranger Fees

 

10.14

Delegation to Affiliates

 

 

 

ARTICLE 11. SETOFF; RATABLE PAYMENTS

 

11.1

Setoff

 

11.2

Ratable Payments

 

 

 

ARTICLE 12. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

12.1

Successors and Assigns

 

12.2

Participations

 

12.3

Assignments

 

12.4

Dissemination of Information

 

12.5

Tax Treatment

 

 

 

ARTICLE 13. NOTICES

 

13.1

Notices

 

13.2

Change of Address

 

 

 

ARTICLE 14. COUNTERPARTS AND FACSIMILES

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 15. CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

15.1

CHOICE OF LAW

 

15.2

CONSENT TO JURISDICTION

 

15.3

WAIVER OF JURY TRIAL

 

 

 

PRICING SCHEDULE

 

 

 

EXHIBIT 2.8 BORROWING NOTICE

 

 

 

EXHIBIT 2.9 FORM OF CONVERSION/CONTINUATION NOTICE

 

 

 

EXHIBIT 2.13 NOTE

 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL TO NOTE

 

 

 

SCHEDULE 1 SUBSIDIARIES AND OTHER INVESTMENTS

 

 

 

SCHEDULE 2 EXISTING INDEBTEDNESS AND LIENS

 

 

 

EXHIBIT 2.23 FORM OF LENDER JOINDER

 

ANNEX I TERMS AND CONDITIONS FOR LENDER JOINDER

 

SCHEDULE 1 ADMINISTRATIVE QUESTIONNAIRE

 

SCHEDULE 1 US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS

 

 

 

EXHIBIT 4.1 (vi) FORM OF OPINION

 

 

 

EXHIBIT 4.1 (viii) LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

 

 

 

EXHIBIT 6.1 COMPLIANCE CERTIFICATE

 

SCHEDULE 1 TO COMPLIANCE CERTIFICATE

 

 

 

EXHIBIT 6.14 FORM OF ACQUISITION COMPLIANCE CERTIFICATE

 

 

 

EXHIBIT 12.3 ASSIGNMENT AND ASSUMPTION AGREEMENT

 

ANNEX 1 TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

 

SCHEDULE 1 ADMINISTRATIVE QUESTIONNAIRE

 

SCHEDULE 1 US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS

 

 

 

TRANSFERRED LETTERS OF CREDIT SCHEDULE

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This Credit Agreement, dated as of January 27, 2003, is entered into among PAPA
JOHN’S INTERNATIONAL, INC., a Delaware corporation, the LENDERS, PNC BANK,
NATIONAL ASSOCIATION, as Syndication Agent, and BANK ONE, KENTUCKY, NA, as
Administrative Agent.  The parties hereto agree as follows:

 


ARTICLE 1.


 


DEFINITIONS


 

Each reference in this Agreement to a Schedule or Exhibit shall mean a Schedule
or Exhibit to this Agreement unless expressly otherwise indicated and all such
Schedules and Exhibits are incorporated by reference herein.  As used in this
Agreement:

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

 

“Acquisition Compliance Certificate” is defined in Section 6.14.

 

“Administrative Agent” means Bank One acting as the Agent.

 

“Advance” means a borrowing hereunder, (i) made by the Lenders on the same
Borrowing Date, or (ii) converted or continued by the Lenders on the same date
of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurodollar
Loans, for the same Interest Period.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

 

“Agent” means Bank One in its capacity as contractual representative of the
Lenders pursuant to Article 10, and not in its individual capacity as a Lender,
and any successor Agent appointed pursuant to Article 10.

 

1

--------------------------------------------------------------------------------


 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, in the initial amount of $175,000,000, as increased or reduced from
time to time pursuant to the terms hereof.

 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

 

“Agreement” means this credit agreement, as it may be amended or modified and in
effect from time to time.

 

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day and (ii) the sum of the Federal
Funds Effective Rate for such day plus 1/2% per annum.

 

“Annual Administrative Agent’s Fee” is defined in Section 10.13.

 

“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
Commitment Fees are accruing on the unused portion of the Aggregate Commitment
at such time as set forth in the Pricing Schedule.

 

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangement Fee” is defined in Section 10.13.

 

“Arranger” means Banc One Capital Markets, Inc., a Delaware corporation, and its
successors, in its capacity as Lead Arranger and Sole Book Runner.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Assignment and Assumption Agreement” is defined in Section 12.3.1.

 

“Authorized Officer” means any of the following officers of the Borrower, acting
singly: Chairman, Chief Administrative Officer, Senior Vice President of
Finance, Chief Development Officer, General Counsel, and Secretary.

 

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

 

“Bank One” means Bank One, Kentucky, NA, a national banking association having
its principal office in Louisville, Kentucky, in its individual capacity, and
its successors.

 

“Base Amount” is defined in Section 6.17.

 

“Borrower” means Papa John’s International, Inc., a Delaware corporation, and
its successors and assigns.

 

2

--------------------------------------------------------------------------------


 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” is defined in Section 2.8.

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Louisville, Kentucky and New York City for the
conduct of substantially all of their commercial lending activities, interbank
wire transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Louisville, Kentucky for the conduct of substantially all of their
commercial lending activities and interbank wire transfers can be made on the
Fedwire system.

 

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Cash Equivalent Investments” means (i) obligations of, or fully guaranteed by,
the United States of America, (ii) commercial paper rated A-1 or better by S&P
or P-1 or better by Moody’s, (iii) demand deposit accounts maintained in the
ordinary course of business, and (iv) certificates of deposit issued by and time
deposits with commercial banks (whether domestic or foreign) having capital and
surplus in excess of $100,000,000; provided in each case that the same provides
for payment of both principal and interest (and not principal alone or interest
alone), is not subject to any contingency regarding the payment of principal or
interest, and has a maturity of one year or less.

 

“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 50% or more of the outstanding shares of voting stock of the
Borrower; or (ii) any individual who as of the date of this Agreement has
beneficial ownership of 20% or more of the outstanding shares of voting stock of
the Borrower and is a member of the board of directors of Borrower ceases to own
beneficially at least 20% of the outstanding shares of the voting stock of the
Borrower or to be a member of the board of directors of Borrower as a result, in
either case, of circumstances other than the death or disability of such
individual.

 

“Closing” means the satisfaction of all of the conditions to the initial Credit
Extension as set forth in Article 4.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

3

--------------------------------------------------------------------------------


 

“Collateral Shortfall Amount” is defined in Section 8.1.

 

“Compliance Certificate” is defined in Section 6.1.

 

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to, and participate in Facility LCs issued upon the application of, the Borrower
in an aggregate amount not exceeding the amount set forth opposite its signature
below, as it may be modified as a result of any increase thereof pursuant to
Section 2.23, or any assignment that has become effective pursuant to Section
12.3.2 or as otherwise modified from time to time pursuant to the terms of this
Agreement.

 

“Commitment Increase Effective Date” is defined in Section 2.23.3.

 

“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.

 

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) income tax expense, (iii) depreciation, (iv) amortization and (v)
other non-cash charges to net income, minus, to the extent included in
Consolidated Net Income, non-cash credits to Consolidated Net Income, all
calculated for the Borrower and its Subsidiaries on a consolidated basis.

 

“Consolidated Indebtedness” means at any time the Indebtedness of the Borrower
(and all of its Subsidiaries, unless expressly otherwise indicated) calculated
on a consolidated basis as of such time.

 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period.

 

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Borrower and its Subsidiaries calculated on a consolidated basis as of
such time.

 

“Consolidated Rentals” means, with reference to any period, the Rentals of the
Borrower and its Subsidiaries calculated on a consolidated basis for such
period.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person
(including pursuant to a Guaranty Agreement), or agrees to maintain the net
worth or working capital or other financial condition of any other Person, or
otherwise assures any creditor of such other Person against loss, including,
without limitation, any comfort letter, operating agreement, take-or-pay
contract, reimbursement obligations under Letters of Credit, or the obligations
of any such Person as general partner of a partnership with respect to the
liabilities of the partnership.

 

“Conversion/Continuation Notice” is defined in Section 2.9.

 

4

--------------------------------------------------------------------------------


 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

 

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

 

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

 

“Default” means an event described in Article 7.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable British Bankers’ Association LIBOR rate
for deposits in U.S. dollars as reported by any generally recognized financial
information service as of 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period, and having a maturity equal to such
Interest Period, provided that, if no such British Bankers’ Association LIBOR
rate is available to the Agent, the applicable Eurodollar Base Rate for the
relevant Interest Period shall instead be the rate determined by the Agent to be
the rate at which Bank One or one of its Affiliate banks offers to place
deposits in U.S. dollars with first-class banks in the London interbank market
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, in the approximate amount of Bank One’s relevant
Eurodollar Loan and having a maturity equal to such Interest Period.

 

“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin.

 

“Excluded Domestic Subsidiary” means any Subsidiary that is neither a Foreign
Subsidiary nor a Loan Party.

 

5

--------------------------------------------------------------------------------


 

“Excluded Subsidiary” means any Subsidiary that is not a Loan Party.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it, by (i) the jurisdiction under the laws of which
such Lender or the Agent is incorporated or organized or (ii) the jurisdiction
in which the Agent’s or such Lender’s principal executive office or such
Lender’s applicable Lending Installation is located.

 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Existing Lender” is defined in Section 2.23.

 

“Extension Request” is defined in Section 2.20.

 

“Facility Fee” is defined in Section 2.5.

 

“Facility Fee Payment Date” means the last Business Day during each calendar
quarter.

 

“Facility LC” is defined in Section 2.1; the term shall include the RSC Facility
LC if and for so long as the RSC Letter of Credit is issued as a Facility LC.

 

“Facility LC Application” is defined in Section 2.19.3.

 

“Facility LC Collateral Account” is defined in Section 2.19.11.

 

“Facility Termination Date” means January 15, 2006 or any later date as may be
specified as the Facility Termination Date in accordance with Section 2.19 or
any earlier date on which the Aggregate Commitment is reduced to zero or
otherwise terminated pursuant to the terms of this Agreement.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Agent from three Federal
funds brokers of recognized standing selected by the Agent in its sole
discretion.

 

“Fee Letter” is defined in Section 10.13.

 

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, and (ii) any Rate Management
Transaction.

 

“Flex-Pricing Provision” means any term or provision of any fee letter,
commitment letter or term sheet delivered in connection with the transaction
which is the subject of this Agreement which purports to permit the Agent or the
Arranger to change any or all of the structure, terms or pricing of the credit
facility evidenced by this Agreement either before or after

 

6

--------------------------------------------------------------------------------


 

the closing of this Agreement in order to allow the Agent and/or Arranger to
successfully syndicate such credit facility either before or after the closing
of this Agreement.

 

“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) the Applicable Margin, in each case changing
when and as the Alternate Base Rate changes.

 

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.

 

“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the Floating Rate.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
country other than the United States of America.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time applied on a consistent basis both as to classification and amounts.

 

“Guarantor” means the Initial Guarantors and other Persons now or at anytime
hereafter that guarantee payment of all or any portion of the Obligations.

 

“Guaranty” or “Guaranties” of any Person shall mean any obligation of such
Person guaranteeing or in effect guaranteeing any liability or obligation of any
other Person in any manner, whether directly or indirectly, including any
agreement to indemnify or hold harmless any other Person, any performance bond
or other suretyship arrangement and any other form of assurance against loss,
except endorsement of negotiable or other instruments for deposit or collection
in the ordinary course of business.

 

“Guaranty Agreement” means a document in form and substance acceptable to Lender
establishing the guaranty of any Guarantor.

 

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person, (iv)
obligations that are evidenced by notes, acceptances, or other instruments, (v)
obligations of such Person to purchase securities or other Property arising out
of or in connection with the sale of the same or substantially similar
securities or Property, (vi) Capitalized Lease Obligations, (vii) any other
obligation for borrowed money or other financial accommodation which in
accordance with GAAP would be shown as a liability on the consolidated balance
sheet of such Person, (viii) Contingent Obligations, including pursuant to
Letters of Credit and Guaranties, (ix) obligations under or in connection with
Rate Management Transactions and other Financial Contracts, (x) Off-Balance
Sheet Liabilities, including Sale Leaseback Transactions, and (xi) obligations
under Operating Leases; provided, however, it is expressly agreed that the
Indebtedness of Borrower pursuant to the RSC/Borrower Letter of Credit, for so
long as the same has not been drawn

 

7

--------------------------------------------------------------------------------


 

against and to the extent of not more than $18,000,000 at any time outstanding,
shall not be deemed Indebtedness under this Agreement for the purposes of
calculating the Leverage Ratio pursuant to either (a) Section 6.17.1, or (b) the
Pricing Schedule.

 

“Initial Guarantors” means, collectively, Papa John’s USA, Inc., Papa John’s
Support Services, Inc., Capital Delivery, Ltd., Risk Services Corp. and PJ Food
Service, Inc., each a Kentucky corporation, and PJFS of Mississippi, Inc., a
Mississippi corporation.

 

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three, six or twelve months commencing on a Business Day selected by the
Borrower pursuant to this Agreement.  Such Interest Period shall end on the day
which corresponds numerically to such date one, two, three, six or twelve months
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third, sixth or twelfth succeeding
month, such Interest Period shall end on the last Business Day of such next,
second, third, sixth or twelfth succeeding month.  If an Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next succeeding Business Day, provided, however, that if said next
succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.

 

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.

 

“Jeffersontown IRB” means that certain $7,500,000 Industrial Revenue Bond issued
by the City of Jeffersontown, Kentucky on December 27, 1997 and the $62,700,000
Industrial Revenue Bond issued by the City of Jeffersontown, Kentucky on
November 9, 1999, and the $10,000,000 Industrial Revenue Bond issued by the City
of Jeffersontown, Kentucky on December 20, 2000, the same being supported by the
sale and leaseback of property located at 2002 Papa John’s Boulevard,
Jeffersontown, Kentucky.

 

“LC Fee” is defined in Section 2.19.4.

 

“LC Issuer” means (a) on the date of Closing, PNC in the case of the Transferred
Letters of Credit that are to become Facility LCs as a condition to Closing
pursuant to Section 4.1 and, (b) in the case of each other Facility LC, Bank One
(or any subsidiary or affiliate of Bank One designated by Bank One) and any
other Lender selected by Borrower (or by RSC in the case of the RSC Facility LC)
with the consent of that Lender and with the consent of the Agent (provided such
consent from the Agent is not unreasonably withheld) in its capacity as issuer
of one or more Facility LCs hereunder.

 

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

 

“LC Obligations Limit” means (i) $20,000,000 from the date of this Agreement
until December 31, 2003, (ii) $25,000,000 on December 31, 2003 and thereafter
until December 31, 2004, and (iii) $30,000,000 on December 31, 2004 until the
Facility Termination Date.

 

8

--------------------------------------------------------------------------------


 

“LC Payment Date” is defined in Section 2.19.5.

 

“Lender Joinder” is defined in Section 2.23.

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.

 

“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or on a Schedule or otherwise selected by such Lender or
the Agent pursuant to Section 2.17.

 

“Letter of Credit” of a Person means a standby or commercial letter of credit or
similar instrument which is issued upon the application of such Person or upon
which such Person is an account party or for which such Person is in any way
liable.

 

“Leverage Ratio” is defined in Section 6.17.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

 

“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article 2 (or any conversion or continuation thereof).

 

“Loan Documents” means this Agreement, the Facility LC Applications, any Notes
issued pursuant to Section 2.13, any Guaranty Agreement and each other document
entered into to evidence, guarantee, secure or otherwise in connection with the
Obligations.

 

“Loan Party” means the Borrower and the Guarantors.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), results of operations, or
prospects of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents to
which it is a party, or (iii) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Agent, the LC Issuer or the Lenders
thereunder.

 

“Material Indebtedness” means Indebtedness in an outstanding principal amount of
$5,000,000 or more in the aggregate (or the equivalent thereof in any currency
other than U.S. dollars).

 

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

 

“Modify” and “Modification” are defined in Section 2.19.1.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

9

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

 

“New Commitment Provider” is defined in Section 2.23.

 

“New Lender” is defined in Section 2.23.

 

“Non-U.S. Lender” is defined in Section 3.5(iv).

 

“Note” is defined in Section 2.13.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrower to
the Lenders or to any Lender, the Agent, the LC Issuer or any indemnified party
arising under the Loan Documents.

 

“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any Sale and Leaseback Transaction which
is not a Capitalized Lease, (iii) any liability under any so-called “synthetic
lease” transaction entered into by such Person, or (iv) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheets of such Person, but excluding from this clause (iv) Operating
Leases.

 

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

 

“Other Taxes” is defined in Section 3.5(ii).

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Loans outstanding at such time, plus
(ii) an amount equal to its Pro Rata Share of the LC Obligations at such time.

 

“Participants” is defined in Section 12.2.1.

 

“Payment Date” means the last Business Day of each calendar month occurring
after the date of this Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Acquisition” is defined in Section 6.14.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.

 

10

--------------------------------------------------------------------------------


 

“PNC” means PNC Bank, National Association, a national banking association
having its principal office in Pittsburgh, Pennsylvania, in its individual
capacity, and its successors.

 

“Pricing Schedule” means the Pricing Schedule attached to this Agreement and
identified as such.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Bank One or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

 

“Prior Credit Agreement” is defined in Section 4.1.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment.

 

“Purchasers” is defined in Section 12.3.1.

 

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

 

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower which is a
rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

11

--------------------------------------------------------------------------------


 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower and RSC then outstanding under Section 2.19 to reimburse the LC
Issuer for amounts paid by the LC Issuer in respect of any one or more drawings
under Facility LCs.

 

“Rentals” of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.

 

“Required Consolidated Net Worth” is defined in Section 6.17.3.

 

“Required Lenders” means Lenders in the aggregate having greater than fifty
percent (50%) of the Aggregate Commitment or, if the Aggregate Commitment has
been terminated, Lenders in the aggregate holding at least a majority of the
Aggregate Outstanding Credit Exposure.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

 

“Response Date” is defined in Section 2.20.

 

“RSC” means RSC Insurance Services Ltd., a Bermuda corporation that is a
Subsidiary of Borrower.

 

“RSC/Borrower Letter of Credit” means a Letter of Credit, in an amount not
greater than the amount from time to time of the RSC Letter of Credit, issued
for the account of Borrower in favor of RSC to facilitate the underwriting by
RSC of insurance for franchisees of Borrower in the ordinary course of
Borrower’s business and that Borrower intends to be drawn against promptly
following, and in an amount equal to the amount of, any drafts drawn under the
RSC Letter of Credit.

 

“RSC Facility LC” means the RSC Letter of Credit if, and only for so long as,
the same is a Facility LC.

 

“RSC Guaranty” means the absolute, unconditional guaranty of payment to Lenders
by the Guarantors of the Reimbursement Obligations of RSC.

 

“RSC Guaranty Agreement” means a document in form and substance satisfactory to
Lender establishing the RSC Guaranty.

 

“RSC Letter of Credit” means a Letter of Credit issued for the account of RSC in
favor of a reinsurance company incidental to the underwriting by RSC of
insurance for franchisees of Borrower in the ordinary course of Borrower’s
business.

 

12

--------------------------------------------------------------------------------


 

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

 

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Required Lenders.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled. 
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

 

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries or property which is responsible for
more than 10% of the consolidated net sales or of the consolidated net income of
the Borrower and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).

 

“Syndication Agent” means PNC in its capacity as syndication agent for the
Lenders, and any successors to PNC in such capacity designated by the Required
Lenders with the consent of the Borrower.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

 

“Transferee” is defined in Section 12.4.

 

“Transferred Letters of Credit” means Letters of Credit outstanding on the date
of this Agreement that were issued by PNC for the account of Borrower or RSC, as
applicable, and that are more particularly described on the Transferred Letters
of Credit Schedule.

 

13

--------------------------------------------------------------------------------


 

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.

 

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“Upfront Fee” is defined in Section 4.1.

 

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 


ARTICLE 2.


 


THE CREDITS


 

2.1                                 Commitment at Closing.  From and including
the date of this Agreement and prior to the Facility Termination Date, each
Lender severally agrees, on the terms and conditions set forth in this
Agreement, to (i) make Loans to the Borrower and (ii) participate in (a) Letters
of Credit issued upon the request and for the account of the Borrower, and (b)
the RSC Letter of Credit if issued upon the request and for the account of RSC
(the Letters of Credit issued pursuant to clauses (a) and (b) of this sentence
are referred to collectively as “Facility LCs”) provided that, after giving
effect to the making of each such Loan and the issuance of each such Facility
LC, such Lender’s Outstanding Credit Exposure shall not exceed its Commitment
and conditioned, in the case of the RSC Facility LC, upon the execution and
delivery to Agent prior to the issuance thereof of the RSC Guaranty Agreement
and, if requested by Agent, a certified copy of resolutions of the governing
body of RSC authorizing the request for the issuance of the RSC Facility LC. 
Subject to the terms of this Agreement, the Borrower may borrow, repay and
reborrow at any time prior to the Facility Termination Date.  The Commitments to
extend credit hereunder shall expire on the Facility Termination Date.  The LC
Issuer will issue Facility LCs hereunder on the terms and conditions set forth
in Section 2.19.

 

2.2                                 Required Payments; Termination.  The
Aggregate Outstanding Credit Exposure and all other unpaid Obligations shall be
paid in full by the Borrower on the Facility Termination Date.

 

2.3                                 Ratable Loans.  Each Advance hereunder shall
consist of Loans made from the several Lenders ratably according to their Pro
Rata Shares.

 

14

--------------------------------------------------------------------------------


 

2.4                                 Types of Advances.  The Advances may be
Floating Rate Advances or Eurodollar Advances, or a combination thereof,
selected by the Borrower in accordance with Sections 2.8 and 2.9.

 

2.5                                 Facility Fee; Reductions in Aggregate
Commitment.  The Borrower agrees to pay to the Agent for the account of each
Lender according to its Pro Rata Share a facility fee (“Facility Fee”) at a per
annum rate equal to the Applicable Fee Rate on the average daily Available
Aggregate Commitment from the date hereof to and including the Facility
Termination Date, payable on each Facility Fee Payment Date hereafter and on the
Facility Termination Date.  The Borrower may permanently reduce the Aggregate
Commitment in whole, or in part ratably among the Lenders in integral multiples
of $10,000,000, upon at least five Business Days’ written notice to the Agent,
which notice shall specify the amount of any such reduction, provided, however,
that the amount of the Aggregate Commitment may not be reduced below the
Aggregate Outstanding Credit Exposure.  All accrued commitment fees shall be
payable on the effective date of any termination of the obligations of the
Lenders to make Credit Extensions hereunder.

 

2.6                                 Minimum Amount of Each Advance.  Each
Eurodollar Advance shall be in the minimum amount of $5,000,000 (and in
multiples of $1,000,000 if in excess thereof), and each Floating Rate Advance
shall be in the minimum amount of $1,000,000 (and in multiples of $1,000,000 if
in excess thereof), provided, however, that any Floating Rate Advance may be in
the amount of the Available Aggregate Commitment.

 

2.7                                 Optional Principal Payments.  The Borrower
may from time to time pay, without penalty or premium, all outstanding Floating
Rate Advances, or, in a minimum aggregate amount of $1,000,000 or any integral
multiple of $1,000,000 in excess thereof, any portion of the outstanding
Floating Rate Advances upon two Business Days’ prior notice to the Agent.  The
Borrower may from time to time pay, subject to the payment of any funding
indemnification amounts required by Section 3.4 but without penalty or premium,
all outstanding Eurodollar Advances, or, in a minimum aggregate amount of
$5,000,000 or any integral multiple of $1,000,000 in excess thereof, any portion
of the outstanding Eurodollar Advances upon three Business Days’ prior notice to
the Agent.

 

2.8                                 Method of Selecting Types and Interest
Periods for New Advances.  The Borrower shall select the Type of Advance and, in
the case of each Eurodollar Advance, the Interest Period applicable thereto from
time to time.  The Borrower shall give the Agent irrevocable notice (a
“Borrowing Notice”) not later than 10:00 a.m. (Louisville, Kentucky time) at
least one Business Day before the Borrowing Date of each Floating Rate Advance
and three Business Days before the Borrowing Date for each Eurodollar Advance,
specifying:

 

(i)                                     the Borrowing Date, which shall be a
Business Day, of such Advance,

 

(ii)                                  the aggregate amount of such Advance,

 

(iii)                               the Type of Advance selected, and

 

(iv)                              in the case of each Eurodollar Advance, the
Interest Period applicable thereto.

 

A Borrowing Notice may be made verbally, but if so shall be immediately
confirmed in writing by Borrower to Agent substantially in the form of Exhibit
2.8.  Not later than noon (Louisville, Kentucky time) on each Borrowing Date,
each Lender shall make available its Loan or Loans in

 

15

--------------------------------------------------------------------------------


 

funds immediately available in Louisville, Kentucky to the Agent at its address
specified pursuant to Article 13.  The Agent will make the funds so received
from the Lenders available to the Borrower at the Agent’s aforesaid address.

 

2.9                                 Conversion and Continuation of Outstanding
Advances.  Floating Rate Advances shall continue as Floating Rate Advances
unless and until such Floating Rate Advances are converted into Eurodollar
Advances pursuant to this Section 2.9 or are repaid in accordance with Section
2.7.  Each Eurodollar Advance shall continue as a Eurodollar Advance until the
end of the then applicable Interest Period therefor, at which time such
Eurodollar Advance shall be automatically converted into a Floating Rate Advance
unless (x) such Eurodollar Advance is or was repaid in accordance with Section
2.7 or (y) the Borrower shall have given the Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurodollar Advance continue as a Eurodollar Advance for the same or another
Interest Period.  Subject to the terms of Section 2.6, the Borrower may elect
from time to time to convert all or any part of a Floating Rate Advance into a
Eurodollar Advance.  The Borrower shall give the Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of a Floating Rate Advance
into a Eurodollar Advance or continuation of a Eurodollar Advance, substantially
in the form of Exhibit 2.9, not later than 10:00 a.m. (Louisville, Kentucky
time) at least three Business Days prior to the date of the requested conversion
or continuation, specifying:

 

(i)

the requested date, which shall be a Business Day, of such conversion or
continuation,

 

 

(ii)

the aggregate amount and Type of the Advance which is to be converted or
continued, and

 

 

(iii)

the amount of such Advance which is to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.

 

2.10                           Changes in Interest Rate, etc.  Each Floating
Rate Advance shall bear interest on the outstanding principal amount thereof,
for each day from and including the date such Advance is made or is
automatically converted from a Eurodollar Advance into a Floating Rate Advance
pursuant to Section 2.9, to but excluding the date it is paid or is converted
into a Eurodollar Advance pursuant to Section 2.9 hereof, at a rate per annum
equal to the Floating Rate for such day.  Changes in the rate of interest on
that portion of any Advance maintained as a Floating Rate Advance will take
effect simultaneously with each change in the Alternate Base Rate.  Each
Eurodollar Advance shall bear interest on the outstanding principal amount
thereof from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate determined by the Agent as applicable to such Eurodollar Advance
based upon the Borrower’s selections under Sections 2.8 and 2.9 and otherwise in
accordance with the terms hereof.  No Interest Period may end after the Facility
Termination Date.

 

2.11                           Rates Applicable After Default.  Notwithstanding
anything to the contrary contained in Section 2.8, 2.9 or 2.10, during the
continuance of a Default or Unmatured Default the Required Lenders may, at their
option, by notice to the Borrower (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that no
Advance may be made as, converted into or continued as a Eurodollar Advance. 
During the

 

16

--------------------------------------------------------------------------------


 

continuance of a Default the Required Lenders may, at their option, by notice to
the Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (i) each Eurodollar Advance
shall bear interest for the remainder of the applicable Interest Period at the
rate otherwise applicable to such Interest Period plus 2% per annum, (ii) each
Floating Rate Advance shall bear interest at a rate per annum equal to the
Floating Rate in effect from time to time plus 2% per annum and (iii) the LC Fee
shall be increased by 2% per annum, provided that, during the continuance of a
Default under Section 7.6 or 7.7, the interest rates set forth in clauses (i)
and (ii) above and the increase in the LC Fee set forth in clause (iii) above
shall be applicable to all Credit Extensions without any election or action on
the part of the Agent or any Lender.

 

2.12                           Method of Payment.  All payments of the
Obligations hereunder shall be made, without setoff, deduction, or counterclaim,
in immediately available funds to the Agent at the Agent’s address specified
pursuant to Article 13, or at any other Lending Installation of the Agent
specified in writing by the Agent to the Borrower, by noon (local time) on the
date when due and shall (except in the case of Reimbursement Obligations for
which the LC Issuer has not been fully indemnified by the Lenders, or as
otherwise specifically required hereunder) be applied ratably by the Agent among
the Lenders.  Each payment delivered to the Agent for the account of any Lender
shall be delivered promptly by the Agent to such Lender in the same type of
funds that the Agent received at its address specified pursuant to Article 13 or
at any Lending Installation specified in a notice received by the Agent from
such Lender.  The Agent is hereby authorized to charge the account of the
Borrower maintained with Bank One for each payment of principal, interest,
Reimbursement Obligations and fees as it becomes due hereunder.  Each reference
to the Agent in this Section 2.12 shall also be deemed to refer, and shall apply
equally, to the LC Issuer, in the case of payments required to be made by the
Borrower to the LC Issuer pursuant to Section 2.19.6.

 

2.13

Noteless Agreement; Evidence of Indebtedness.

 

 

(i)

Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

 

(ii)

The Agent shall also maintain accounts in which it will record (a) the amount of
each Loan made hereunder, the Type thereof and the Interest Period with respect
thereto, (b) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder, (c) the
original stated amount of each Facility LC and the amount of LC Obligations
outstanding at any time, and (d) the amount of any sum received by the Agent
hereunder from the Borrower and each Lender’s share thereof.

 

 

(iii)

The entries maintained in the accounts maintained pursuant to paragraphs (i) and
(ii) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the Agent
or any Lender to maintain such accounts or any error therein shall not in any
manner affect the obligation of the Borrower to repay the Obligations in
accordance with their terms.

 

17

--------------------------------------------------------------------------------


 

(iv)

Any Lender may request that its Loans be evidenced by a promissory note (a
“Note”). In such event, the Borrower shall prepare, execute and deliver to such
Lender a Note payable to the order of such Lender in a form supplied by the
Agent substantially conforming to Exhibit 2.13.  Thereafter, the Loans evidenced
by such Note and interest thereon shall at all times (prior to any assignment
pursuant to Section 12.3) be represented by one or more Notes payable to the
order of the payee named therein, except to the extent that any such Lender
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in paragraphs (i) and (ii) above.

 

2.14                           Telephonic Notices.  The Borrower hereby
authorizes the Lenders and the Agent to extend, convert or continue Advances,
effect selections of Types of Advances and to transfer funds based on telephonic
notices made by any person or persons the Agent or any Lender in good faith
believes to be acting on behalf of the Borrower, it being understood that the
foregoing authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically.  The Borrower agrees
to deliver promptly to the Agent a written confirmation, if such confirmation is
requested by the Agent or any Lender, of each telephonic notice signed by an
Authorized Officer. If the written confirmation differs in any material respect
from the action taken by the Agent and the Lenders, the records of the Agent and
the Lenders shall govern absent manifest error.

 

2.15                           Interest Payment Dates; Interest and Fee Basis. 
Interest accrued on each Floating Rate Advance shall be payable on each Payment
Date, commencing with the first such date to occur after the date hereof and at
maturity.  Interest accrued on each Eurodollar Advance shall be payable on the
last day of its applicable Interest Period, on any date on which the Eurodollar
Advance is prepaid, whether by acceleration or otherwise, and at maturity. 
Interest accrued on each Eurodollar Advance having an Interest Period longer
than three months shall also be payable on the last day of each three-month
interval during such Interest Period.  Interest, commitment fees and LC Fees
shall be calculated for actual days elapsed on the basis of a 360-day year. 
Interest shall be payable for the day an Advance is made but not for the day of
any payment on the amount paid if payment is received prior to noon (local time)
at the place of payment.  If any payment of principal of or interest on an
Advance shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.

 

2.16                           Notification of Advances, Interest Rates,
Prepayments and Commitment Reductions.  Promptly after receipt thereof, the
Agent will notify each Lender of the contents of each Aggregate Commitment
reduction notice, Borrowing Notice, Conversion/Continuation Notice, and
repayment notice received by it hereunder.  Promptly after notice from the LC
Issuer, the Agent will notify each Lender of the contents of each request for
issuance of a Facility LC hereunder.  The Agent will notify each Lender of the
interest rate applicable to each Eurodollar Advance promptly upon determination
of such interest rate and will give each Lender prompt notice of each change in
the Alternate Base Rate.

 

2.17                           Lending Installations.  Each Lender may book its
Loans and its participation in any LC Obligations and the LC Issuer may book the
Facility LCs at any Lending Installation selected by such Lender or the LC
Issuer, as the case may be, and may change its Lending Installation from time to
time.  All terms of this Agreement shall apply to any such Lending Installation
and the Loans, Facility LCs, participations in LC Obligations and any Notes
issued

 

18

--------------------------------------------------------------------------------


 

hereunder shall be deemed held by each Lender or the LC Issuer, as the case may
be, for the benefit of any such Lending Installation.  Each Lender and the LC
Issuer may, by written notice to the Agent and the Borrower in accordance with
Article 13, designate replacement or additional Lending Installations through
which Loans will be made by it or Facility LCs will be issued by it and for
whose account Loan payments or payments with respect to Facility LCs are to be
made.

 

2.18                           Non-Receipt of Funds by the Agent.  Unless the
Borrower or a Lender, as the case may be, notifies the Agent prior to the date
on which it is scheduled to make payment to the Agent of (i) in the case of a
Lender, the proceeds of a Loan or (ii) in the case of the Borrower, a payment of
principal, interest or fees to the Agent for the account of the Lenders, that it
does not intend to make such payment, the Agent may assume that such payment has
been made.  The Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption.  If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Agent, the recipient of such payment shall, on demand
by the Agent, repay to the Agent the amount so made available together with
interest thereon in respect of each day during the period commencing on the date
such amount was so made available by the Agent until the date the Agent recovers
such amount at a rate per annum equal to (x) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.

 

2.19                        Facility LCs.

 

2.19.1                  Issuance.  The LC Issuer hereby agrees, on the terms and
conditions set forth in this Agreement, to issue Facility LCs, and to renew,
extend, increase, decrease or otherwise modify each Facility LC (“Modify,” and
each such action a “Modification”), from time to time from and including the
date of this Agreement and prior to the Facility Termination Date upon the
request of the Borrower (or RSC, in the case of the RSC Facility LC); provided
that immediately after each such Facility LC is issued or Modified, (i) the
aggregate amount of the outstanding LC Obligations shall not exceed the LC
Obligations Limit, and (ii) the Aggregate Outstanding Credit Exposure shall not
exceed the Aggregate Commitment.  No Facility LC shall have an expiry date later
than the earlier of (x) the fifth Business Day prior to the Facility Termination
Date and (y) one year after its issuance.  Facility LCs may be denominated in
foreign currencies acceptable to the LC Issuer and the Agent.

 

2.19.2                  Participations.  Upon the issuance or Modification by
the LC Issuer of a Facility LC in accordance with this Section 2.19, the LC
Issuer shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Lender, and each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the LC Issuer, a participation in such Facility LC
(and each Modification thereof) and the related LC Obligations in proportion to
its Pro Rata Share.

 

2.19.3                  Notice.  Subject to Section 2.19.1, the Borrower (or
RSC, in the case of the RSC Facility LC) shall give the LC Issuer (and the
Agent, if the Agent is not the LC Issuer in the case of the Facility LC being
requested) notice prior to 10:00 a.m. (Louisville, Kentucky time) at least five
Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the beneficiary, the proposed

 

19

--------------------------------------------------------------------------------


 

date of issuance (or Modification) and the expiry date of such Facility LC, and
describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby.  Upon receipt of such notice, the
LC Issuer shall promptly notify the Agent, and the Agent shall promptly notify
each Lender, of the contents thereof and of the amount of such Lender’s
participation in such proposed Facility LC.  The issuance or Modification by the
LC Issuer of any Facility LC shall, in addition to the conditions precedent set
forth in Article 4 (the satisfaction of which the LC Issuer shall have no duty
to ascertain), be subject to the conditions precedent that such Facility LC
shall be satisfactory to the LC Issuer and that the Borrower shall have executed
and delivered such application agreement and/or such other instruments and
agreements relating to such Facility LC as the LC Issuer shall have reasonably
requested (each, a “Facility LC Application”).  In the event of any conflict
between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.

 

2.19.4                  LC Fees.  The Borrower shall pay to the Agent (on behalf
of RSC, in the case of the RSC Facility LC), for the account of the Lenders
ratably in accordance with their respective Pro Rata Shares, (i) with respect to
each standby Facility LC, a letter of credit fee at a per annum rate equal to
the Applicable Margin for Eurodollar Loans in effect from time to time on the
average daily undrawn stated amount under such standby Facility LC, such fee to
be payable in arrears on each Payment Date, and (ii) with respect to each
commercial Facility LC, a one-time letter of credit fee in an amount equal to 1%
of the initial stated amount (or, with respect to a Modification of any such
commercial Facility LC which increases the stated amount thereof, such increase
in the stated amount) thereof, such fee to be payable on the date of such
issuance or increase (each such fee described in this sentence an “LC Fee”). 
The Borrower (on behalf of RSC, in the case of the RSC Facility LC) shall also
pay to the LC Issuer for its own account (x) at the time of issuance of each
Facility LC that is a standby Letter of Credit, a fronting fee in an amount
equal to 0.125% of the face amount of the Letter of Credit, and (y) documentary
and processing charges in connection with the issuance or Modification of and
draws under Facility LCs in accordance with the LC Issuer’s standard schedule
for such charges as in effect from time to time.

 

2.19.5                  Administration; Reimbursement by Lenders.  Upon receipt
from the beneficiary of any Facility LC of any demand for payment under such
Facility LC, the LC Issuer shall notify the Agent and the Agent shall promptly
notify the Borrower and each other Lender as to the amount to be paid by the LC
Issuer as a result of such demand and the proposed payment date (the “LC Payment
Date”).  The responsibility of the LC Issuer to the Borrower (and RSC, if
applicable) and each Lender shall be only to determine that the documents
(including each demand for payment) delivered under each Facility LC in
connection with such presentment shall be in conformity in all material respects
with such Facility LC.  The LC Issuer shall endeavor to exercise the same care
in the issuance and administration of the Facility LCs as it does with respect
to letters of credit in which no participations are granted, it being understood
that in the absence of any gross negligence or willful misconduct by the LC
Issuer, each Lender shall be unconditionally and irrevocably liable without
regard to the occurrence of any Default or any condition precedent whatsoever,
to reimburse the LC Issuer on demand for (i) such Lender’s Pro Rata Share of the
amount of each payment made by the LC Issuer under each Facility LC to the
extent such amount is not reimbursed by the Borrower pursuant to Section 2.19.6
below, plus (ii) interest on the foregoing amount to be reimbursed by such
Lender, for each day from the date of the LC Issuer’s demand for such
reimbursement (or,

 

20

--------------------------------------------------------------------------------


 

if such demand is made after 11:00 a.m. (Louisville, Kentucky time) on such
date, from the next succeeding Business Day) to the date on which such Lender
pays the amount to be reimbursed by it, at a rate of interest per annum equal to
the Federal Funds Effective Rate for the first three days and, thereafter, at a
rate of interest equal to the rate applicable to Floating Rate Advances.

 

2.19.6                  Reimbursement by Borrower.  The Borrower (and RSC, if
applicable) shall be irrevocably and unconditionally obligated to reimburse the
LC Issuer on or before the applicable LC Payment Date for any amounts to be paid
by the LC Issuer upon any drawing under any Facility LC, without presentment,
demand, protest or other formalities of any kind; provided that neither the
Borrower nor any Lender shall hereby be precluded from asserting any claim for
direct (but not consequential) damages suffered by the Borrower or RSC or such
Lender to the extent, but only to the extent, caused by (i) the willful
misconduct or gross negligence of the LC Issuer in determining whether a request
presented under any Facility LC issued by it complied with the terms of such
Facility LC or (ii) the LC Issuer’s failure to pay under any Facility LC issued
by it after the presentation to it of a request strictly complying with the
terms and conditions of such Facility LC.  All such amounts paid by the LC
Issuer and remaining unpaid by the Borrower shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to (x) the rate
applicable to Floating Rate Advances for such day if such day falls on or before
the applicable LC Payment Date and (y) the sum of 2% plus the rate applicable to
Floating Rate Advances for such day if such day falls after such LC Payment
Date.  The LC Issuer will pay to each Lender ratably in accordance with its Pro
Rata Share all amounts received by it from the Borrower for application in
payment, in whole or in part, of the Reimbursement Obligation in respect of any
Facility LC issued by the LC Issuer, but only to the extent such Lender has made
payment to the LC Issuer in respect of such Facility LC pursuant to Section
2.19.5.  Subject to the terms and conditions of this Agreement (including
without limitation the submission of a Borrowing Notice in compliance with
Section 2.8 and the satisfaction of the applicable conditions precedent set
forth in Article 4), the Borrower may request an Advance hereunder for the
purpose of satisfying any Reimbursement Obligation.

 

2.19.7                  Obligations Absolute.  The Borrower’s (and RSC’s, if
applicable) obligations under this Section 2.19 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which the Borrower or RSC may have or have
had against the LC Issuer, any Lender or any beneficiary of a Facility LC.  The
Borrower further agrees with the LC Issuer and the Lenders that the LC Issuer
and the Lenders shall not be responsible for, and the Reimbursement Obligation
in respect of any Facility LC shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even if
such documents should in fact prove to be in any or all respects invalid,
fraudulent or forged, or any dispute between or among the Borrower, any of its
Affiliates, the beneficiary of any Facility LC or any financing institution or
other party to whom any Facility LC may be transferred or any claims or defenses
whatsoever of the Borrower or of any of its Affiliates against the beneficiary
of any Facility LC or any such transferee.  The LC Issuer shall not be liable
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Facility LC.  The Borrower agrees that any action taken or omitted by the LC
Issuer or any Lender under or in connection with each Facility LC and the
related drafts and documents, if done without gross negligence or willful
misconduct,

 

21

--------------------------------------------------------------------------------


 

shall be binding upon the Borrower and shall not put the LC Issuer or any Lender
under any liability to the Borrower.  Nothing in this Section 2.19.7 is intended
to limit the right of the Borrower to make a claim against the LC Issuer for
damages as contemplated by the proviso to the first sentence of Section 2.19.6.

 

2.19.8                  Actions of LC Issuer.  The LC Issuer shall be entitled
to rely, and shall be fully protected in relying, upon any Facility LC, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the LC Issuer. 
The LC Issuer shall be fully justified in failing or refusing to take any action
under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.19, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

 

2.19.9                  Indemnification.  The Borrower hereby agrees to
indemnify and hold harmless each Lender, the LC Issuer and the Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities, costs or expenses which such
Lender, the LC Issuer or the Agent may incur (or which may be claimed against
such Lender, the LC Issuer or the Agent by any Person whatsoever) by reason of
or in connection with the issuance, execution and delivery or transfer of or
payment or failure to pay under any Facility LC or any actual or proposed use of
any Facility LC, including, without limitation, any claims, damages, losses,
liabilities, costs or expenses which the LC Issuer may incur by reason of or in
connection with (i) the failure of any other Lender to fulfill or comply with
its obligations to the LC Issuer hereunder (but nothing herein contained shall
affect any rights the Borrower may have against any defaulting Lender) or
(ii) by reason of or on account of the LC Issuer issuing any Facility LC which
specifies that the term “Beneficiary” included therein includes any successor by
operation of law of the named Beneficiary, but which Facility LC does not
require that any drawing by any such successor Beneficiary be accompanied by a
copy of a legal document, satisfactory to the LC Issuer, evidencing the
appointment of such successor Beneficiary; provided that the Borrower shall not
be required to indemnify any Lender, the LC Issuer or the Agent for any claims,
damages, losses, liabilities, costs or expenses to the extent, but only to the
extent, caused by (x) the willful misconduct or gross negligence of the LC
Issuer in determining whether a request presented under any Facility LC complied
with the terms of such Facility LC or (y) the LC Issuer’s failure to pay under
any Facility LC after the presentation to it of a request strictly complying
with the terms and conditions of such Facility LC. Nothing in this Section
2.19.9 is intended to limit the obligations of the Borrower under any other
provision of this Agreement.

 

2.19.10            Lenders’ Indemnification.  Each Lender shall, ratably in
accordance with its Pro Rata Share, indemnify the LC Issuer, its affiliates and
their

 

22

--------------------------------------------------------------------------------


 

respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or the LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of the Facility LC) that such indemnitees may suffer or incur in connection with
this Section 2.19 or any action taken or omitted by such indemnitees hereunder.

 

2.19.11            Facility LC Collateral Account.  The Borrower agrees that it
will, upon the request of the Agent or the Required Lenders and until the final
expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuer or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements satisfactory to the Agent
(the “Facility LC Collateral Account”) at the Agent’s office at the address
specified pursuant to Article 13, in the name of such Borrower but under the
sole dominion and control of the Agent, for the benefit of the Lenders and in
which such Borrower shall have no interest other than as set forth in Section
8.1.  The Borrower hereby pledges, assigns and grants to the Agent, on behalf of
and for the ratable benefit of the Lenders and the LC Issuer, a security
interest in all of the Borrower’s right, title and interest in and to all funds
which may from time to time be on deposit in the Facility LC Collateral Account
to secure the prompt and complete payment and performance of the Obligations;
provided, however, that Borrower shall be under no obligation and Agent shall
have no entitlement to deposit funds of Borrower into the Facility LC Collateral
Account except after the occurrence and during the continuance of a Default. 
The Agent will invest any funds on deposit from time to time in the Facility LC
Collateral Account in certificates of deposit of Bank One having a maturity not
exceeding 30 days.  Nothing in this Section 2.19.11 shall either obligate the
Agent to require the Borrower to deposit any funds in the Facility LC Collateral
Account or limit the right of the Agent to release any funds held in the
Facility LC Collateral Account in each case other than as required by Section
8.1.

 

2.19.12            Rights as a Lender.  In its capacity as a Lender, the LC
Issuer shall have the same rights and obligations as any other Lender.

 

2.20                        Extension of Facility Termination Date.  The
Borrower may request a one-year extension of the Facility Termination Date by
submitting a request for an extension to the Agent (an “Extension Request”) no
more than 90 and no less than 45 days prior to the third anniversary of the
closing of this Agreement.  Promptly upon receipt of an Extension Request, and
provided no Default or Unmatured Default is then existing, the Agent shall
notify each Lender thereof and shall request each Lender to inform the Agent
whether it approves the Extension Request.  Each Lender approving the Extension
Request shall deliver its written consent by the date (the “Response Date”) that
is no later than 30 days prior to such third anniversary of the closing of this
Agreement.  If the consent of each of the Lenders is received by the Agent, the
Facility Termination Date shall be extended by one year and the Agent shall
promptly notify the Borrower and each Lender of the new Facility Termination
Date.  Each Lender may elect to approve or disapprove the Extension Request in
the exercise of its sole and absolute discretion.

 

2.21                           Replacement of Lender.  If the Borrower is
required pursuant to Section 3.1, 3.2 or 3.5 to make any additional payment to
any Lender or if any Lender’s obligation to make or continue, or to convert
Floating Rate Advances into, Eurodollar Advances shall be suspended

 

23

--------------------------------------------------------------------------------


 

pursuant to Section 3.3 (any Lender so affected an “Affected Lender”), the
Borrower may elect, if such amounts continue to be charged or such suspension is
still effective, to replace such Affected Lender as a Lender party to this
Agreement, provided that no Default or Unmatured Default shall have occurred and
be continuing at the time of such replacement, and provided further that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower and the Agent shall agree, as of such
date, to purchase for cash the Advances and other Obligations due to the
Affected Lender pursuant to an Assignment and Assumption Agreement and to become
a Lender for all purposes under this Agreement and to assume all obligations of
the Affected Lender to be terminated as of such date and to comply with the
requirements of Section 12.3 applicable to assignments, and (ii) the Borrower
shall pay to such Affected Lender in same day funds on the day of such
replacement (A) all interest, fees and other amounts then accrued but unpaid to
such Affected Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Affected Lender
under Sections 3.1, 3.2 and 3.5, and (B) an amount, if any, equal to the payment
which would have been due to such Lender on the day of such replacement under
Section 3.4 had the Loans of such Affected Lender been prepaid on such date
rather than sold to the replacement Lender.

 

2.22                           Limitation of Interest. The Borrower, the Agent
and the Lenders intend to strictly comply with all applicable laws, including
applicable usury laws.  Accordingly, the provisions of this Section 2.22 shall
govern and control over every other provision of this Agreement or any other
Loan Document which conflicts or is inconsistent with this Section 2.22, even if
such provision declares that it controls.  As used in this Section 2.22, the
term “interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law, provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of the Obligations.  In no event shall the Borrower or any other Person be
obligated to pay, or any Lender have any right or privilege to reserve, receive
or retain any interest in excess of the maximum amount of nonusurious interest
permitted under the laws of the Commonwealth of Kentucky or the applicable laws
(if any) of the United States or of any other applicable state.

 

2.23                        Increase in Commitments.


 

2.23.1                  Amount of Increase in Commitments.  The Borrower may at
any time, with the consent of the Agent but without the consent of the Lenders
except as provided in this Section 2.23, increase the Commitments up to an
amount not to exceed $225,000,000, subject to satisfaction of each of the
requirements contained in this Section 2.23.

 

2.23.2                  Eligibility.  Each Lender who provides an increase in
the Commitments (each a “New Commitment Provider”) shall be either an existing
Lender at the time of the increase (each an “Existing Lender”) or a financial
institution reasonably acceptable to Agent that is not then currently a Lender
(each a “New Lender”) provided, that the Borrower shall first offer any increase
in the Commitments to the Existing Lenders by giving notice thereof to each of
the Existing Lenders and thirty (30) Business Days to respond to such notice
(failure to respond shall be deemed a rejection).

 

24

--------------------------------------------------------------------------------


 

2.23.3                  Notice.  The Borrower and the Agent jointly shall notify
the Lenders at least thirty (30) Business Days before the date (“Commitment
Increase Effective Date”) any increase in the Commitments shall become
effective.  Such notice shall state the amount of the increase in the
Commitments, the names of the Lenders providing the additional Commitments and
the Commitment Increase Effective Date.

 

2.23.4                  Minimum Amount.  Any increase in the Commitments
provided by any individual Lender shall be in an amount not less than $5,000,000
and integral multiples of $1,000,000 in excess thereof.

 

2.23.5                  Implementation of Increase.  On the Commitment Increase
Effective Date:

 

(i)

Joinder.  Each New Commitment Provider shall execute and deliver to the Agent
two Business Days prior to the Commitment Increase Effective Date a Joinder in
the form attached as Exhibit 2.23 (“Lender Joinder”), which shall become
effective on the Commitment Increase Effective Date. The Lender Joinder shall
set forth the Commitment provided by the New Commitment Provider if it is a New
Lender and the new amount of the Commitment and the increase in the Commitment
to be provided if it is an Existing Lender. If the New Commitment Provider is a
New Lender it shall on the Effective Date join and become a party to this
Agreement and the other Loan Documents as a Lender for all purposes hereunder
and thereunder, subject to the provisions of this Section 2.23, having a
Commitment as set forth in the Lender Joinder tendered by the same.

 

 

(ii)

Floating Rate Loans.  Each New Commitment Provider shall (i) purchase from the
other lenders its Pro Rata Share in any Floating Rate Loans outstanding on the
Commitment Increase Effective Date, and (ii) share ratably in all Floating Rate
Loans borrowed by the Borrower after the Commitment Increase Effective Date.

 

 

(iii)

Eurodollar Rate Loans.  Each New Commitment Provider shall (a) purchase from the
other Lenders its Pro Rata Share in each outstanding Eurodollar Loan on the date
on which the Borrower either renews its Eurodollar Loan election with respect to
the Eurodollar Loan in question or converts such Eurodollar Loan to a Floating
Rate Loan.  The New Commitment Provider shall not purchase an interest in such
Loans from the other Lenders on the Commitment Increase Effective Date (unless
the Commitment Increase Effective Date is a renewal or conversion date, as
applicable, in which case the preceding sentence shall apply), and (b) shall
participate in all new Eurodollar Loans borrowed by the Borrower on and after
the Commitment Increase Effective Date.

 

 

(iv)

Facility LCs.  Each New Commitment Provider shall participate in all Facility
LCs outstanding on the Commitment Increase Effective Date according to its Pro
Rata Share.

 

 

(v)

Limit on Amount.  Any increase in the Commitments pursuant to this Section 2.23
may not cause the total amount of the Commitments to exceed $225,000,000.

 

 

(vi)

No Default or Unmatured Default.  There shall exist no Default or Unmatured
Default on the Commitment Increase Effective Date. If a Default or Unmatured
Default exists, the Borrower shall not request an increase of, and may not
increase, the Commitments.

 

25

--------------------------------------------------------------------------------


 

2.23.6                  No Obligation.  No Existing Lender shall be required to
increase its Commitment in the event that the Borrower asks such Existing Lender
to provide all or a portion of any increase in the Commitments desired by the
Borrower.

 


ARTICLE 3.


 


YIELD PROTECTION; TAXES


 

3.1                                 Yield Protection.  If, on or after the date
of this Agreement, the adoption of any law or any governmental or
quasi-governmental rule, regulation, policy, guideline or directive (whether or
not having the force of law), or any change in the interpretation or
administration thereof by any governmental or quasi-governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender or applicable Lending
Installation or the LC Issuer with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

 

(i)

subjects any Lender or any applicable Lending Installation or the LC Issuer to
any Taxes, or changes the basis of taxation of payments (other than with respect
to Excluded Taxes) to any Lender or the LC Issuer in respect of its Eurodollar
Loans, Facility LCs or participations therein, or

 

 

(ii)

imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or the LC Issuer (other than reserves and assessments taken
into account in determining the interest rate applicable to Eurodollar
Advances), or

 

 

(iii)

imposes any other condition the result of which is to increase the cost to any
Lender or any applicable Lending Installation or the LC Issuer of making,
funding or maintaining its Eurodollar Loans or of issuing or participating in
Facility LCs or reduces any amount receivable by any Lender or any applicable
Lending Installation or the LC Issuer in connection with its Eurodollar Loans,
Facility LCs or participations therein, or requires any Lender or any applicable
Lending Installation or the LC Issuer to make any payment calculated by
reference to the amount of Eurodollar Loans held or interest received by it, by
an amount deemed material by such Lender,

 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer, as the case may be, of making
or maintaining its Eurodollar Loans or Commitment or of issuing or participating
in Facility LCs or to reduce the return received by such Lender or applicable
Lending Installation or the LC Issuer, as the case may be, in connection with
such Eurodollar Loans, Commitment, Facility LCs or participations therein, then,
within 15 days of demand by such Lender or the LC Issuer, as the case may be,
the Borrower shall pay such Lender or the LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the LC Issuer, as
the case may be, for such increased cost or reduction in amount received.

 

3.2                                 Changes in Capital Adequacy Regulations.  If
a Lender or the LC Issuer determines the amount of capital required or expected
to be maintained by such Lender or the LC Issuer, any Lending Installation of
such Lender or the LC Issuer, or any corporation controlling such Lender or the
LC Issuer is increased as a result of a Change, then, within 15 days of

 

26

--------------------------------------------------------------------------------


 

demand by such Lender or the LC Issuer, the Borrower shall pay such Lender or
the LC Issuer the amount necessary to compensate for any shortfall in the rate
of return on the portion of such increased capital which such Lender or the LC
Issuer determines is attributable to this Agreement, its Outstanding Credit
Exposure or its Commitment to make Loans and issue or participate in Facility
LCs, as the case may be, hereunder (after taking into account such Lender’s or
the LC Issuer’s policies as to capital adequacy).  “Change” means (i) any change
after the date of this Agreement in the Risk-Based Capital Guidelines or (ii)
any adoption of or change in any other law, governmental or quasi-governmental
rule, regulation, policy, guideline, interpretation, or directive (whether or
not having the force of law) after the date of this Agreement which affects the
amount of capital required or expected to be maintained by any Lender or the LC
Issuer or any Lending Installation or any corporation controlling any Lender or
the LC Issuer.  “Risk-Based Capital Guidelines” means (i) the risk-based capital
guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basle Committee on Banking Regulation and Supervisory
Practices Entitled “International Convergence of Capital Measurements and
Capital Standards,” including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.

 

3.3                                 Availability of Types of Advances.  If any
Lender determines that maintenance of its Eurodollar Loans at a suitable Lending
Installation would violate any applicable law, rule, regulation, or directive,
whether or not having the force of law, or if the Required Lenders determine
that (i) deposits of a type and maturity appropriate to match fund Eurodollar
Advances are not available or (ii) the interest rate applicable to Eurodollar
Advances does not accurately reflect the cost of making or maintaining
Eurodollar Advances, then the Agent shall suspend the availability of Eurodollar
Advances and require any affected Eurodollar Advances to be repaid or converted
to Floating Rate Advances, subject to the payment of any funding indemnification
amounts required by Section 3.4.

 

3.4                                 Funding Indemnification.  If any payment of
a Eurodollar Advance occurs on a date which is not the last day of the
applicable Interest Period, whether because of acceleration, prepayment or
otherwise, or a Eurodollar Advance is not made on the date specified by the
Borrower for any reason other than default by the Lenders, the Borrower will
indemnify each Lender for any loss or cost incurred by it resulting therefrom,
including, without limitation, any loss or cost in liquidating or employing
deposits acquired to fund or maintain such Eurodollar Advance.

 

3.5                              Taxes.

 

(i)

All payments by the Borrower to or for the account of any Lender, the LC Issuer
or the Agent hereunder or under any Note or Facility LC Application shall be
made free and clear of and without deduction for any and all Taxes.  If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to any Lender, the LC Issuer or the Agent, (a) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.5) such Lender, the LC Issuer or the Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (b) the Borrower shall make such deductions, (c) the
Borrower shall pay the full amount deducted to the relevant authority in

 

27

--------------------------------------------------------------------------------


 

 

accordance with applicable law and (d) the Borrower shall furnish to the Agent
the original copy of a receipt evidencing payment thereof within 30 days after
such payment is made.

 

 

(ii)

In addition, the Borrower hereby agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or Facility
LC Application or from the execution or delivery of, or otherwise with respect
to, this Agreement or any Note or Facility LC Application (“Other Taxes”).

 

 

(iii)

The Borrower hereby agrees to indemnify the Agent, the LC Issuer and each Lender
for the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed on amounts payable under this Section 3.5) paid by
the Agent, the LC Issuer or such Lender as a result of its Commitment, any Loans
made by it hereunder, or otherwise in connection with its participation in this
Agreement and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto.  Payments due under this indemnification
shall be made within 30 days of the date the Agent, the LC Issuer or such Lender
makes demand therefor pursuant to Section 3.6.

 

 

(iv)

Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten Business Days after the date of this Agreement, (i) deliver to the
Agent two duly completed copies of United States Internal Revenue Service Form
W-8BEN or W-8ECI, certifying in either case that such Lender is entitled to
receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, and (ii) deliver to the Agent a United
States Internal Revenue Form W-8 or W-9, as the case may be, and certify that it
is entitled to an exemption from United States backup withholding tax.  Each
Non-U.S. Lender further undertakes to deliver to each of the Borrower and the
Agent (x) renewals or additional copies of such form (or any successor form) on
or before the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Borrower or the Agent.  All forms or amendments described in
the preceding sentence shall certify that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, unless an event (including without limitation any
change in treaty, law or regulation) has occurred prior to the date on which any
such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Lender from duly completing and
delivering any such form or amendment with respect to it and such Lender advises
the Borrower and the Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.

 

 

(v)

For any period during which a Non-U.S. Lender has failed to provide the Borrower
with an appropriate form pursuant to clause (iv), above (unless such failure is
due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring

 

28

--------------------------------------------------------------------------------


 

 

subsequent to the date on which a form originally was required to be provided),
such Non-U.S. Lender shall not be entitled to indemnification under this Section
3.5 with respect to Taxes imposed by the United States; provided that, should a
Non-U.S. Lender which is otherwise exempt from or subject to a reduced rate of
withholding tax become subject to Taxes because of its failure to deliver a form
required under clause (iv), above, the Borrower shall take such steps as such
Non-U.S. Lender shall reasonably request to assist such Non-U.S. Lender to
recover such Taxes.

 

 

(vi)

Any Lender that is entitled to an exemption from or reduction of withholding tax
with respect to payments under this Agreement or any Note pursuant to the law of
any relevant jurisdiction or any treaty shall deliver to the Borrower (with a
copy to the Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate.

 

 

(vii)

If the U.S. Internal Revenue Service or any other governmental authority of the
United States or any other country or any political subdivision thereof asserts
a claim that the Agent did not properly withhold tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered or
properly completed, because such Lender failed to notify the Agent of a change
in circumstances which rendered its exemption from withholding ineffective, or
for any other reason), such Lender shall indemnify the Agent fully for all
amounts paid, directly or indirectly, by the Agent as tax, withholding therefor,
or otherwise, including penalties and interest, and including taxes imposed by
any jurisdiction on amounts payable to the Agent under this subsection, together
with all costs and expenses related thereto (including attorneys fees and time
charges of attorneys for the Agent, which attorneys may be employees of the
Agent).  The obligations of the Lenders under this Section 3.5(vii) shall
survive the payment of the Obligations and termination of this Agreement.

 

3.6                                 Lender Statements; Survival of Indemnity. 
To the extent reasonably possible, each Lender shall designate an alternate
Lending Installation with respect to its Eurodollar Loans to reduce any
liability of the Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to
avoid the unavailability of Eurodollar Advances under Section 3.3, so long as
such designation is not, in the judgment of such Lender, disadvantageous to such
Lender.  Each Lender shall deliver a written statement of such Lender to the
Borrower (with a copy to the Agent) as to the amount due, if any, under Section
3.1, 3.2, 3.4 or 3.5.  Such written statement shall set forth in reasonable
detail the calculations upon which such Lender determined such amount and shall
be final, conclusive and binding on the Borrower in the absence of manifest
error.  Determination of amounts payable under such Sections in connection with
a Eurodollar Loan shall be calculated as though each Lender funded its
Eurodollar Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Eurodollar
Rate applicable to such Loan, whether in fact that is the case or not.  Unless
otherwise provided herein, the amount specified in the written statement of any
Lender shall be payable on demand after receipt by the Borrower of such written
statement.  The obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5
shall survive payment of the Obligations and termination of this Agreement.

 

29

--------------------------------------------------------------------------------


 


ARTICLE 4.


 


CONDITIONS PRECEDENT


 

4.1                                 Initial Credit Extension.  The Lenders shall
not be required to make the initial Credit Extension hereunder unless the
Borrower has furnished to the Agent with sufficient copies for the Lenders of
each document described below, each in form and substance satisfactory to Agent,
and each other condition set forth below has been fulfilled to the satisfaction
of Agent:

 

(i)                                     Copies of the articles or certificate of
incorporation of the Borrower and each Initial Guarantor, together with all
amendments, and a certificate of good standing, each certified by the
appropriate governmental officer in its jurisdiction of incorporation.

 

(ii)                                  Copies, certified by the Secretary or
Assistant Secretary of the Borrower and each Initial Guarantor, of its bylaws
and of its Board of Directors’ resolutions and of resolutions or actions of any
other body authorizing the execution of the Loan Documents to which each is a
party.

 

(iii)                               An incumbency certificate, executed by the
Secretary or Assistant Secretary of the Borrower and each Initial Guarantor,
which shall identify by name and title and bear the signatures of the Authorized
Officers and any other officers of the Borrower and each Initial Guarantor
authorized to sign the Loan Documents to which each is a party, upon which
certificate the Agent and the Lenders shall be entitled to rely until informed
of any change in writing by the Borrower or the Initial Guarantor, as
applicable.

 

(iv)                              A certificate, signed by the principal
financial officer of the Borrower, stating that on the initial Credit Extension
Date no Default or Unmatured Default has occurred and is continuing.

 

(v)                                 If the initial Credit Extension will be the
issuance of a Facility LC, a properly completed Facility LC Application.

 

(vi)                              A written opinion of the Borrower’s counsel,
addressed to the Lenders in substantially the form of Exhibit 4.1 (vi), subject
to such changes as are approved by the Agent.

 

(vii)                           Any Notes requested by a Lender pursuant to
Section 2.13 payable to the order of each such requesting Lender.

 

(viii)                        Written money transfer instructions, in
substantially the form of Exhibit 4.1 (viii), addressed to the Agent and signed
by an Authorized Officer, together with such other related money transfer
authorizations as the Agent may have reasonably requested.

 

(ix)                                One or more Guaranty Agreements entered into
by, collectively, each of the Initial Guarantors.

 

(x)                                   A Compliance Certificate signed on behalf
of Borrower.

 

30

--------------------------------------------------------------------------------


 

(xi)                                Borrower shall have paid or caused to be
paid (a) to Agent the amount of the Annual Administrative Agent’s Fee required
pursuant to the Fee Letter, (b) to Arranger the Arrangement Fee in the amount
required by the Fee Letter, (c) to Agent for the ratable benefit of the Lenders
according to the Pro Rata Share of each Lender on the date of Closing, a fee
(“Upfront Fee”) in the total amount of $175,000, and (d) to Agent the fee of
legal counsel to Agent in the amount as heretofore agreed among Borrower, Agent
and such counsel.

 

(xii)                             A financial plan for the Borrower for each of
the three consecutive fiscal years of Borrower ending on December 31, 2005.

 

(xiii)                          The Agent shall have determined that (i) since
October 16, 2002, there is an absence of any material adverse change or
disruption in primary or secondary loan syndication markets, financial markets
or in capital markets generally (whether resulting from events prior to or after
the date of the commitment) that would likely impair syndication of the Loans
hereunder and (ii) the Borrower and each Initial Guarantor have fully cooperated
with the Agent’s syndication efforts including, without limitation, by providing
the Agent with information regarding the Borrower’s and each Initial Guarantor’s
operations and prospects and such other information as the Agent deems necessary
to successfully syndicate the Loans hereunder.

 

(xiv)                         Agent shall have determined that all Indebtedness
of Borrower under that certain Credit Agreement dated as of March 17, 2000 among
Borrower, PNC Bank, National Association as Administrative Agent, Bank One,
Indiana, NA as syndication agent and the other Lenders party thereto, as amended
(the “Prior Credit Agreement”), shall have been paid in full and the Prior
Credit Agreement terminated and, without limitation, Borrower, Agent and PNC
shall have made arrangements satisfactory to Agent for each of the Transferred
Letters of Credit to become Facility LCs under this Agreement.

 

(xv)                            Such other documents as any Lender or its
counsel may have reasonably requested.

 

4.2                                 Each Credit Extension.  The Lenders shall
not be required to make any Credit Extension unless on the applicable Credit
Extension Date:

 

(i)                                     There exists no Default or Unmatured
Default.

 

(ii)                                  The representations and warranties
contained in Article 5 are true and correct as of such Credit Extension Date
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct on and as of such earlier date.

 

(iii)                               All legal matters incident to the making of
such Credit Extension shall be satisfactory to the Lenders and their counsel.

 

Each Borrowing Notice or request for issuance of a Facility LC with respect to
each such Credit Extension shall constitute a representation and warranty by the
Borrower that the

 

31

--------------------------------------------------------------------------------


 

conditions contained in Sections 4.2(i) and (ii) have been satisfied.  Any
Lender may require a duly completed Compliance Certificate as a condition to
making a Credit Extension.

 


ARTICLE 5.


 


REPRESENTATIONS AND WARRANTIES


 

The Borrower represents and warrants to the Lenders that:

 

5.1                                 Existence and Standing.  Each of the
Borrower and its Subsidiaries is a corporation, partnership (in the case of
Subsidiaries only) or limited liability company duly and properly incorporated
or organized, as the case may be, validly existing and (to the extent such
concept applies to such entity) in good standing under the laws of its
jurisdiction of incorporation or organization and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted.

 

5.2                                 Authorization and Validity.  The Borrower
and each of the Initial Guarantors has the power and authority and legal right
to execute and deliver the Loan Documents to which each is a party and to
perform its obligations thereunder.  The execution and delivery by the Borrower
and each of the Initial Guarantors of the Loan Documents to which each is a
party and the performance of their respective obligations thereunder have been
duly authorized by proper corporate proceedings, and the Loan Documents to which
the Borrower and each of the Initial Guarantors is a party constitute legal,
valid and binding obligations of the Borrower and each of the Initial Guarantors
enforceable against the Borrower and each of the Initial Guarantors in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

 

5.3                                 No Conflict; Government Consent.  Neither
the execution and delivery by the Borrower or any Initial Guarantor of the Loan
Documents to which it is a party, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof will violate
(i) any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on the Borrower or any of its Subsidiaries or (ii) the Borrower’s
or any of its Subsidiary’s articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
by-laws, or operating or other management agreement, as the case may be, or
(iii) the provisions of any indenture, instrument or agreement to which the
Borrower or any of its Subsidiaries is a party or is subject, or by which it, or
its Property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Borrower or a Subsidiary pursuant to the terms of any such
indenture, instrument or agreement.  No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by
the Borrower or any of its Subsidiaries, is required to be obtained by the
Borrower or any of its Subsidiaries in connection with the execution and
delivery of the Loan Documents, the borrowings under this Agreement, the payment
and performance by the Borrower of the Obligations or the legality, validity,
binding effect or enforceability of any of the Loan Documents.

 

5.4                                 Financial Statements.  The September 29,
2002 consolidated financial statements of the Borrower and its Subsidiaries
heretofore delivered to the Lenders were prepared in accordance with generally
accepted accounting principles in effect on the date such statements

 

32

--------------------------------------------------------------------------------


 

were prepared and fairly present the consolidated financial condition and
operations of the Borrower and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended.

 

5.5                                 Material Adverse Change.  Since September
29, 2002 there has been no change in the business, Property, prospects,
condition (financial or otherwise) or results of operations of the Borrower and
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.

 

5.6                                 Taxes.  The Borrower and its Subsidiaries
have filed all United States federal tax returns and all other tax returns which
are required to be filed and have paid all taxes due pursuant to said returns or
pursuant to any assessment received by the Borrower or any of its Subsidiaries,
except such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with GAAP and as to which no
Lien exists.  The United States income tax returns of the Borrower and its
Subsidiaries have been audited by the Internal Revenue Service through the
fiscal year ended in 1998.  No tax liens have been filed and no claims are being
asserted with respect to any such taxes.  The charges, accruals and reserves on
the books of the Borrower and its Subsidiaries in respect of any taxes or other
governmental charges are adequate.

 

5.7                                 Litigation and Contingent Obligations. 
There is no litigation, arbitration, governmental investigation, proceeding or
inquiry pending or, to the knowledge of any of their officers, threatened
against or affecting the Borrower or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making of any Credit Extensions.  Other than any
liability incident to any litigation, arbitration or proceeding which could not
reasonably be expected to have a Material Adverse Effect, the Borrower has no
material contingent obligations not provided for or disclosed in the financial
statements referred to in Section 5.4.

 

5.8                                 Subsidiaries.  Schedule 1 contains an
accurate list of all Subsidiaries of the Borrower as of the date of this
Agreement, setting forth their respective jurisdictions of organization and the
percentage of their respective capital stock or other ownership interests owned
by the Borrower or other Subsidiaries.  All of the issued and outstanding shares
of capital stock or other ownership interests of such Subsidiaries have been (to
the extent such concepts are relevant with respect to such ownership interests)
duly authorized and issued and are fully paid and non-assessable.

 

5.9                                 ERISA.  The Unfunded Liabilities of all
Single Employer Plans do not in the aggregate exceed $-0-.  Each Plan complies
in all material respects with all applicable requirements of law and
regulations, no Reportable Event has occurred with respect to any Plan, neither
the Borrower nor any other member of the Controlled Group has withdrawn from any
Plan or initiated steps to do so, and no steps have been taken to reorganize or
terminate any Plan.

 

5.10                           Accuracy of Information.  No information, exhibit
or report furnished by the Borrower or any of its Subsidiaries to the Agent or
to any Lender in connection with the negotiation of, or compliance with, the
Loan Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading.

 

33

--------------------------------------------------------------------------------


 

5.11                           Regulation U.  Margin stock (as defined in
Regulation U) constitutes less than 25% of the value of those assets of the
Borrower and its Subsidiaries which are subject to any limitation on sale,
pledge, or other restriction hereunder.

 

5.12                           Material Agreements.  Neither the Borrower nor
any Subsidiary is a party to any agreement or instrument or subject to any
charter or other corporate restriction which could reasonably be expected to
have a Material Adverse Effect.  Neither the Borrower nor any Subsidiary is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any agreement to which it is a party,
which default could reasonably be expected to have a Material Adverse Effect or
(ii) any agreement or instrument evidencing or governing Indebtedness.

 

5.13                           Compliance With Laws.  The Borrower and its
Subsidiaries have complied with all applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government or any
instrumentality or agency thereof having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Property except for
any failure to comply with any of the foregoing which could not reasonably be
expected to have a Material Adverse Effect.

 

5.14                           Ownership of Properties.  The Borrower and its
Subsidiaries have good title, free of all Liens other than those permitted by
Section 6.15, to all of the Property and assets reflected in the Borrower’s most
recent consolidated financial statements provided to the Agent as owned by the
Borrower and its Subsidiaries.

 

5.15                           Plan Assets; Prohibited Transactions.  The
Borrower is not an entity deemed to hold “plan assets” within the meaning of 29
C.F.R. § 2510.3-101 of an employee benefit plan (as defined in Section 3(3) of
ERISA) which is subject to Title I of ERISA or any plan (within the meaning of
Section 4975 of the Code), and neither the execution of this Agreement nor the
making of Credit Extensions hereunder gives rise to a prohibited transaction
within the meaning of Section 406 of ERISA or Section 4975 of the Code.

 

5.16                           Environmental Matters.  In the ordinary course of
its business, the officers of the Borrower consider the effect of Environmental
Laws on the business of the Borrower and its Subsidiaries, in the course of
which they identify and evaluate potential risks and liabilities accruing to the
Borrower due to Environmental Laws.  On the basis of this consideration, the
Borrower has concluded that Environmental Laws cannot reasonably be expected to
have a Material Adverse Effect.  Neither the Borrower nor any Subsidiary has
received any notice to the effect that its operations are not in material
compliance with any of the requirements of applicable Environmental Laws or are
the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.

 

5.17                           Investment Company Act.  Neither the Borrower nor
any Subsidiary is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

 

5.18                           Public Utility Holding Company Act.  Neither the
Borrower nor any Subsidiary is a “holding company” or a “subsidiary company” of
a “holding company”, or an “affiliate” of a “holding company” or of a
“subsidiary company” of a “holding company”, within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

 

34

--------------------------------------------------------------------------------


 

5.19                           Subordinated Indebtedness.  The Obligations
constitute senior indebtedness which is entitled to the benefits of the
subordination provisions of all outstanding Subordinated Indebtedness.

 

5.20                           Post-Retirement Benefits.  The present value of
the expected cost of post-retirement medical and insurance benefits payable by
the Borrower and its Subsidiaries to its employees and former employees, as
estimated by the Borrower in accordance with procedures and assumptions deemed
reasonable by the Required Lenders, does not exceed $-0-.

 

5.21                           Insurance.  The certificate signed by the
President or principal financial officer of the Borrower, that attests to the
existence and adequacy of, and summarizes, the property and casualty insurance
program carried by the Borrower with respect to itself and its Subsidiaries and
that has been furnished by the Borrower to the Agent and the Lenders, is
complete and accurate.  This summary includes the insurer’s or insurers’
name(s), policy number(s), expiration date(s), amount(s) of coverage, type(s) of
coverage, exclusion(s), and deductibles.  This summary also includes similar
information, and describes any reserves, relating to any self-insurance program
that is in effect.

 

5.22                           Solvency.

 

(i)                                     Immediately after the consummation of
the transactions to occur on the date hereof and immediately following the
making of each Loan, if any, made on the date hereof and after giving effect to
the application of the proceeds of such Loans, (a) the fair value of the assets
of the Borrower and its Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise, of the Borrower and its Subsidiaries on a consolidated basis; (b) the
present fair saleable value of the Property of the Borrower and its Subsidiaries
on a consolidated basis will be greater than the amount that will be required to
pay the probable liability of the Borrower and its Subsidiaries on a
consolidated basis on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Borrower and its Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Borrower
and its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

 

(ii)                                  The Borrower does not intend to, or to
permit any of its Subsidiaries to, and does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary and the timing of the amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such Subsidiary.

 

35

--------------------------------------------------------------------------------


 


ARTICLE 6.


 


COVENANTS


 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

6.1                                 Financial Reporting.  The Borrower will
maintain, for itself and each Subsidiary, a system of accounting established and
administered in accordance with GAAP, and furnish to the Lenders:

 

(i)                                     Within 90 days after the close of each
of its fiscal years, an unqualified (except for qualifications relating to
changes in accounting principles or practices reflecting changes in generally
accepted accounting principles and required or approved by the Borrower’s
independent certified public accountants) audit report certified by independent
certified public accountants acceptable to the Lenders, prepared in accordance
with GAAP on a consolidated basis for itself and its Subsidiaries, including
balance sheets as of the end of such period, related profit and loss and
reconciliation of surplus statements, and a statement of cash flows, accompanied
by (a) any management letter prepared by said accountants, and (b) a certificate
of said accountants that, in the course of their examination necessary for their
certification of the foregoing, they have obtained no knowledge of any Default
or Unmatured Default, or if, in the opinion of such accountants, any Default or
Unmatured Default shall exist, stating the nature and status thereof, and
acknowledging that the audit report is intended for the use of Lenders as well
as the Borrowers.

 

(ii)                                  Within 45 days after the close of the
first three quarterly periods of each of its fiscal years, for itself and its
Subsidiaries, consolidated unaudited balance sheets as at the close of each such
period and consolidated profit and loss and reconciliation of surplus statements
and a statement of cash flows for the period from the beginning of such fiscal
year to the end of such quarter, all certified by its principal financial
officer.

 

(iii)                               As soon as available, but in any event
within 45 days after the beginning of each fiscal year of the Borrower, a copy
of the plan and forecast (including a projected consolidated balance sheet,
income statement and funds flow statement) of the Borrower for such fiscal year.

 

(iv)                              Together with the financial statements
required under Sections 6.1(i) and (ii), a Compliance Certificate in
substantially the form of Exhibit 6.1 (“Compliance Certificate”) signed by its
principal financial officer showing the calculations necessary to determine
compliance with this Agreement and stating that no Default or Unmatured Default
exists, or if any Default or Unmatured Default exists, stating the nature and
status thereof.

 

(v)                                 Within 270 days after the close of each
fiscal year, a statement of the Unfunded Liabilities of each Single Employer
Plan, certified as correct by an actuary enrolled under ERISA.

 

36

--------------------------------------------------------------------------------


 

(vi)                              As soon as possible and in any event within 10
days after the Borrower knows that any Reportable Event has occurred with
respect to any Plan, a statement, signed by the principal financial officer of
the Borrower, describing said Reportable Event and the action which the Borrower
proposes to take with respect thereto.

 

(vii)                           As soon as possible and in any event within 10
days after receipt by the Borrower, a copy of (a) any notice or claim to the
effect that the Borrower or any of its Subsidiaries is or may be liable to any
Person as a result of the release by the Borrower, any of its Subsidiaries, or
any other Person of any toxic or hazardous waste or substance into the
environment, and (b) any notice alleging any violation of any federal, state or
local environmental, health or safety law or regulation by the Borrower or any
of its Subsidiaries, which, in either case, could reasonably be expected to have
a Material Adverse Effect.

 

(viii)                        Promptly upon the furnishing thereof to the
shareholders of the Borrower, copies of all financial statements, reports and
proxy statements so furnished.

 

(ix)                                Promptly upon the filing thereof, copies of
all registration statements and annual, quarterly, monthly or other regular
reports which the Borrower or any of its Subsidiaries files with the Securities
and Exchange Commission.

 

(x)                                   Such other information (including
non-financial information) as the Agent or any Lender may from time to time
reasonably request.

 

6.2                                 Use of Proceeds.  The Borrower will, and
will cause each Subsidiary to, use the proceeds of the Credit Extensions to
repay in full all Indebtedness owing at the time of Closing under the Prior
Credit Agreement, for working capital and for general corporate purposes.  The
Borrower will not, nor will it permit any Subsidiary to, use any of the proceeds
of the Advances to purchase or carry any “margin stock” (as defined in
Regulation U).

 

6.3                                 Notice of Default.  The Borrower will, and
will cause each Subsidiary to, give prompt notice in writing to the Lenders of
the occurrence of any Default or Unmatured Default and of any other development,
financial or otherwise, which could reasonably be expected to have a Material
Adverse Effect.

 

6.4                                 Conduct of Business.  The Borrower will, and
will cause each Subsidiary to, carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted and do all things necessary to remain duly
incorporated or organized, validly existing and (to the extent such concept
applies to such entity) in good standing as a domestic corporation, partnership
or limited liability company in its jurisdiction of incorporation or
organization, as the case may be, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted.

 

6.5                                 Taxes.  The Borrower will, and will cause
each Subsidiary to, timely file complete and correct United States federal and
applicable foreign, state and local tax returns required by law and pay when due
all taxes, assessments and governmental charges and levies upon it or its
income, profits or Property, except those which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside in accordance with GAAP.  At any time that the Borrower or
any of its Subsidiaries is organized as a limited

 

37

--------------------------------------------------------------------------------


 

liability company, each such limited liability company will qualify for
partnership tax treatment under United States federal tax law.

 

6.6                                 Insurance.  The Borrower will, and will
cause each Subsidiary to, maintain with financially sound and reputable
insurance companies insurance on all their Property in such amounts and covering
such risks as is consistent with sound business practice, and the Borrower will
furnish to any Lender upon request full information as to the insurance carried.

 

6.7                                 Compliance with Laws.  The Borrower will,
and will cause each Subsidiary to, comply with all laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject including, without limitation, all Environmental Laws.

 

6.8                                 Maintenance of Properties.  The Borrower
will, and will cause each Subsidiary to, do all things necessary to maintain,
preserve, protect and keep its Property in good repair, working order and
condition, and make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times.

 

6.9                                 Inspection.  The Borrower will, and will
cause each Subsidiary to, permit the Agent and the Lenders, by their respective
representatives and agents, to inspect any of the Property, books and financial
records of the Borrower and each Subsidiary, to examine and make copies of the
books of accounts and other financial records of the Borrower and each
Subsidiary, and to discuss the affairs, finances and accounts of the Borrower
and each Subsidiary with, and to be advised as to the same by, their respective
officers at such reasonable times and intervals as the Agent or any Lender may
designate.

 

6.10                           Dividends.  The Borrower will not, nor will it
permit any Subsidiary to, declare or pay any dividends or make any distributions
on its capital stock (other than dividends payable in its own capital stock) or
redeem, repurchase or otherwise acquire or retire any of its capital stock at
any time outstanding, except that [i] any Subsidiary may declare and pay
dividends or make distributions to the Borrower or to a Wholly-Owned Subsidiary,
and (ii) the Borrower may declare and pay dividends on its capital stock and
repurchase shares of its capital stock provided that no Default or Unmatured
Default shall exist before or after giving effect to such dividends or such
repurchase or be created as a result thereof.

 

6.11                           Indebtedness.  The Borrower will not, nor will it
permit any Subsidiary to, create, incur or suffer to exist any Indebtedness,
except:

 

(i)                                     The Loans and the Reimbursement
Obligations.

 

(ii)                                  Indebtedness existing on the date hereof
and described in Schedule 2 (including any extensions or renewals thereof,
provided there is no increase in the amount thereof or other significant change
in the terms thereof unless otherwise specified in Schedule 2.

 

(iii)                               Indebtedness constituted by Rate Management
Obligations related to the Loans.

 

(iv)                              Financial Contracts intended to protect
against material fluctuations in the cost of energy and milk and other
commodities used in the ordinary course of Borrower’s business involving an
Indebtedness not exceeding $15,000,000 in the aggregate outstanding at any one
time.

 

38

--------------------------------------------------------------------------------


 

(v)                                 Capitalized Lease Obligations and
obligations under Operating Leases.

 

(vi)                              Indebtedness under the Jeffersontown IRB,
provided that the principal amount is not subsequently increased; such
Jeffersontown IRB shall continue to be permitted Indebtedness hereunder if
Capital Delivery, Ltd. should subsequently sell its rights thereunder to a
Person which is not an Affiliate of the Borrower.

 

(vii)                           Indebtedness secured by purchase money security
interest liens not exceeding $15,000,000 outstanding in the aggregate at any one
time.

 

(viii)                        Indebtedness of a Subsidiary to Borrower or
another Subsidiary, or of Borrower to a Subsidiary, if and to the extent
permitted under Section 6.14.

 

(ix)                                Indebtedness of Foreign Subsidiaries,
provided that the aggregate amount of such Indebtedness under this clause (viii)
plus Investments in Foreign Subsidiaries described in Section 6.14(vi) does not
exceed $25,000,000 at any time outstanding.

 

(x)                                   Contingent Obligations constituted by (a)
the endorsement of instruments for deposit or collection in the ordinary course
of business, (b) obligations of the Guarantors under the Guaranty Agreements and
the RSC Guaranty Agreement, (c) other Guaranties, to the extent of not greater
than $10,000,000 in the aggregate at any one time outstanding, and
(d) contingent reimbursement obligations (including any Guaranty thereof) with
respect to any portion of the RSC Letter of Credit that has not been drawn
against and to the extent of not more than $18,000,000 at any time outstanding.

 

6.12                           Merger, etc.  The Borrower will not, nor will it
permit any Loan Party to, merge or consolidate with or into any other Person, or
liquidate or dissolve, except that a Loan Party may merge into another Loan
Party.

 

6.13                           Sale of Assets.  The Borrower will not, nor will
it permit any Subsidiary to, lease, sell or otherwise dispose of its Property to
any other Person, except:

 

(i)                                     Sales of inventory in the ordinary
course of business.

 

(ii)                                  Any sale, transfer or lease of assets in
the ordinary course of business which are no longer necessary or required in the
conduct of Borrower’s or such Subsidiary’s business.

 

(iii)                               Any sale, transfer or lease of assets by any
Loan Party to another Loan Party.

 

(iv)                              Any sale, transfer or lease of assets in the
ordinary course of business which are replaced by substitute assets acquired or
leased.

 

(v)                                 Any sale of any store and related assets to
a franchisee provided that each of the following conditions is satisfied:

 

(1) the gross sales price (before deduction for expenses) in connection with the
sale any store shall not exceed $5,000,000;

 

39

--------------------------------------------------------------------------------


 

(2) the gross sales price (before deduction for expenses) in connection with all
sales by the Loan Parties under this clause (v) of this Section shall not exceed
$25,000,000 during the term of this Agreement (including after giving effect to
any extension of the Facility Expiration Date) after giving effect to such sale;

 

(3) the Borrower shall be in pro-forma compliance with its financial covenants
and the other terms of this Agreement after giving effect to such sale; and

 

(4) the Borrower shall notify the Agent and the Lenders of such sale within ten
Business Days following the date of such sale, such notice to state the amount
of the gross sales price (before deduction for expenses) of such sale and
demonstrate compliance with clauses (1) through (3) above.

 

6.14                           Investments and Acquisitions.  The Borrower will
not, nor will it permit any Subsidiary to, make or suffer to exist any
Investments (including without limitation, loans and advances to, and other
Investments in, Subsidiaries), or commitments therefor, or to create any
Subsidiary or to become or remain a partner in any partnership or joint venture,
or to make any Acquisition of any Person, except:

 

(i)                                     Cash Equivalent Investments, except that
the limitation on the maturity of Cash Equivalent Investments by RSC shall be
five (5) years rather than one (1) year.

 

(ii)                                  Existing Investments in Subsidiaries and
other Investments in existence on the date hereof and described in Schedule 1.

 

(iii)                               Trade credit extended on usual and customary
terms in the ordinary course of business.

 

(iv)                              Advances to employees to meet expenses
incurred by such employees in the ordinary course of business.

 

(v)                                 Loans, advances and investments in other
Loan Parties.

 

(vi)                              Investments in any Foreign Subsidiaries
provided that the aggregate amount of such Investments plus Indebtedness of
Foreign Subsidiaries described in Section 6.11(viii) does not exceed $25,000,000
outstanding in the aggregate at any one time exclusive of any Investment in any
Foreign Subsidiary existing on the date of Closing and listed on Schedule1.

 

(vii)                           Investments in Excluded Domestic Subsidiaries
not to exceed $1,000,000 in the aggregate outstanding at any one time exclusive
of any Investment in an Excluded Domestic Subsidiary existing on the date of
Closing and listed on Schedule 1.

 

(viii)                        Investments in franchisees and other Investments
of the Borrower of a type other than as described in subsections (i) through
(vii) and (ix) of this Section 6.14 in an amount not to exceed $30,000,000 in
the aggregate at any one time outstanding.

 

(ix)                                Any Acquisition by a Loan Party (each a
“Permitted Acquisition”) that conforms with each of the following requirements:

 

40

--------------------------------------------------------------------------------


 

(1)                                  the Person that is acquired shall execute a
Guaranty Agreement on or promptly following the date of such Permitted
Acquisition (except that a Foreign Subsidiary shall not be required to execute a
Guaranty Agreement but any acquisition of any Excluded Subsidiary shall be
subject to the limitations on Investments in such Excluded Subsidiaries
described in this Section), and if the Borrower is a party to such Acquisition,
the Borrower shall be the survivor thereof;

 

(2)                                  the board of directors or other equivalent
governing body of such Person shall have approved such Permitted Acquisition
and, if the Loan Parties shall use any portion of the Loans to fund such
Permitted Acquisition, the Loan Parties also shall have delivered to the Lenders
written evidence of the approval of the board of directors (or equivalent body)
of such Person for such Permitted Acquisition;

 

(3)                                  the business acquired, or the business
conducted by the Person whose ownership interests are being acquired, as
applicable, shall be substantially the same as one or more line or lines of
business conducted by the Loan Parties and shall comply with Section 6.4
[Conduct of or Business];

 

(4)                                  no Unmatured Default or Default shall exist
immediately prior to and after giving effect to such Permitted Acquisition;

 

(5)                                  the Borrower shall demonstrate that it
shall be in compliance with the covenants contained in Section 6.17 after giving
effect to such Permitted Acquisition (including in such computation Indebtedness
or other liabilities assumed or incurred in connection with such Permitted
Acquisition but excluding income earned or expenses incurred by the Person,
business or assets to be acquired prior to the date of such Permitted
Acquisition) by delivering at least five (5) Business Days prior to such
Permitted Acquisition a certificate (“Acquisition Compliance Certificate”) in
the form of Exhibit 6.14 evidencing such compliance;

 

(6)                                  the Loan Parties shall deliver to the Agent
at least five (5) Business Days before such Permitted Acquisition copies of any
agreements entered into or proposed to be entered into by such Loan Parties in
connection with such Permitted Acquisition and shall deliver to the Agent such
other information about such Person or its assets as any Lender may reasonably
require.

 

6.15                           Liens.  The Borrower will not, nor will it permit
any Subsidiary to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Borrower or any of its Subsidiaries, except:

 

(i)                                     Liens for taxes, assessments or
governmental charges or levies on its Property if the same shall not at the time
be delinquent or thereafter can be paid without penalty, or are being contested
in good faith and by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books.

 

(ii)                                  Liens imposed by law, such as carriers’,
warehousemen’s and mechanics’ liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 60
days past due or which are being

 

41

--------------------------------------------------------------------------------


 

contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books.

 

(iii)                               Liens arising out of pledges or deposits
under worker’s compensation laws, unemployment insurance, old age pensions, or
other social security or retirement benefits, or similar legislation.

 

(iv)                              Utility easements, building restrictions and
such other encumbrances or charges against real property as are of a nature
generally existing with respect to properties of a similar character and which
do not in any material way affect the marketability of the same or interfere
with the use thereof in the business of the Borrower or its Subsidiaries.

 

(v)                                 Liens existing on the date hereof and
described in Schedule 2, if any.

 

(vi)                              Liens in favor of the Agent, for the benefit
of the Lenders.

 

(vii)                           Liens constituted by purchase money security
interests securing Indebtedness permitted under Section 6.11 that is incurred to
finance the purchase price of the property encumbered by the Lien.

 

6.16                           Affiliates.  The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction (including, without
limitation, the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate except in the ordinary course of business
and pursuant to the reasonable requirements of the Borrower’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Borrower or such Subsidiary than the Borrower or such Subsidiary would
obtain in a comparable arms-length transaction.

 

6.17                           Financial Covenants.

 

6.17.1                  Leverage Ratio.  The Borrower will not permit the ratio
(the “Leverage Ratio”) determined as of the end of each of its fiscal quarters,
of (i) Consolidated Indebtedness of the Loan Parties (exclusive of (a)
Consolidated Indebtedness under the Jeffersontown IRB for so long as Capital
Delivery, Ltd., is a wholly-owned Subsidiary of Borrower, and (b) Indebtedness
under Operating Leases) at the time of determination, to (ii) Consolidated
EBITDA for the then most-recently ended four fiscal quarters, to be greater than
2.0 to 1.0.

 

6.17.2                  Interest Coverage Ratio.  The Borrower will not permit
the ratio, determined as of the end of each of its fiscal quarters for the then
most-recently ended four fiscal quarters, of (i) Consolidated EBITDA, plus
Consolidated Rentals expense, plus pre-opening expenses relating to restaurants,
minus Capital Expenditures, to (ii) Consolidated Interest Expense, plus
Consolidated Rentals expense plus pre-opening expenses relating to restaurants,
to be less than 2.0 to 1.0.

 

6.17.3                  Minimum Net Worth.  The Borrower will at all times
maintain Consolidated Net Worth of not less than an amount (the “Required
Consolidated Net Worth”) equal to the remainder of (i) the sum of (a) 90% of
Consolidated Net Worth as of 12/30/01, which is stipulated to be $176,000,000
(the “Base Amount”), plus (b) 50% of Consolidated Net Income earned in each
fiscal quarter beginning with the quarter ending March 31, 2002 (without
deduction for losses), minus (ii) the aggregate

 

42

--------------------------------------------------------------------------------


 

consideration paid by Borrower during the period after December 30, 2001 to
repurchase common stock of Borrower.

 

6.18                           Subsidiaries, Partnerships and Joint Ventures.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to own or create directly or indirectly any Subsidiaries other than (i) any
Subsidiary that has joined this Agreement as Guarantor on the date of Closing;
and (ii) any Subsidiary formed after the date of Closing that joins this
Agreement as a Guarantor pursuant to a Guaranty Agreement duly executed and
delivered by it, (iii) any Foreign Subsidiary, provided that the total amount of
the Investment in Foreign Subsidiaries which do not join this Agreement as
Guarantors may not exceed the amounts permitted under Section 6.14, and (iv) any
Excluded Domestic Subsidiary, provided that the total amount of the Investment
in Excluded Domestic Subsidiaries which do not join this Agreement as Guarantors
may not exceed the amounts permitted under Section 6.14.  Except as described on
Schedule 1, each of the Loan Parties shall not become or agree to become a (1)
general or limited partner in any general or limited partnership, except that
the Loan Parties may be general or limited partners in other Loan Parties, (2)
member or manager of, or hold a limited liability company interest in, a limited
liability company, except that the Loan Parties may be members or managers of,
or hold limited liability company interests in (a) other Loan Parties, and (b)
Persons other than Loan Parties provided such Loan Party owns more than 50% of
the ownership interests in such Person having voting power, or (3) joint
venturer or hold a joint venture interest in any joint venture.

 


ARTICLE 7.


 


DEFAULTS


 

The occurrence of any one or more of the following events shall constitute a
Default:

 

7.1                                 Any representation or warranty made or
deemed made by or on behalf of the Borrower or any of its Subsidiaries to the
Lenders or the Agent under or in connection with this Agreement, any Credit
Extension, or any certificate or information delivered in connection with this
Agreement or any other Loan Document shall be materially false on the date as of
which made.

 

7.2                                 Nonpayment of principal of any Loan when
due, nonpayment of any Reimbursement Obligation within one Business Day after
the same becomes due, or nonpayment of interest upon any Loan or of any
commitment fee, LC Fee or other obligations under any of the Loan Documents
within five days after the same becomes due.

 

7.3                                 The breach by the Borrower of any of the
terms or provisions of Article 6, Section 6.2, 6.10, 6.11, 6.12, 6.13, 6.14,
6.15, 6.16, 6.17 and 6.18.

 

7.4                                 The breach by the Borrower (other than a
breach which constitutes a Default under another Section of this Article 7) of
any of the terms or provisions of this Agreement which is not remedied within
five days after written notice from the Agent or any Lender.

 

7.5                                 Failure of the Borrower or any of its
Subsidiaries or any Guarantor to pay when due any Material Indebtedness; or the
default by the Borrower or any of its Subsidiaries or any Guarantor in the
performance (beyond the applicable grace period with respect thereto, if any) of
any term, provision or condition contained in any Material Indebtedness
Agreement, or any other

 

43

--------------------------------------------------------------------------------


 

event shall occur or condition exist, the effect of which default, event or
condition is to cause, or to permit the holder(s) of such Material Indebtedness
or the lender(s) under any Material Indebtedness Agreement to cause, such
Material Indebtedness to become due prior to its stated maturity or any
commitment to lend under any Material Indebtedness Agreement to be terminated
prior to its stated expiration date; or any Material Indebtedness of the
Borrower or any of its Subsidiaries or any Guarantor shall be declared to be due
and payable or required to be prepaid or repurchased (other than by a regularly
scheduled payment) prior to the stated maturity thereof; or the Borrower or any
of its Subsidiaries or any Guarantor shall not pay, or admit in writing its
inability to pay, its debts generally as they become due.

 

7.6                                 The Borrower or any of its Subsidiaries or
any Guarantor shall (i) have an order for relief entered with respect to it
under the Federal bankruptcy laws as now or hereafter in effect, (ii) make an
assignment for the benefit of creditors, (iii) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any Substantial Portion of its
Property, (iv) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate or
partnership action to authorize or effect any of the foregoing actions set forth
in this Section 7.6 or (vi) fail to contest in good faith any appointment or
proceeding described in Section 7.7.Without the application, approval or consent
of the Borrower or any of its Subsidiaries, or any Guarantor, a receiver,
trustee, examiner, liquidator or similar official shall be appointed for the
Borrower or any of its Subsidiaries or any Guarantor or any Substantial Portion
of its Property, or a proceeding described in Section 7.6(iv) shall be
instituted against the Borrower or any of its Subsidiaries or any Guarantor and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of 30 consecutive days.  Any court, government or
governmental agency shall condemn, seize or otherwise appropriate, or take
custody or control of, all or any portion of the Property of the Borrower and
its Subsidiaries or any Guarantor which, when taken together with all other
Property of the Borrower and its Subsidiaries or any Guarantor so condemned,
seized, appropriated, or taken custody or control of, during the twelve-month
period ending with the month in which any such action occurs, constitutes a
Substantial Portion

 

7.7                                 The Borrower or any of its Subsidiaries
shall fail within 30 days to pay, bond or otherwise discharge one or more (i)
judgments or orders for the payment of money in excess of $5,000,000 (or the
equivalent thereof in currencies other than U.S. Dollars) in the aggregate, or
(ii) nonmonetary judgments or orders which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, which
judgment(s), in any such case, is/are not stayed on appeal or otherwise being
appropriately contested in good faith.  The Unfunded Liabilities of all Single
Employer Plans shall exceed in the aggregate $1,000,000 or any Reportable Event
shall occur in connection with any Plan.

 

7.8                                 Nonpayment by the Borrower or any Subsidiary
of any Rate Management Obligation when due or the breach by the Borrower or any
Subsidiary of any term, provision or condition contained in any Rate Management
Transaction or any transaction of the type described in the definition of “Rate
Management Transactions,” whether or not any Lender or Affiliate of a Lender is
a party thereto.

 

44

--------------------------------------------------------------------------------


 

7.9                                 Any Change in Control shall occur.

 

7.10                           The Borrower or any of its Subsidiaries shall (i)
be the subject of any proceeding or investigation pertaining to the release by
the Borrower, any of its Subsidiaries or any other Person of any toxic or
hazardous waste or substance into the environment, or (ii) violate any
Environmental Law, which, in the case of an event described in clause (i) or
clause (ii), could reasonably be expected to have a Material Adverse Effect.The
occurrence of any “default”, as defined in any Loan Document (other than this
Agreement) or the breach of any of the terms or provisions of any Loan Document
(other than this Agreement), which default or breach continues beyond any period
of grace therein provided.  Any Guaranty shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability of any Guaranty, or any Guarantor shall fail to comply with
any of the terms or provisions of any Guaranty to which it is a party, or any
Guarantor shall deny that it has any further liability under any Guaranty to
which it is a party, or shall give notice to such effect.

 


ARTICLE 8.


 


ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


 

8.1                                 Acceleration; Facility LC Collateral
Account.

 

(i)                                     If any Default described in Section 7.6
or 7.7 occurs with respect to the Borrower or any Guarantor, the obligations of
the Lenders to make Loans hereunder and the obligation and power of the LC
Issuer to issue Facility LCs shall automatically terminate and the Obligations
shall immediately become due and payable without any election or action on the
part of the Agent, the LC Issuer or any Lender and the Borrower will be and
become thereby unconditionally obligated, without any further notice, act or
demand, to pay to the Agent an amount in immediately available funds, which
funds shall be held in the Facility LC Collateral Account, equal to the
difference of (x) the amount of LC Obligations at such time, less (v) the amount
on deposit in the Facility LC Collateral Account at such time which is free and
clear of all right and claims of third parties and has not been applied against
the Obligations (such difference, the “Collateral Shortfall Amount”).  If any
other Default occurs, the Required Lenders (or the Agent with the consent of the
Required Lenders) may (a) terminate or suspend the obligations of the Lenders to
make Loans hereunder and the obligation and power of the LC Issuer to issue
Facility LCs, or declare the Obligations to be due and payable, or both,
whereupon the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Borrower
hereby expressly waives, and (b) upon notice to the Borrower and in addition to
the continuing right to demand payment of all amounts payable under this
Agreement, make demand on the Borrower to pay, and the Borrower will, forthwith
upon such demand and without any further notice or act, pay to the Agent the
Collateral Shortfall Amount, which funds shall be deposited in the Facility LC
Collateral Account.

 

(ii)                                  If at any time while any Default is
continuing, the Agent determines that the Collateral Shortfall Amount at such
time is greater than zero, the Agent may make demand on the Borrower to pay, and
the Borrower will, forthwith upon such demand and without any further notice or
act, pay to the Agent the Collateral

 

45

--------------------------------------------------------------------------------


 

Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account.

 

(iii)                               The Agent may at any time or from time to
time after funds are deposited in the Facility LC Collateral Account, apply such
funds to the payment of the Obligations and any other amounts as shall from time
to time have become due and payable by the Borrower to the Lenders or the LC
Issuer under the Loan Documents.

 

(iv)                              At any time while any Default is continuing,
neither the Borrower nor any Person claiming on behalf of or through the
Borrower shall have any right to withdraw any of the funds held in the Facility
LC Collateral Account.  After all of the Obligations have been indefeasibly paid
in full and the Aggregate Commitment has been terminated, any funds remaining in
the Facility LC Collateral Account shall be returned by the Agent to the
Borrower or paid to whomever may be legally entitled thereto at such time.

 

(v)                                 If, within 30 days after acceleration of the
maturity of the Obligations or termination of the obligations of the Lenders to
make Loans and the obligation and power of the LC Issuer to issue Facility LCs
hereunder as a result of any Default (other than any Default as described in
Section 7.6 or 7.7 with respect to the Borrower or any Guarantor) and before any
judgment or decree for the payment of the Obligations due shall have been
obtained or entered, the Required Lenders (in their sole discretion) shall so
direct, the Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.

 

8.2                                 Amendments.  Subject to the provisions of
this Section 8.2, the Required Lenders (or the Agent with the consent in writing
of the Required Lenders) and the Borrower may enter into agreements supplemental
hereto for the purpose of adding or modifying any provisions to the Loan
Documents or changing in any manner the rights of the Lenders or the Borrower
hereunder or waiving any Default hereunder; provided, however, that no such
supplemental agreement shall, without the consent of all of the Lenders:

 

(i)                                     Extend the final maturity of any Loan,
or extend the expiry date of any Facility LC to a date after the Facility
Termination Date or postpone any regularly scheduled payment of principal of any
Loan or forgive all or any portion of the principal amount thereof or any
Reimbursement Obligation related thereto, or reduce the rate or extend the time
of payment of interest or fees thereon or Reimbursement Obligations related
thereto.

 

(ii)                                  Reduce the percentage specified in the
definition of Required Lenders.

 

(iii)                               Extend the Facility Termination Date; or
reduce the amount or extend the payment date for, the mandatory payments
required under Section 2.2; or increase (except pursuant to Section 2.23) the
amount of the Aggregate Commitment or the Commitment of any Lender hereunder or
the commitment to issue Facility LCs; or permit the Borrower to assign its
rights under this Agreement.

 

(iv)                              Amend this Section 8.2.

 

(v)                                 Release any Guarantor.

 

46

--------------------------------------------------------------------------------


 

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent, and no amendment of any
provision relating to the LC Issuer shall be effective without the written
consent of the LC Issuer.  The Agent may (i) waive payment of the fee required
under Section 12.3.3 and (ii) implement any Flex-Pricing Provisions contained in
the fee letter described in Section 10.13 or any commitment letter delivered in
connection with the transaction which is the subject of this Agreement without
obtaining the consent of any other party to this Agreement so long as, in the
case of any implementation of any Flex-Pricing Provisions, the Agent’s actions
would not require consent of all of the Lenders pursuant to the foregoing
provisions of this Section.

 

8.3                                 Preservation of Rights.  No delay or
omission of the Lenders, the LC Issuer or the Agent to exercise any right under
the Loan Documents shall impair such right or be construed to be a waiver of any
Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of a Default or the inability of the Borrower to
satisfy the conditions precedent to such Credit Extension shall not constitute
any waiver or acquiescence.  Any single or partial exercise of any such right
shall not preclude other or further exercise thereof or the exercise of any
other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.2, and then only
to the extent in such writing specifically set forth.  All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Agent, the LC Issuer and the Lenders until the Obligations have
been paid in full.

 


ARTICLE 9.


 


GENERAL PROVISIONS


 

9.1                                 Survival of Representations.  All
representations and warranties of the Borrower contained in this Agreement shall
survive the making of the Credit Extensions herein contemplated.

 

9.2                                 Governmental Regulation.  Anything contained
in this Agreement to the contrary notwithstanding, neither the LC Issuer nor any
Lender shall be obligated to extend credit to the Borrower in violation of any
limitation or prohibition provided by any applicable statute or regulation.

 

9.3                                 Headings.  Section headings in the Loan
Documents are for convenience of reference only, and shall not govern the
interpretation of any of the provisions of the Loan Documents.

 

9.4                                 Entire Agreement.  The Loan Documents embody
the entire agreement and understanding among the Borrower, the Agent, the LC
Issuer and the Lenders and supersede all prior agreements and understandings
among the Borrower, the Agent, the LC Issuer and the Lenders relating to the
subject matter thereof other than those contained in the fee letter described in
Section 10.13 and any Flex-Pricing Provisions contained in any commitment letter
entered into in connection with the transaction which is the subject of this
Agreement, all of which shall survive and remain in full force and effect during
the term of this Agreement.

 

9.5                                 Several Obligations; Benefits of this
Agreement.  The respective obligations of the Lenders hereunder are several and
not joint and no Lender shall be the partner or agent of any other (except to
the extent to which the Agent is authorized to act as such).  The failure of any

 

47

--------------------------------------------------------------------------------


 

Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder.  This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns, provided,
however, that the parties hereto expressly agree that the Arranger shall enjoy
the benefits of the provisions of Sections 9.6, 9.10 and 10.11 to the extent
specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.

 

9.6                                 Expenses; Indemnification.

 

(i)                                     The Borrower shall reimburse the Agent
and the Arranger for any costs, internal charges and out-of-pocket expenses
(including reasonable attorneys’ fees and time charges of attorneys for the
Agent, which attorneys may be employees of the Agent) reasonably incurred or
paid by the Agent or the Arranger in connection with the preparation,
negotiation, execution, delivery, syndication, distribution (including, without
limitation, via the internet), review, amendment, modification, and
administration of the Loan Documents.  The Borrower also agrees to reimburse the
Agent, the Arranger, the LC Issuer and the Lenders for any costs, internal
charges and out-of-pocket expenses (including reasonable attorneys’ fees and
time charges of attorneys for the Agent, the Arranger, the LC Issuer and the
Lenders, which attorneys may be employees of the Agent, the Arranger, the LC
Issuer or the Lenders) reasonably incurred or paid by the Agent, the Arranger,
the LC Issuer or any Lender in connection with the collection and enforcement of
the Loan Documents.

 

(ii)                                  The Borrower hereby further agrees to
indemnify the Agent, the Arranger, the LC Issuer and each Lender, their
respective affiliates, and each of their directors, officers and employees
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all reasonable expenses of litigation
or preparation therefor whether or not the Agent, the Arranger, the LC Issuer or
any Lender or any affiliate is a party thereto) which any of them may reasonably
incur or pay arising out of or relating to this Agreement, the other Loan
Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Credit Extension
hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification.   The obligations of the Borrower under this Section 9.6 shall
survive the termination of this Agreement.

 

9.7                                 Numbers of Documents.  All statements,
notices, closing documents, and requests hereunder shall be furnished to the
Agent with sufficient counterparts so that the Agent may furnish one to each of
the Lenders.

 

9.8                                 Accounting.  Except as provided to the
contrary herein, all accounting terms used herein shall be interpreted and all
accounting determinations hereunder shall be made in accordance with GAAP.

 

9.9                                 Severability of Provisions.  Any provision
in any Loan Document that is held to be inoperative, unenforceable, or invalid
in any jurisdiction shall, as to that jurisdiction, be

 

48

--------------------------------------------------------------------------------


 

inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable.

 

9.10                           Nonliability of Lenders.  The relationship
between the Borrower on the one hand and the Lenders, the LC Issuer and the
Agent on the other hand shall be solely that of borrower and lender.  Neither
the Agent, the Arranger, the LC Issuer nor any Lender shall have any fiduciary
responsibilities to the Borrower.  Neither the Agent, the Arranger, the LC
Issuer nor any Lender undertakes any responsibility to the Borrower to review or
inform the Borrower of any matter in connection with any phase of the Borrower’s
business or operations.  The Borrower agrees that neither the Agent, the
Arranger, the LC Issuer nor any Lender shall have liability to the Borrower
(whether sounding in tort, contract or otherwise) for losses suffered by the
Borrower in connection with, arising out of, or in any way related to, the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought.  Neither the
Agent, the Arranger, the LC Issuer nor any Lender shall have any liability with
respect to, and the Borrower hereby waives, releases and agrees not to sue for,
any special, indirect, consequential or punitive damages suffered by the
Borrower in connection with, arising out of, or in any way related to the Loan
Documents or the transactions contemplated thereby.

 

9.11                           Confidentiality.  Each Lender agrees to hold any
confidential information which it may receive from the Borrower pursuant to this
Agreement in confidence, except for disclosure (i) to its Affiliates and to
other Lenders and their respective Affiliates, (ii) to legal counsel,
accountants, and other professional advisors to such Lender or to a Transferee,
(iii) to regulatory officials, (iv) to any Person as requested pursuant to or as
required by law, regulation, or legal process, (v) to any Person in connection
with any legal proceeding to which such Lender is a party, (vi) to such Lender’s
direct or indirect contractual counterparties in swap agreements or to legal
counsel, accountants and other professional advisors to such counterparties,
(vii) permitted by Section 12.4 and (viii) to rating agencies if requested or
required by such agencies in connection with a rating relating to the Advances
hereunder.

 

9.12                           Nonreliance.  Each Lender hereby represents that
it is not relying on or looking to any margin stock (as defined in Regulation U
of the Board of Governors of the Federal Reserve System) for the repayment of
the Credit Extensions provided for herein.

 

9.13                           Course of Dealing.  No course of dealing in
respect of, nor any omission or delay in the exercise of, any right, power,
remedy or privilege by any Lender or Agent shall operate as a waiver thereof,
nor shall any right, power, remedy or privilege of Agent or any Lender be
exclusive of any other right, power, remedy or privilege referred to herein or
in any related document, or now or hereafter available at law, in equity, in
bankruptcy, by statute or otherwise.

 

9.14                           Time of Essence.  Time shall be of the essence in
the performance of all the Obligations under the Loan Documents.

 

9.15                           Acceptance of Partial Performance not a Waiver. 
Without limitation of any other provision contained in the Loan Documents
concerning construction and enforceability of waivers, any acceptance by Agent
or Lenders of any payments of principal, interest, late charges or any other
sums due under the Notes or other Loan Documents, or of tender of performance by

 

49

--------------------------------------------------------------------------------


 

Borrower of non-monetary obligations of Borrower under the Loan Documents, shall
not constitute a waiver by Agent or Lenders of any breach by Borrower of the
provisions of the Loan Document in respect of which such payment was made or
performance was tendered unless such waiver is made expressly in writing.

 

9.16                           Construction of Provisions.  Each covenant by
Borrower contained in this Agreement and the other Loan Documents shall be
construed without reference to any other such covenant, and any determination of
whether Borrower is in compliance with any such covenant shall be made without
reference to whether Borrower is in compliance with any other such covenant.


 


ARTICLE 10.


 


THE AGENT


 

10.1                           Appointment; Nature of Relationship.  Bank One,
Kentucky, NA is hereby appointed by each of the Lenders as its contractual
representative (herein referred to as the “Agent”) hereunder and under each
other Loan Document, and each of the Lenders irrevocably authorizes the Agent to
act as the contractual representative of such Lender with the rights and duties
expressly set forth herein and in the other Loan Documents.  The Agent agrees to
act as such contractual representative upon the express conditions contained in
this Article 10.  Notwithstanding the use of the defined term “Agent,” it is
expressly understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders with only those duties as are expressly set forth in this
Agreement and the other Loan Documents.  In its capacity as the Lenders’
contractual representative, the Agent (i) does not hereby assume any fiduciary
duties to any of the Lenders, (ii) is a “representative” of the Lenders within
the meaning of the term “secured party” as defined in the Kentucky Uniform
Commercial Code and (iii) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents.  Each of the Lenders hereby agrees to assert no claim
against the Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.

 

10.2                           Powers.  The Agent shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the Agent
by the terms of each thereof, together with such powers as are reasonably
incidental thereto.  The Agent shall have no implied duties to the Lenders, or
any obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by the Agent.

 

10.3                           General Immunity.  Neither the Agent nor any of
its directors, officers, agents or employees shall be liable to the Borrower,
the Lenders or any Lender for any action taken or omitted to be taken by it or
them hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.

 

10.4                           No Responsibility for Loans, Recitals, etc.
Neither the Agent nor any of its directors, officers, agents or employees shall
be responsible for or have any duty to ascertain, inquire into, or verify (a)
any statement, warranty or representation made in connection with any

 

50

--------------------------------------------------------------------------------


 

Loan Document or any borrowing hereunder; (b) the performance or observance of
any of the covenants or agreements of any obligor under any Loan Document,
including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (c) the satisfaction of any condition
specified in Article 4, except receipt of items required to be delivered solely
to the Agent; (d) the existence or possible existence of any Default or
Unmatured Default; (e) the validity, enforceability, effectiveness, sufficiency
or genuineness of any Loan Document or any other instrument or writing furnished
in connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Borrower or any guarantor of any of the Obligations or of any of the
Borrower’s or any such guarantor’s respective Subsidiaries.  The Agent shall
have no duty to disclose to the Lenders information that is not required to be
furnished by the Borrower to the Agent at such time, but is voluntarily
furnished by the Borrower to the Agent (either in its capacity as Agent or in
its individual capacity).

 

10.5                           Action on Instructions of Lenders.  The Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.  The Lenders hereby acknowledge that the Agent shall be under no duty
to take any discretionary action permitted to be taken by it pursuant to the
provisions of this Agreement or any other Loan Document unless it shall be
requested in writing to do so by the Required Lenders.  The Agent shall be fully
justified in failing or refusing to take any action hereunder and under any
other Loan Document unless it shall first be indemnified to its satisfaction by
the Lenders pro rata against any and all liability, cost and expense that it may
incur by reason of taking or continuing to take any such action.

 

10.6                           Employment of Agents and Counsel.  The Agent may
execute any of its duties as Agent hereunder and under any other Loan Document
by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care.  The Agent shall be
entitled to advice of counsel concerning the contractual arrangement between the
Agent and the Lenders and all matters pertaining to the Agent’s duties hereunder
and under any other Loan Document.

 

10.7                           Reliance on Documents; Counsel.  The Agent shall
be entitled to rely upon any Note, notice, consent, certificate, affidavit,
letter, telegram, statement, paper or document believed by it to be genuine and
correct and to have been signed or sent by the proper person or persons, and, in
respect to legal matters, upon the opinion of counsel selected by the Agent,
which counsel may be employees of the Agent.

 

10.8                           Agent’s Reimbursement and Indemnification.  The
Lenders agree to reimburse and indemnify the Agent ratably in proportion to
their respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination) (i) for
any amounts not reimbursed by the Borrower for which the Agent is entitled to
reimbursement by the Borrower under the Loan Documents, (ii) for any other
expenses incurred by the Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including, without limitation, for any expenses incurred by the Agent
in connection with any dispute between the Agent and any Lender or between two
or more of the Lenders) and (iii) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or

 

51

--------------------------------------------------------------------------------


 

disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Agent in any way relating to or arising out
of the Loan Documents or any other document delivered in connection therewith or
the transactions contemplated thereby (including, without limitation, for any
such amounts incurred by or asserted against the Agent in connection with any
dispute between the Agent and any Lender or between two or more of the Lenders),
or the enforcement of any of the terms of the Loan Documents or of any such
other documents, provided that (i) no Lender shall be liable for any of the
foregoing to the extent any of the foregoing is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Agent and (ii) any indemnification
required pursuant to Section 3.5(vii) shall, notwithstanding the provisions of
this Section 10.8, be paid by the relevant Lender in accordance with the
provisions thereof.  The obligations of the Lenders under this Section 10.8
shall survive payment of the Obligations and termination of this Agreement.

 

10.9                           Notice of Default.  The Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Unmatured
Default hereunder unless the Agent has received written notice from a Lender or
the Borrower referring to this Agreement describing such Default or Unmatured
Default and stating that such notice is a “notice of default”.  In the event
that the Agent receives such a notice, the Agent shall give prompt notice
thereof to the Lenders.

 

10.10                     Rights as a Lender.  In the event the Agent is a
Lender, the Agent shall have the same rights and powers hereunder and under any
other Loan Document with respect to its Commitment and its Loans as any Lender
and may exercise the same as though it were not the Agent, and the term “Lender”
or “Lenders” shall, at any time when the Agent is a Lender, unless the context
otherwise indicates, include the Agent in its individual capacity.  The Agent
and its Affiliates may accept deposits from, lend money to, and generally engage
in any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with the Borrower or
any of its Subsidiaries in which the Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person.  The Agent, in its
individual capacity, is not obligated to remain a Lender.

 

10.11                     Lender Credit Decision.  Each Lender acknowledges that
it has, independently and without reliance upon the Agent, the Arranger or any
other Lender and based on the financial statements prepared by the Borrower and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent, the Arranger or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Loan Documents.

 

10.12                     Successor Agent.  The Agent may resign at any time by
giving written notice thereof to the Lenders and the Borrower, such resignation
to be effective upon the appointment of a successor Agent or, if no successor
Agent has been appointed, forty-five days after the retiring Agent gives notice
of its intention to resign.  The Agent may be removed at any time with or
without cause by written notice received by the Agent from the Required Lenders,
such removal to be effective on the date specified by the Required Lenders. 
Upon any such resignation or removal, the Required Lenders shall have the right
to appoint, on behalf of the Borrower and the Lenders, a successor Agent.  If no
successor Agent shall have been so appointed by the Required Lenders within
thirty days after the resigning Agent’s giving notice of its intention to
resign, then the resigning Agent may appoint, on behalf of the Borrower and the

 

52

--------------------------------------------------------------------------------


 

Lenders, a successor Agent.  Notwithstanding the previous sentence, the Agent
may at any time without the consent of the Borrower or any Lender, appoint any
of its Affiliates which is a commercial bank as a successor Agent hereunder.  If
the Agent has resigned or been removed and no successor Agent has been
appointed, the Lenders may perform all the duties of the Agent hereunder and the
Borrower shall make all payments in respect of the Obligations to the applicable
Lender and for all other purposes shall deal directly with the Lenders.  No
successor Agent shall be deemed to be appointed hereunder until such successor
Agent has accepted the appointment.  Any such successor Agent shall be a
commercial bank having capital and retained earnings of at least $100,000,000. 
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed Agent.  Upon
the effectiveness of the resignation or removal of the Agent, the resigning or
removed Agent shall be discharged from its duties and obligations hereunder and
under the Loan Documents.  After the effectiveness of the resignation or removal
of an Agent, the provisions of this Article 10 shall continue in effect for the
benefit of such Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Agent hereunder and under the other Loan
Documents.  In the event that there is a successor to the Agent by merger, or
the Agent assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Agent.

 

10.13                     Agent and Arranger Fees.  The Borrower agrees to pay
to the Agent and the Arranger, for their respective accounts, the “Annual
Administrative Agent’s Fee” and the “Arrangement Fee,” respectively, in the
amounts and at the times as set forth in that certain letter agreement dated
October 16, 2002 (the “Fee Letter”), the provisions of which are incorporated by
reference herein, or in the case of the Annual Administrative Agent’s Fee, as
otherwise agreed from time to time by Borrower and Agent.

 

10.14                     Delegation to Affiliates.  The Borrower and the
Lenders agree that the Agent may delegate any of its duties under this Agreement
to any of its Affiliates.  Any such Affiliate (and such Affiliate’s directors,
officers, agents and employees) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Agent is entitled under Articles 9
and 10.

 


ARTICLE 11.


 


SETOFF; RATABLE PAYMENTS


 

11.1                           Setoff.  In addition to, and without limitation
of, any rights of the Lenders under applicable law, if the Borrower becomes
insolvent, however evidenced, or any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any Affiliate of any Lender to or for the credit or account of the
Borrower may be offset and applied toward the payment of the Obligations owing
to such Lender, whether or not the Obligations, or any part thereof, shall then
be due.

 

11.2                           Ratable Payments.  If any Lender, whether by
setoff or otherwise, has payment made to it upon its Outstanding Credit Exposure
(other than payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a
greater proportion than that received by any other Lender, such Lender agrees,
promptly upon demand, to purchase a portion of the Aggregate Outstanding Credit
Exposure held by the other Lenders so that after such purchase each Lender will
hold its

 

53

--------------------------------------------------------------------------------


 

Pro Rata Share of the Aggregate Outstanding Credit Exposure.  If any Lender,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their respective Pro Rata
Shares of the Aggregate Outstanding Credit Exposure.  In case any such payment
is disturbed by legal process, or otherwise, appropriate further adjustments
shall be made.

 


ARTICLE 12.


 


BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


 

12.1                           Successors and Assigns.  The terms and provisions
of the Loan Documents shall be binding upon and inure to the benefit of the
Borrower and the Lenders and their respective successors and assigns permitted
hereby, except that (i) the Borrower shall not have the right to assign its
rights or obligations under the Loan Documents without the prior written consent
of each Lender, (ii) any assignment by any Lender must be made in compliance
with Section 12.3, and (iii) any transfer by Participation must be made in
compliance with Section 12.2.  Any attempted assignment or transfer by any party
not made in compliance with this Section 12.1 shall be null and void, unless
such attempted assignment or transfer is treated as a participation in
accordance with Section 12.3.2.  The parties to this Agreement acknowledge that
clause (ii) of this Section 12.1 relates only to absolute assignments and this
Section 12.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank or (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee; provided, however,
that no such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 12.3.  The Agent may treat
the Person which made any Loan or which holds any Note as the owner thereof for
all purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Agent may in its discretion (but shall not be
required to) follow instructions from the Person which made any Loan or which
holds any Note to direct payments relating to such Loan or Note to another
Person.  Any assignee of the rights to any Loan or any Note agrees by acceptance
of such assignment to be bound by all the terms and provisions of the Loan
Documents.  Any request, authority or consent of any Person, who at the time of
making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.

 

12.2                           Participations.

 

12.2.1                  Permitted Participants; Effect.  Any Lender may at any
time sell to one or more banks or other entities (“Participants”) participating
interests in any Outstanding Credit Exposure of such Lender, any Note held by
such Lender, any Commitment of such Lender or any other interest of such Lender
under the Loan Documents.  In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Outstanding Credit Exposure and the
holder of

 

54

--------------------------------------------------------------------------------


 

any Note issued to it in evidence thereof for all purposes under the Loan
Documents, all amounts payable by the Borrower under this Agreement shall be
determined as if such Lender had not sold such participating interests, and the
Borrower and the Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under the Loan
Documents.

 

12.2.2                  Voting Rights.  Each Lender shall retain the sole right
to approve, without the consent of any Participant, any amendment, modification
or waiver of any provision of the Loan Documents other than any amendment,
modification or waiver with respect to any Credit Extension or Commitment in
which such Participant has an interest which would require consent of all of the
Lenders pursuant to the terms of Section 8.2 or of any other Loan Document.

 

12.2.3                  Benefit of Certain Provisions.  The Borrower agrees that
each Participant shall be deemed to have the right of setoff provided in Section
11.1 in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 11.1 with respect to
the amount of participating interests sold to each Participant.  The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a Lender. 
The Borrower further agrees that each Participant shall be entitled to the
benefits of Sections 3.1, 3.2, 3.4 and 3.5 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.3,
provided that (i) a Participant shall not be entitled to receive any greater
payment under Section 3.1, 3.2 or 3.5 than the Lender who sold the participating
interest to such Participant would have received had it retained such interest
for its own account, unless the sale of such interest to such Participant is
made with the prior written consent of the Borrower, and (ii) any Participant
not incorporated under the laws of the United States of America or any State
thereof agrees to comply with the provisions of Section 3.5 to the same extent
as if it were a Lender.

 

12.3                           Assignments.

 

12.3.1                  Permitted Assignments.  Any Lender may at any time
assign to one or more banks or other entities (“Purchasers”) all or any part of
its rights and obligations under the Loan Documents.  Such assignment (the
“Assignment and Assumption Agreement”) shall be substantially in the form of
Exhibit 12.3 or in such other form as may be agreed to by the parties thereto. 
Each such assignment with respect to a Purchaser which is not a Lender or an
Affiliate of a Lender or an Approved Fund shall either be in an amount equal to
the entire applicable Commitment and Loans of the assigning Lender or  (unless
each of the Borrower, the Agent and the LC Issuer otherwise consents) be in an
aggregate amount not less than $5,000,000 in the case of any assignment of a
Revolving Commitment and $1,000,000 in the case of any assignment of a Term Loan
or Term Loan Commitment.  The amount of the assignment shall be based on the
Commitment or outstanding Loans (if the Commitment has been terminated) subject
to the assignment, determined as of the date of such assignment or as of the
“Trade Date,” if the “Trade Date” is specified in the assignment.

 

55

--------------------------------------------------------------------------------


 

12.3.2                  Consents.  The consent of the Borrower shall be required
prior to an assignment becoming effective unless the Purchaser is a Lender, an
Affiliate of a Lender or an Approved Fund, provided that the consent of the
Borrower shall not be required if a Default has occurred and is continuing.  The
consent of the Agent shall be required prior to an assignment becoming effective
unless the Purchaser is a Lender with a Revolving Commitment (in the case of an
assignment of a Revolving Commitment) or is a Lender, an Affiliate of a Lender
or an Approved Fund (in the case of an assignment of any other Commitment or
Loans).  The consent of the Issuing Bank shall be required prior to an
assignment of a Revolving Commitment becoming effective unless the Purchaser is
a Lender with a Revolving Commitment.  Any consent required under this Section
12.3.2 shall not be unreasonably withheld or delayed.

 

12.3.3                  Effect; Effective Date.  Upon (i) delivery to the Agent
of an assignment, together with any consents required by Sections 12.3.1 and
12.3.2, and (ii) payment of a $3,500 fee to the Agent for processing such
assignment (unless such fee is waived by the Agent), such assignment shall
become effective on the effective date specified in such assignment.  The
assignment shall contain a representation by the Purchaser to the effect that
none of the consideration used to make the purchase of the Commitment and
Outstanding Credit Exposure under the applicable assignment agreement
constitutes “plan assets” as defined under ERISA and that the rights and
interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA.  On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party thereto, and the transferor Lender shall
be released with respect to the Commitment and Outstanding Credit Exposure
assigned to such Purchaser without any further consent or action by the
Borrower, the Lenders or the Agent.  In the case of an assignment covering all
of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a Lender hereunder but shall continue to be entitled to
the benefits of, and subject to, those provisions of this Agreement and the
other Loan Documents which survive payment of the Obligations and termination of
the applicable agreement.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.3
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.2. 
Upon the consummation of any assignment to a Purchaser pursuant to this Section
12.3.3, the transferor Lender, the Agent and the Borrower shall, if the
transferor Lender or the Purchaser desires that its Loans be evidenced by Notes,
make appropriate arrangements so that new Notes or, as appropriate, replacement
Notes are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, in each case in principal
amounts reflecting their respective Commitments, as adjusted pursuant to such
assignment.

 

12.3.4                  Register.  The Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in Louisville,
Kentucky or Chicago, Illinois a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, and the Borrower, the Agent and
the Lenders may treat each Person whose name is recorded in

 

56

--------------------------------------------------------------------------------


 

the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Borrower and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

12.4                           Dissemination of Information.  The Borrower
authorizes each Lender to disclose to any Participant or Purchaser or any other
Person acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning the creditworthiness of the Borrower and its
Subsidiaries, including without limitation any information contained in any
Reports; provided that each Transferee and prospective Transferee agrees to be
bound by Section 9.11 of this Agreement.

 

12.5                           Tax Treatment.  If any interest in any Loan
Document is transferred to any Transferee which is not incorporated under the
laws of the United States or any State thereof, the transferor Lender shall
cause such Transferee, concurrently with the effectiveness of such transfer, to
comply with the provisions of Section 3.5(iv).

 


ARTICLE 13.


 


NOTICES


 

13.1                           Notices.  Except as otherwise permitted by
Section 2.14 with respect to borrowing notices, all notices, requests and other
communications to any party hereunder shall be in writing (including electronic
transmission, facsimile transmission or similar writing) and shall be given to
such party: (x) in the case of the Borrower or the Agent, at its address or
facsimile number set forth on the signature pages hereof, (y) in the case of any
Lender, at its address or facsimile number set forth below its signature hereto
or (z) in the case of any party, at such other address or facsimile number as
such party may hereafter specify for the purpose by notice to the Agent and the
Borrower in accordance with the provisions of this Section 13.1.  Each such
notice, request or other communication shall be effective (i) if given by
facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, or (iii) if given by any other means,
when delivered (or, in the case of electronic transmission, received) at the
address specified in this Section; provided that notices to the Agent under
Article 2 shall not be effective until received.

 

13.2                           Change of Address.  The Borrower, the Agent and
any Lender may each change the address for service of notice upon it by a notice
in writing to the other parties hereto.

 


ARTICLE 14.


 


COUNTERPARTS AND FACSIMILES


 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower, the Agent, the LC Issuer
and the Lenders and each party has notified the Agent by facsimile transmission
or telephone that it has taken such action.  A facsimile signature by any party
to a Loan Document shall be effective to legally bind such party to the same
extent as the manual signature of such party.

 

57

--------------------------------------------------------------------------------


 


ARTICLE 15.


 


CHOICE OF LAW; CONSENT TO JURISDICTION;
WAIVER OF JURY TRIAL


 

15.1                           CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN
THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS AND WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS OF THE COMMONWEALTH OF KENTUCKY, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

 

15.2                           CONSENT TO JURISDICTION.  THE BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR KENTUCKY STATE COURT SITTING IN LOUISVILLE, KENTUCKY IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT, THE LC
ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
AGENT, THE LC ISSUER OR ANY LENDER OR ANY AFFILIATE OF THE AGENT, THE LC ISSUER
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN LOUISVILLE, KENTUCKY.

 

15.3                           WAIVER OF JURY TRIAL.  THE BORROWER, THE AGENT,
THE LC ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

58

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the Agent have
executed this Agreement as of the date first above written.

 

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

 

 

 

By:

/s/ J. David Flanery

 

 

 

 

 

 

 

 

Title:

Senior Vice President of Finance

 

 

 

 

 

 

 

2002 Papa John’s Blvd.

 

 

 

Louisville, Kentucky 40299

 

 

Attention: David Flanery

 

 

 

Telephone:

(502) 261.4753

 

 

 

FAX:

(502) 261.4190

 

 

 

Commitments

 

 

 

 

 

$35,000,000.00

 

BANK ONE, KENTUCKY, NA,

 

 

Individually as a Lender and as LC Issuer and Agent

 

 

 

 

 

By:

/s/ Thelma B. Ferguson

 

 

 

 

 

 

 

 

Title:

First Vice President

 

 

 

 

 

 

 

416 W. Jefferson Street

 

 

 

Louisville, Kentucky  40202

 

 

Attention: Thelma B. Ferguson

 

 

 

Telephone:

(502) 566.2821

 

 

 

FAX:

(502) 566.8339

 

 

 

 

 

 

$35,000,000.00

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

By:

/s/ Jeffrey L. Stein

 

 

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

Corporate Banking

 

 

 

201 East Fifth Street, 3rd Floor

 

 

 

Cincinnati, Ohio  45202

 

 

Attention:  Jeffrey L. Stein

 

 

 

Telephone:

(513) 651.8692

 

 

 

FAX:

(513) 651.8951

 

59

--------------------------------------------------------------------------------


 

$25,000,000.00

 

BANK OF AMERICA, as a Lender

 

 

 

 

 

 

By:

/s/ Bryan Hulker

 

 

 

 

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

414 Union Street, 4th Floor

 

 

 

Nashville, Tennessee  37239

 

 

Attention:  Bryan Hulker

 

 

 

Telephone:

(615) 749.3001

 

 

 

FAX:

(615) 749.4762

 

 

 

$25,000,000.00

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

By:

/s/ Edward B. Martin

 

 

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

Fifth Third Center

 

 

 

401 South 4th Avenue

 

 

 

Louisville, Kentucky  40202-3411

 

 

Attention:  Ed Martin

 

 

 

Telephone:

(502) 562.5536

 

 

 

FAX:

(502) 562.5540

 

 

 

 

 

 

$25,000,000.00

 

NATIONAL CITY BANK OF KENTUCKY, as a Lender

 

 

 

 

 

By:

/s/ Kevin L. Anderson

 

 

 

 

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

101 South Fifth Street - 37th Floor

 

 

 

Louisville, Kentucky  40202

 

 

Attention:  Kevin L. Anderson

 

 

 

Telephone:

(502) 581.7894

 

 

 

FAX:

(502) 581.4424

 

60

--------------------------------------------------------------------------------


 

$20,000,000.00

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/ Toby B. Rau

 

 

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

One Financial Square

 

 

 

Louisville, Kentucky  40202

 

 

Attention:  Toby Rau

 

 

 

Telephone:

(502) 562.6648

 

 

 

FAX:

(502) 562.6460

 

 

 

 

 

 

$10,000,000.00

 

HUNTINGTON NATIONAL BANK, as a Lender

 

 

 

 

 

By:

/s/ Randall K. Stephens

 

 

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

By:

/s/ Marcia J. Carmean

 

 

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

201 N. Illinois Street, Suite 1800

 

 

 

Indianapolis, Indiana  46204

 

 

Attention:  Randall K. Stephens

 

 

 

Telephone:

(317) 237.2553

 

 

 

FAX:

(317) 237.2505

 

61

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

APPLICABLE MARGIN

 

LEVEL I STATUS

 

LEVEL II STATUS

 

LEVEL III STATUS

 

Eurodollar Rate

 

0.625

%

0.750

%

1.00

%

Floating Rate

 

0.00

%

0.00

%

0.00

%

 

APPLICABLE FEE RATE

 

LEVEL I STATUS

 

LEVEL II STATUS

 

LEVEL III STATUS

 

Facility Fee

 

0.15

%

0.15

%

0.20

%

Letters of Credit

 

0.625

%

0.750

%

1.00

%

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1(i) or (ii).

 

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than 1.00 to 1.00.

 

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Leverage Ratio is
less than 1.50 to 1.00.

 

“Level III Status” exists at any date if the Borrower has not qualified for
Level I Status or Level II Status.

 

“Status” means either Level I Status, Level II Status or Level III Status.

 

During the period from the date of the Agreement until the same date six
calendar months thereafter, the Applicable Margin and Applicable Fee Rate shall
be determined according to Level II Status, regardless of the actual Status of
Borrower calculated as set forth above, unless the actual Status of Borrower is
Level III Status, in which case the Applicable Margin and Applicable Fee Rate
shall be determined according to Level III Status.  Thereafter, the Applicable
Margin and Applicable Fee Rate shall be determined in accordance with the
foregoing table based on the Borrower’s Status as reflected in the then most
recent Financials.  Adjustments, if any, to the Applicable Margin or Applicable
Fee Rate shall be effective five Business Days after the Agent has received the
applicable Financials.  If the Borrower fails to deliver the Financials to the
Agent at the time required pursuant to Section 6.1, then the Applicable Margin
and Applicable Fee Rate shall be the highest Applicable Margin and Applicable
Fee Rate set forth in the foregoing table until five Business Days after such
Financials are so delivered.

 

62

--------------------------------------------------------------------------------


 

EXHIBIT 2.8
Form of Borrowing Notice
to
Credit Agreement

 

BORROWING NOTICE

 

This Borrowing Notice is being delivered to Bank One, Kentucky, NA, as Agent,
pursuant to Section 2.8 of that certain Credit Agreement (the “Credit
Agreement”) dated as of January 27, 2003, among [i] PAPA JOHN’S INTERNATIONAL,
INC., a Delaware corporation (referred to hereinafter as “Borrower”), [ii] the
financial institution(s) listed on the signature pages thereof, and their
respective successors and assigns (each individually a “Lender” and collectively
“Lenders”) and [iii] BANK ONE, KENTUCKY, NA, a national banking association (in
its individual capacity, “BOK”), for itself as a Lender and as Agent.  Borrower
hereby requests the Lenders to make an Advance to the Borrower in the amount of
$                 on the Borrowing Date of                       , 200  .  The
Advance requested hereunder shall be in the form of a:

 

                            Floating Rate Advance [check if applicable]

 

                            Eurodollar Advance    [check if applicable]

 

To the extent that Borrower has requested a Eurodollar Advance, the initial
Interest Period shall be                    month(s) [select a one, two, three,
six or twelve month period] commencing on the Borrowing Date, which date is a
Business Day.  (Capitalized terms used herein without definition shall have the
meanings assigned to those terms in the Credit Agreement.)

 

The proceeds of the Advance requested pursuant to this Borrowing Notice shall be
deposited in Borrower’s account maintained with the Agent.

 

The undersigned officer on behalf of Borrower certifies that to the best of
[his/her] knowledge:

 

The amount of the Advance requested pursuant to this Borrowing Notice will not
cause the Aggregate Outstanding Credit Exposure (after giving effect to any
immediate application of the proceeds thereof) to exceed the Aggregate
Commitment in effect as of the date hereof;

 

The representations and warranties contained in the Credit Agreement, as
originally stated or as updated in writing from time to time by the Borrower,
are true and correct in all material respects on and as of the date hereof to
the same extent as though made on and as of the date hereof;

 

No event has occurred and is continuing under the Credit Agreement, or will
result from the disbursement of the Advance requested pursuant to this Borrowing
Notice, which would constitute a Default or an Unmatured Default;

 

Borrower has performed all of its obligations in all material respects and has
satisfied all conditions which the Credit Agreement and the other Loan Documents
provide shall be performed or satisfied on or before the Borrowing Date for the
Advance requested pursuant to this Borrowing Notice;

 

63

--------------------------------------------------------------------------------


 

To the knowledge of Borrower, no order, judgment or decree of any court,
arbitrator or governmental authority purports to enjoin or restrain any Lender
from making its Pro Rata Share of the Advance requested pursuant to this
Borrowing Notice; and

 

To the knowledge of Borrower, no injunction or other restraining order has been
issued and no hearing to cause an injunction or other restraining order to be
issued is pending or noticed with respect to any action, suit or proceeding
seeking to enjoin or otherwise prevent the consummation of the Credit Agreement
or the making of Advances thereunder or the issuing or extension of the
respective stated expiration dates of Letters of Credit thereunder.

 

 

Dated:

                    , 200  

PAPA JOHN’S INTERNATIONAL, INC.,
a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

64

--------------------------------------------------------------------------------


 

EXHIBIT 2.9
Form of Conversion/Continuation Notice
to
Credit Agreement

 

FORM OF CONVERSION/CONTINUATION NOTICE

 

This Conversion/Continuation Notice is being delivered to Bank One, Kentucky,
NA, as Agent, pursuant to Section 2.9 of that certain Credit Agreement (the
“Credit Agreement”) dated as of January 27, 2003, among [i] PAPA JOHN’S
INTERNATIONAL, INC., a Delaware corporation (referred to hereinafter as
“Borrower”), [ii] the financial institution(s) listed on the signature pages
thereof, and their respective successors and assigns (each individually a
“Lender” and collectively “Lenders”) and [iii] BANK ONE, KENTUCKY, NA, a
national banking association (in its individual capacity, “BOK”), for itself as
a Lender and as Agent.  Borrower hereby requests the Lenders to:

 

                          [check if applicable] convert $                   
principal amount [must be $5,000,000 or more in increments of $1,000,000] of
Floating Rate Loans into a Eurodollar Loan for an Interest Period of
                  month(s) [select a one, two, three, six or twelve month
period] on                       , 200  ;

 

                          [check if applicable] convert $                   
principal amount [must be $1,000,000 or more in increments of $1,000,000] of
Eurodollar Loans into a Floating Rate Loan on                       , 200  ;

 

                          [check if applicable] continue $                   
principal amount of Eurodollar Loans as a Eurodollar Loan for an Interest Period
of                  month(s) [select a one, two, three, six or twelve month
period] on                      , 200  ;

 

The undersigned officer of Borrower certifies that to the best of [his/her]
knowledge, no Default or Unmatured Default has occurred and is continuing under
the Credit Agreement.

 

Capitalized terms used herein without definition shall have the meanings
assigned to those terms in the Credit Agreement.

 

 

Dated:

                    , 200  

PAPA JOHN’S INTERNATIONAL, INC.,
a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

65

--------------------------------------------------------------------------------


 

EXHIBIT 2.13
NOTE

 

[Date]

 

PAPA JOHN’S INTERNATIONAL, INC., a Delaware corporation (the “Borrower”),
promises to pay to the order of
                                                                (the “Lender”)
the aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Article 2 of the Agreement (as hereinafter defined), in
immediately available funds at the main office of Bank One, Kentucky, NA in
Louisville, Kentucky, as Agent, together with interest on the unpaid principal
amount hereof at the rates and on the dates set forth in the Agreement.  The
Borrower shall pay the principal of and accrued and unpaid interest on the Loans
in full on the Facility Termination Date.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of January 27, 2003 (which, as it may
be amended or modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the Lenders party thereto, including the
Lender, the LC Issuer and Bank One, Kentucky, NA, as Agent, to which Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated.  This Note is guaranteed pursuant to
the Guaranty Agreement, all as more specifically described in the Agreement, and
reference is made thereto for a statement of the terms and provisions thereof. 
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Agreement.

 

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

66

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF                   ,
DATED           , 200  

 

Date

 

Principal
Amount of
Loan

 

Maturity
of Interest
Period

 

Principal
Amount
Paid

 

Unpaid
Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

67

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

SUBSIDIARIES AND OTHER INVESTMENTS
(See Sections 5.8, 6.14 and 6.18)

 

Schedule 1

 

Papa John’s International, Inc.
Subsidiaries (§5.8)

 

Name

 

Jurisdiction
of
Organization

 

Authorized
Capital
Stock

 

Issued and
Outstanding Shares

 

Owner (100% unless
noted otherwise)

 

Papa John’s USA, Inc.

 

Kentucky

 

1,000

 

100

 

Papa John’s International, Inc.

 

Papa John’s Support Services, Inc.

 

Kentucky

 

1,000

 

1,000

 

Papa John’s International, Inc.

 

Capital Delivery, Ltd.

 

Kentucky

 

1,000

 

100

 

Papa John’s International, Inc.

 

Risk Services Corp.

 

Kentucky

 

1,000

 

100

 

Papa John’s International, Inc.

 

PJ Food Service, Inc.

 

Kentucky

 

1,000

 

236.5

 

Papa John’s International, Inc.

 

PJFS of Mississippi, Inc.

 

Mississippi

 

1,000

 

100

 

Papa John’s International, Inc.

 

Papa John’s (U.K.), Ltd.

 

U.K.

 

10,000,000

 

10,000,000

 

Papa John’s International, Inc.

 

Perfect Pizza Holdings, Ltd.

 

U.K.

 

3,545,364

 

3,545,364

 

Papa John’s (UK, Ltd.)

 

Perfect Pizza Limited

 

U.K.

 

100

 

14

 

Perfect Pizza Holdings, Ltd.

 

Gino’s Dial-A-Pizza, Limited

 

U.K.

 

1,000

 

2

 

Perfect Pizza Limited

 

PJ Food Service Canada, Inc./

 

 

 

 

 

 

 

 

 

Services Alimentaires PJ Canada, Inc.

 

Ontario, Canada

 

Unlimited

 

100

 

Papa John’s International, Inc.

 

RSC Insurance Services, Ltd.

 

Bermuda

 

120,000

 

120,000

 

Papa John’s International, Inc.

 

Colonel’s Limited, LLC

 

Virginia

 

—

 

100 units

 

Papa John’s USA, Inc. -70 units (70%)

 

Papa John’s Puerto Rico, Inc.

 

Puerto Rico

 

1,000

 

100

 

Papa John’s International, Inc.

 

South OBT Corp

 

Florida

 

1,000

 

100

 

Papa John’s USA, Inc.

 

 

Rev. 1/03

 

68

--------------------------------------------------------------------------------


 

Schedule 1

 

Existing Investments in Excluded Subsidiaries (§6.14; 6.18)


 

Name

 

Percent
Ownership

 

Investment

 

Debt

 

 

 

 

 

 

 

 

 


PAPA JOHN’S (U.K.) LTD.


 


100


%


$


16,533,504


 


$


15,106,704


 


 


 


 


 


 


 


 


 

South OBT

 

100

%

0

 

0

 

 

 

 

 

 

 

 

 

Cap-John, L.L.C.

 

50

%

595,000

 

0

 

 

 

 

 

 

 

 

 

PJIU

 

50

%

39,653

 

0

 

 

 

 

 

 

 

 

 

Downtown Housing Assistance Fund

 

9

%

204,727

 

0

 

 

 

 

 

 

 

 

 

RSC Insurance Services, Ltd.

 

100

%

120,000

 

0

 

 

 

 

 

 

 

 

 

Colonel’s Ltd, LLC

 

70

%

3,195,326

 

0

 

 

 

 

Gross Amount

 

 

 

Loans to Papa John’s Franchisees as of December 29, 2002

 

$

18,533,876

 

0

 

 

69

--------------------------------------------------------------------------------


 

SCHEDULE 2
EXISTING INDEBTEDNESS AND LIENS
(See Sections 6.11 and 6.15)

 

1.                                       Interest rate collar.  The Borrower is
party to a no-fee interest rate collar (“Collar”) with a notional amount of
$100,000,000, a 30-day LIBOR rate range of 6.36% (floor) to 9.50% (ceiling) and
an expiration date of March, 2003.  The purpose of the Collar is to provide a
hedge against the effects of rising interest rates.  Borrower will make payments
under the terms of the Collar when the 30-day LIBOR rate is below the floor to
raise the effective rate to 6.36%, and will receive payments when the 30-day
LIBOR rate is above the ceiling, to lower the effectiveness rate to 9.50%, thus
assuring that the Borrower’s effective 30-day LIBOR rate is always within the
above-stated range.  When the 30-day LIBOR rate is within the range, no payments
are made or received under the Collar.  Amounts payable or receivable under the
Collar will be accounted for as an adjustment to interest expense.

 

2.                                       Economic development loan.  In March,
1994, PJFS of Mississippi, Inc. (“PJFS”) entered into an agreement for a $2.0
million economic development loan from the State of Mississippi in connection
with the opening of a commissary in Jackson, Mississippi.  The loan was funded
by a bond issuance under the Mississippi Small Enterprise Development Finance
Act.  PJFS received the loan proceeds in February, 1995.  Interest accrues on
disbursed proceeds at a rate of 5.3%.  PJFS is required to make semi-annual
principal and interest payments to retire the loan by March 1, 2004.  The
current principal balance of the loan is $485,000.

 

3.                                       Interest rate swap agreement.  During
2001, Borrower entered into a interest rate swap agreement that provides for a
fixed rate of 5.31%, as compared to LIBOR, on $100.0 million of floating rate
debt from March 2003 to March 2004, reducing to a notional value of $80.0
million from March 2004 to March 2005, and reducing to a notional value or $60.0
million in March 2005 with an expiration of March 2006.

 

4.                                       As of December 29, 2002, and subject to
Section 4.1 of the Agreement requiring extinguishment of Indebtedness under the
Prior Loan Agreement as a condition to Closing, the outstanding balance under
the Prior Loan Agreement was $139,600,000.

 

70

--------------------------------------------------------------------------------


 

EXHIBIT 2.23

 

Form of Lender Joinder

 

This Lender Joinder (the “Agreement”) is dated as of the Commitment Increase
Effective Date set forth below and is entered into by [Insert name of New
Commitment Provider] (the “New Commitment Provider”) for the benefit of the
Agent and Lenders under the Credit Agreement described below (as amended, the
“Credit Agreement”).  Capitalized terms used but not defined herein shall have
the meanings given to them in the Credit Agreement, receipt of a copy of which
is hereby acknowledged by the New Commitment Provider.  The Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Agreement as if set forth herein in
full.

 

For valuable consideration, the receipt of which is hereby acknowledged, the New
Commitment Provider hereby irrevocably purchases, subject to and in accordance
with the Terms and Conditions and the Credit Agreement, as of the Effective Date
inserted by the Agent as contemplated below, the interest in and to all of the
rights and obligations of a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the outstanding rights and
obligations under the respective facilities identified below (including without
limitation any letters of credit, guaranties and swingline loans included in
such facilities and, to the extent permitted to be assigned under applicable
law, all claims (including without limitation contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity),
suits, causes of action and any other right against any Person whether known or
unknown arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby) (the “Acquired Interest”).  Such purchase is without recourse
to the Agent and any other Lender and, except as expressly provided in this
Agreement, without representation or warranty by the Agent and any other Lender.

 

New Commitment Provider:                           [and is an Affiliate/Approved
Fund of [identify Lender](1)

 

Borrower(s):    Papa John’s International, Inc., a Delaware corporation

 

Agent:             Bank One, Kentucky, NA, as the agent under the Credit
Agreement.

 

Credit Agreement:     The $175,000,000 (as increased pursuant to Section 2.23
thereof) Credit Agreement dated as of January 27, 2003 among Papa John’s
International, Inc., the Lenders party thereto, and Bank One, Kentucky, NA, as
Agent.

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

71

--------------------------------------------------------------------------------


 

Assigned Interest:

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans for
all Lenders*

 

Amount of
Commitment/Loans
Assigned*

 

Percentage Assigned of
Commitment/Loans(2)

 

 

(3)

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

6.                                       Trade
Date:                                              (4)

 

Commitment Increase Effective Date:                        , 20    [TO BE
INSERTED BY AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER BY THE AGENT.]

 

The terms set forth in this Agreement are hereby agreed to:

 

 

 

NEW COMMITMENT PROVIDER

 

 

 

 

 

[INSERT NAME OF NEW COMMITMENT PROVIDER]

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

Consented to and Accepted:

 

 

 

 

 

BANK ONE, KENTUCKY, NA, as Agent

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

* Amount to be adjusted to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

 

(2)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

(3)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” “Term Loan Commitment,”, etc.)

 

(4)  Insert if satisfaction of minimum amounts is to be determined as of the
Trade Date.

 

[NAME OF RELEVANT PARTY]

 

 

By:

 

 

 

Title:

 

72

--------------------------------------------------------------------------------


 

ANNEX 1
TERMS AND CONDITIONS FOR
LENDER JOINDER

 

Certain Undertakings of New Commitment Provider.  The New Commitment Provider
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Acquired Interest, shall have the obligations of a Lender thereunder,
(iii) its payment instructions and notice instructions are as set forth in
Schedule 1 to this Agreement, (iv) none of the funds, monies, assets or other
consideration being used to make the purchase and assumption hereunder are “plan
assets” as defined under ERISA and that its rights, benefits and interests in
and under the Loan Documents will not be “plan assets” under ERISA, (v) it has
received a copy of the Credit Agreement, together with copies of financial
statements and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement and to
purchase the Assigned Interest, on the basis of which it has made such analysis
and decision independently and without reliance on the Agent or any other
Lender, and (vi) attached as Schedule 1 to this Agreement is any documentation
required to be delivered by the New Commitment Provider with respect to its tax
status pursuant to the terms of the Credit Agreement, duly completed and
executed by the New Commitment Provider and (b) agrees that it will (i)
independently and without reliance on the Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender, and (iii) indemnify and hold the Agent harmless
against all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Agent in connection
with or arising in any manner from the New Commitment Provider’s non-performance
of the obligations under this Agreement, and (iv) neither the Agent nor any of
its officers, directors, employees, agents or attorneys shall be responsible for
(1) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (2) the execution, legality,
validity, enforceability, genuineness, sufficiency, perfection, priority,
collectibility, or value of the Loan Documents or any collateral thereunder, (3)
the financial condition of the Borrower, any of its Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document, (4) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document, (5) inspecting any of the property, books or records of the Borrower,
or any Guarantor, or (6) any mistake, error of judgment, or action taken or
omitted to be taken in connection with the Loans or the Loan Documents.

 

Payments.  The New Commitment Provider shall remit to the Agent, on the
Effective Date, the New Commitment Provider’s Pro Rata Share of Loans
outstanding on the Effective Date.  From and after the Effective Date, the Agent
shall make all payments in respect of the Acquired Interest (including payments
of principal, interest, fees and other amounts) to the New Commitment Provider
for amounts which have accrued from and after the Effective Date.

 

General Provisions. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. 
This Agreement may

 

73

--------------------------------------------------------------------------------


 

be executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective to the same extent as delivery of a
manually executed counterpart of this Agreement.  This Agreement shall be
governed by, and construed in accordance with, the law of the Commonwealth of
Kentucky.

 

< the balance of this page intentionally has been left blank >

 

74

--------------------------------------------------------------------------------


 

Schedule 1
ADMINISTRATIVE QUESTIONNAIRE

 

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)

 

(For Forms for Primary Syndication call Peterine Svoboda at 312-732-8844)
(For Forms after Primary Syndication call Jim Bartz at 312-732-1242)

 

75

--------------------------------------------------------------------------------


 

Schedule 1
US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS

 

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)

 

(For Forms for Primary Syndication call Peterine Svoboda at 312-732-8844)
(For Forms after Primary Syndication call Jim Bartz at 312-732-1242)

 

76

--------------------------------------------------------------------------------


 

EXHIBIT 4.1 (vi)
FORM OF OPINION

 

January     , 2003

 

The Agent, the LC Issuer and the Lenders who are parties to the
Credit Agreement described below.

 

Gentlemen/Ladies:

 

We are counsel for Papa John’s International, Inc., a Delaware corporation (the
“Borrower”), and have represented the Borrower in connection with its execution
and delivery of a Credit Agreement dated as of January 15, 2003 (the
“Agreement”) among the Borrower, the Lenders named therein, and Bank One,
Kentucky, NA, as Agent and as LC Issuer, and providing for Credit Extensions in
an aggregate principal amount on the date of Closing not exceeding $175,000,000
at any one time outstanding.  All capitalized terms used in this opinion and not
otherwise defined herein shall have the meanings attributed to them in the
Agreement.

 

We have examined the Borrower’s and the Initial Guarantors’ articles of
incorporation and bylaws and the other organizational records of each, the
Agreement, Guaranty Agreement, RSC Guaranty Agreement and the other Loan
Documents executed and delivered at the Closing, and such other matters of fact
and law which we deem necessary in order to render this opinion.  Based upon the
foregoing, it is our opinion that:

 

l.                                          Each of the Borrower and its
Subsidiaries is a corporation, partnership or limited liability company duly and
properly incorporated or organized, as the case may be, validly existing and (to
the extent such concept applies to such entity) in good standing under the laws
of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.

 

2.                                       The execution and delivery by the
Borrower, RSC and the Initial Guarantors (collectively, the “Obligors”) of the
Loan Documents to which each is a party and the performance by the Obligors of
their respective obligations thereunder have been duly authorized by proper
corporate proceedings on the part of the Obligors and will not:

 

(a)                                  require any consent of the Obligors’
shareholders (other than any such consent as has already been given and remains
in full force and effect);

 

(b)                                 violate (i) any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on the Borrower or
any of its Subsidiaries or (ii) the Borrower’s or any Subsidiary’s articles or
certificate of incorporation, partnership agreement, certificate of partnership,
articles or certificate of organization, by-laws, or operating or other
management agreement, as the case may be, or (iii) the provisions of any
indenture, instrument or agreement to which the Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder; or

 

77

--------------------------------------------------------------------------------


 

(c) result in, or require, the creation or imposition of any Lien in, of or on
the Property of the Borrower or a Subsidiary pursuant to the terms of any
indenture, instrument or agreement binding upon the Borrower or any of its
Subsidiaries.

 

3.                                       The Loan Documents to which each
Obligor is a party have been duly executed and delivered by the applicable
Obligors and constitute legal, valid and binding obligations of the Obligors
enforceable against the Obligors in accordance with their terms except to the
extent the enforcement thereof may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and
subject also to the availability of equitable remedies if equitable remedies are
sought.

 

4.                                       There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the best of our
knowledge after due inquiry, threatened against the Borrower or any of its
Subsidiaries which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect.

 

5.                                       No order, consent, adjudication,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of any
governmental or public body or authority, or any subdivision thereof, which has
not been obtained by the Borrower or any of its Subsidiaries, is required to be
obtained by the Borrower or any of its Subsidiaries in connection with the
execution and delivery of the Loan Documents, the borrowings under the
Agreement, the payment and performance by the Obligors of the Obligations, or
the legality, validity, binding effect or enforceability of any of the Loan
Documents.

 

This opinion may be relied upon by the Agent, the LC Issuer, the Lenders and
their participants, assignees and other transferees.

 

Very truly yours,

 

78

--------------------------------------------------------------------------------


 

EXHIBIT 4.1 (viii)
LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

 

To Bank One, Kentucky, NA,
as Agent (the “Agent”) under the Credit Agreement
Described Below.

 

Re:

Credit Agreement, dated January 27, 2003 (as the same may be amended or
modified, the “Credit Agreement”), among Papa John’s International, Inc., a
Delaware corporation (the “Borrower”), the Lenders named therein and the Agent. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned thereto in the Credit Agreement.

 

The Agent is specifically authorized and directed to act upon the following
standing money transfer instructions with respect to the proceeds of Advances or
other extensions of credit from time to time until receipt by the Agent of a
specific written revocation of such instructions by the Borrower, provided,
however, that the Agent may otherwise transfer funds as hereafter directed in
writing by the Borrower in accordance with Section 13.1 of the Credit Agreement
or based on any telephonic notice made in accordance with Section 2.14 of the
Credit Agreement.

 

Facility Identification Number(s)

 

Customer/Account Name

 

Transfer Funds To

 

 

For Account No.

 

Reference/Attention To

 

Authorized Officer (Customer Representative)

 

Date

, 200

 

 

 

 

 

 

 

 

(Please Print)

 

Signature

 

 

 

 

 

Bank Officer Name

 

Date

, 200

 

 

 

 

 

 

 

 

(Please Print)

 

Signature

 

 

(Deliver Completed Form to Credit Support Staff For Immediate Processing)

 

79

--------------------------------------------------------------------------------


 

EXHIBIT 6.1
COMPLIANCE CERTIFICATE

 

To:                              The Lenders parties to the
Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of January 27, 2003 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among Papa John’s International,
Inc. (the “Borrower”), the Lenders party thereto and Bank One, Kentucky, NA, as
Agent for the Lenders and as LC Issuer.  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.  I am the duly elected                        of the Borrower;

 

2.  I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

 

3.  The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

 

4.  Schedule I attached hereto sets forth [i] financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct, and [ii] the
determination of the interest rates to be paid for Advances, the LC Fee rates
and the commitment fee rates commencing on the fifth Business Day following the
delivery hereof.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

80

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the computations set forth in
Schedule I and the financial statements delivered with this Certificate in
support hereof, are made and delivered this         day of                     ,
200  .

 

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

 

(signature)

 

 

 

 

 

 

Name:

 

 

 

 

(type or print)

 

 

 

 

 

 

Title:

 

 

 

81

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Compliance as of             , 200  .
(the “Calculation Date”) with
provisions of Article 6 of
the Agreement

 


(1)                                  LEVERAGE RATIO (SECTION 6.17.1).  THE RATIO
OF (I) CONSOLIDATED INDEBTEDNESS OF THE LOAN PARTIES (EXCLUSIVE OF CONSOLIDATED
INDEBTEDNESS UNDER THE JEFFERSONTOWN IRB FOR SO LONG AS CAPITAL DELIVERY, LTD.
IS A WHOLLY-OWNED SUBSIDIARY OF BORROWER) AS OF THE CALCULATION DATE TO (II)
CONSOLIDATED EBITDA FOR THE FOUR FISCAL QUARTERS ENDING ON THE CALCULATION DATE,
IS     TO 1.0, WHICH IS NOT MORE THAN THE PERMITTED RATIO OF 2.0 TO 1.0 AS OF
THE CALCULATION DATE.


 


(A)                              CONSOLIDATED INDEBTEDNESS OF THE LOAN PARTIES
(EXCLUSIVE OF CONSOLIDATED INDEBTEDNESS UNDER THE JEFFERSONTOWN IRB IN THE
AMOUNT OF $               AND THE RSC/BORROWER LETTER OF CREDIT IN THE AMOUNT OF
$            ) AS OF THE CALCULATION DATE IS $            .


 


(B)                                CONSOLIDATED EBITDA FOR THE FOUR FISCAL
QUARTERS ENDING ON THE CALCULATION DATE IS COMPUTED AS FOLLOWS:


 


(I)                                     CONSOLIDATED NET INCOME


 


$


 


 


 


 


 


 


(II)                                  DEPRECIATION


 


$


 


 


 


 


 


 


(III)                               AMORTIZATION


 


$


 


 


 


 


 


 


(IV)                              OTHER NON-CASH CHARGES TO NET INCOME


 


$


 


 


 


 


 


 


(V)                                 CONSOLIDATED INTEREST EXPENSE


 


$


 


 


 


 


 


 


(VI)                              INCOME TAX EXPENSE


 


$


 


 


 


 


 


 


(VII)                           SUM OF ITEMS (I) THROUGH (VI)


 


$


 


 


 


 


 


 


(VIII)                        NON-CASH CREDITS TO CONSOLIDATED NET INCOME


 


$


 


 


 


 


 


 


(IX)                                CONSOLIDATED EBITDA EQUALS ITEM (VII) MINUS
ITEM (VIII)


 


$


 


 

 


(C)                                THE RATIO OF CONSOLIDATED INDEBTEDNESS AS OF
THE CALCULATION DATE TO CONSOLIDATED EBITDA FOR THE FOUR FISCAL QUARTERS ENDING
ON THE CALCULATION DATE EQUALS ITEM (A) DIVIDED BY ITEM (B) (IX), OR
                   .


 

Status of Applicable Margin and Applicable Fee Rate based upon Leverage Ratio:
Level             

 


(2)                                  INTEREST COVERAGE RATIO (SECTION 6.17.2). 
THE RATIO AS OF THE CALCULATION DATE FOR THE FOUR FISCAL QUARTERS THEN ENDED OF
(A) CONSOLIDATED EBITDA PLUS CONSOLIDATED RENTALS EXPENSE PLUS PRE-OPENING
EXPENSES RELATING TO RESTAURANTS MINUS CAPITAL EXPENDITURES TO (B) CONSOLIDATED
INTEREST EXPENSE PLUS CONSOLIDATED RENTALS EXPENSE PLUS PRE-OPENING EXPENSES
RELATING TO


 


82

--------------------------------------------------------------------------------



 


RESTAURANTS IS       TO 1.0, WHICH IS NOT LESS THAN THE MINIMUM RATIO OF 2.0 TO
1.0 DETERMINED IN ACCORDANCE WITH THE FOLLOWING GRID:


 


(A)                              (I)                                    
CONSOLIDATED EBITDA (FROM ITEM (1) (B) (IX) ABOVE)


 


$


 


 

 


 


 


 


(II)                                  CONSOLIDATED RENTALS EXPENSE


 


$


 


 

 


 


 


 


(III)                               PRE-OPENING EXPENSES RELATING TO RESTAURANTS


 


$


 


 


 


 


 


 


(IV)                              SUM OF ITEMS (I), (II) AND (III)


 


$


 


 


 


 


 


 


(V)                                 CAPITAL EXPENDITURES


 


$


 


 


 


 


 


 


(VI)                              ITEM (IV) MINUS ITEM (V)


 


$


 


 


 


 


 


 


(B)                                (I)                                    
CONSOLIDATED INTEREST EXPENSE


 


$


 


 


 


 


 


 


(II)                                  CONSOLIDATED RENTALS EXPENSE


 


$


 


 


 


 


 


 


(III)                               PRE-OPENING EXPENSE RELATING TO RESTAURANTS


 


$


 


 


 


 


 


 


(IV)                              SUM OF ITEMS (I), (II) AND (III)


 


$


 


 


 


(C)                                THE INTEREST COVERAGE RATIO AS OF THE
CALCULATION DATE FOR THE FOUR FISCAL QUARTERS THEN ENDED EQUALS ITEM (2) (A)
(VI) DIVIDED BY ITEM (B) (IV), OR         TO 1.0


 


(3)                                  MINIMUM NET WORTH (SECTION 6.17.3).  THE
CONSOLIDATED NET WORTH OF THE BORROWER IS $            AS OF THE CALCULATION
DATE, WHICH AMOUNT IS NOT LESS THAN THE REQUIRED CONSOLIDATED NET WORTH.


 


REQUIRED CONSOLIDATED NET WORTH AS OF THE CALCULATION DATE IS COMPUTED AS
FOLLOWS:


 


(I)                                     BASE AMOUNT


 


$


176,000,000


 


 


 


 


 


(II)                                  CONSOLIDATED NET INCOME FOR EACH FISCAL
QUARTER IN WHICH CONSOLIDATED NET INCOME WAS EARNED DURING THE PERIOD FROM
JANUARY 1, 2002 THROUGH THE CALCULATION DATE.


 


$


 


 


 


 


 


 


(III)                               50% OF ITEM (II)


 


$


 


 


 


 


 


 


(IV)                              SUM OF ITEMS (I) AND (III)


 


$


 


 


 


 


 


 


(V)                                 AGGREGATE CONSIDERATION PAID BY THE BORROWER
DURING THE PERIOD FROM JANUARY 1, 2002 THROUGH THE CALCULATION DATE IN
CONNECTION WITH THE PURCHASE BY THE BORROWER OF ITS CAPITAL STOCK


 


$


 


 


 


 


 


 


(VI)                              REQUIRED CONSOLIDATED NET WORTH EQUALS ITEM
(IV) MINUS ITEM (V)


 


$


 


 


 


(4)                                  OTHER FINANCIAL COVENANTS


 


(A)                              FINANCIAL CONTRACTS RE: COMMODITIES IN ORDINARY
COURSE (§6.11):


 


83

--------------------------------------------------------------------------------



 


(I)                                     ACTUAL AMOUNT AS OF CALCULATION DATE:


 


$


 


 


 


 


 


 


 


(II)                                  LIMITATION:  $15,000,000


 


 


 


 


 


(B)                                INDEBTEDNESS SECURED BY PURCHASE MONEY
SECURITY INTERESTS (§6.11):


 


(I)                                     ACTUAL AMOUNT AS OF CALCULATION DATE:


 


$


 


 


 


 


 


 


 


(II)                                  LIMITATION:  $15,000,000.00


 


 


 


 


 


(C)                                INDEBTEDNESS OF FOREIGN SUBSIDIARIES (§6.11):


 


(I)                                     ACTUAL AMOUNT AS OF CALCULATION DATE
(INCLUDING INVESTMENTS IN FOREIGN SUBSIDIARIES OF $                     
SEE §6.14):


 


$


 


 


 


 


 


 


 


(II)                                  LIMITATION: $25,000,000.00


 


 


 


 


 


(D)                               CONTINGENT OBLIGATIONS (OTHER THAN
REIMBURSEMENT OBLIGATIONS, ENDORSEMENTS FOR DEPOSIT OR COLLECTION IN ORDINARY
COURSE, UNDER GUARANTY AGREEMENTS, OR THE RSC/BORROWER LETTER OF CREDIT TO THE
EXTENT OF $18,000,000) (§6.11):


 


(I)                                     ACTUAL AMOUNT AS OF CALCULATION DATE:


 


$


 


 


 


 


 


 


 


(II)                                  LIMITATION:  $10,000,000.00


 


 


 


 


 


 


 


 


 


(III)                               ACTUAL AMOUNT OF RSC/BORROWER LETTER OF
CREDIT AS OF CALCULATION DATE


 


$


 


 


 


(E)                                 GROSS SALES PRICE OF ASSETS SINCE DATE OF
CLOSING (§6.13):


 


(I)                                     ACTUAL AMOUNT AS OF CALCULATION DATE:


 


$


 


 


 


 


 


 


 


(II)                                  LIMITATION:  $25,000,000.00


 


 


 


 


 


(F)                                 INVESTMENTS IN EXCLUDED DOMESTIC
SUBSIDIARIES SINCE DATE OF CLOSING (§6.14):


 


(I)                                     ACTUAL AMOUNT AS OF CALCULATION DATE:


 


$


 


 


 


 


 


 


 


(II)                                  LIMITATION:  $1,000,000.00


 


 


 


 


 


(G)                                INVESTMENTS IN FRANCHISEES AND OTHER
INVESTMENTS OF BORROWER (§6.14)


 


(I)                                     ACTUAL AMOUNT AS OF CALCULATION DATE:


 


$


 


 


 


 


 


 


 


(II)                                  LIMITATION: $30,000,000.00


 


 


 


 

 

84

--------------------------------------------------------------------------------


 

EXHIBIT 6.14

 

FORM OF ACQUISITION COMPLIANCE CERTIFICATE

 

            , 200  

 

Bank One, Kentucky, NA
416 West Jefferson Street
Louisville, Kentucky 40202

Attn:                Ms. Thelma B. Ferguson,
First Vice President

 

Ladies and Gentlemen:

 

I refer to the Credit Agreement dated as of January 15, 2003, by and among PAPA
JOHN’S INTERNATIONAL, INC. (the “Borrower”), the Lenders and Guarantors party
thereto, and Bank One, Kentucky, NA as Agent (the “Agent”) for the Lenders (as
further amended, supplemented or modified from time to time, the “Credit
Agreement”).  Unless otherwise defined herein, terms defined in the Credit
Agreement are used herein with the same meanings.

 

I,                      , [President/Chief Executive Officer/principal financial
officer] of the Borrower, do hereby certify on behalf of the borrower as of the
date hereof, as follows:

 

(1)                                  Description of Proposed Permitted
Acquisition.  The Borrower desires that                                [List
Loan Party(s) that will be making the Acquisition] (the “Acquiring Loan Party”)
[acquire substantially all of the assets/acquire all of the ownership
interests/merge with]                         [Insert name of entity whose
assets are being acquired, the entity whose ownership interests are being
acquired, or the entity to be merged with (the “Seller”)] (the “Acquisition”).

 

The consideration for the Acquisition is approximately              .

 

The proposed date of Acquisition (the “Acquisition Date”)
is                       (must be at least five (5) Business Days after the date
of delivery of this Certificate).

 

The Seller is engaged in                          [describe business being
acquired] (must be substantially the same as one or more lines of business
conducted by the Loan Parties and shall comply with Section 6.4 of the Credit
Agreement).

 

The business is located in                         list location].

 

The board of directors or other equivalent governing body of the Seller has
approved the Acquisition.  If any portion of the Loans is being used to fund the
Acquisition, written evidence of such approval of the board of directors or
other equivalent governing body of the Seller is also being delivered herewith.

 

85

--------------------------------------------------------------------------------


 

(2)                                  Joinder of Guarantors.  If required
pursuant to Section 6.14(viii)(1), we are simultaneously delivering to the
Administrative Agent or will deliver to the Administrative Agent on or prior to
the Acquisition Date, a Guaranty Agreement, a copy of the organizational
documents of the Seller, and such other documents concerning the Seller as Agent
reasonably may request.

 

(3)                                  Compliance with Covenants.  The Borrower is
in compliance with the covenants contained in Sections 6.10 through 6.18 of the
Credit Agreement after giving effect to such Acquisition (including in such
computation Indebtedness or other liabilities assumed or incurred in connection
with such Acquisition but excluding income earned or expenses incurred by the
Person, business or assets to be acquired prior to the date of such Acquisition)
and such compliance is demonstrated on Schedule A hereto.

 

(4)                                  Acquisition Agreements.  Copies of any
agreements entered into or proposed to be entered into by the Borrower or its
Subsidiaries in connection with the Acquisition are attached hereto as Schedule
B.

 

(5)                                  Event of Default or Potential Default.  The
last Compliance Certificate delivered prior to this date was dated           
for the fiscal quarter ending                      , 200   .  Such certificate
certified that no Default or Unmatured Default existed on the date of such
Compliance Certificate.  No Default or Unmatured Default exists as of the
subsequent quarter ended               , 200     (if applicable) or as of the
date hereof or will exist on the Acquisition Date after giving effect to the
Acquisition and any Loans to be made in connection therewith.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate this         
day of           , 200  .

 

 

PAPA JOHN’S INTERNATIONAL, INC. 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Attachments

 

Schedule A:

 

Demonstration of compliance with Credit Agreement (Compliance should be
demonstrated in the form set forth in the Compliance Certificate.)

 

 

 


SCHEDULE B:


 


ACQUISITION AGREEMENTS

 

86

--------------------------------------------------------------------------------



 


EXHIBIT 12.3

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Agent as contemplated
below, the interest in and to all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto that represents the amount and percentage
interest identified below of all of the Assignor’s outstanding rights and
obligations under the respective facilities identified below (including without
limitation any letters of credit, guaranties and swingline loans included in
such facilities and, to the extent permitted to be assigned under applicable
law, all claims (including without limitation contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity),
suits, causes of action and any other right of the Assignor against any Person
whether known or unknown arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby) (the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.                                       Assignor

 

2.                                      
Assignee:                                         
                                                                                     [and
is an Affiliate/Approved

Fund of [identify Lender](1)

 

3.                                      
Borrower(s):                              Papa John’s International, Inc., a
Delaware corporation

 

4.                                      
Agent:                                                           Bank One,
Kentucky, NA, as the agent under the Credit Agreement.

 

5.                                       Credit Agreement: The (original)
$175,000,000 Credit Agreement dated as of January 15, 2003 among Papa John’s
International, Inc., the Lenders party thereto, and Bank One, Kentucky, NA, as
Agent.

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

87

--------------------------------------------------------------------------------


 

6.                                       Assigned Interest:

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans for
all Lenders*

 

Amount of
Commitment/Loans
Assigned*

 

Percentage Assigned of
Commitment/Loans(2)

 

 

(3)

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

7.                                       Trade
Date:                                                                                                    (4)

 

Effective Date:                                        , 20    [TO BE INSERTED
BY AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
AGENT.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

[Consented to and](5)  Accepted:

 

 

 

 

 

BANK ONE, KENTUCKY, NA, as Agent

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

[Consented to:](6)

 

--------------------------------------------------------------------------------

*Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

88

--------------------------------------------------------------------------------


 

(2)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(3)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” “Term Loan Commitment,”, etc.)

(4)  Insert if satisfaction of minimum amounts is to be determined as of the
Trade Date.

(5)  To be added only if the consent of the Agent is required by the terms of
the Credit Agreement.

(6)  To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

89

--------------------------------------------------------------------------------


 

 

ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                       Representations and Warranties.

 

Assignor.  The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby.  Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, perfection, priority, collectibility, or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, (iv) the performance or observance by
the Borrower, any of its Subsidiaries or Affiliates or any other Person of any
of their respective obligations under any Loan Document, (v) inspecting any of
the property, books or records of the Borrower, or any guarantor, or (vi) any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Loans or the Loan Documents.

 

Assignee.  The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iii) agrees that its payment instructions
and notice instructions are as set forth in Schedule 1 to this Assignment and
Assumption, (iv) confirms that none of the funds, monies, assets or other
consideration being used to make the purchase and assumption hereunder are “plan
assets” as defined under ERISA and that its rights, benefits and interests in
and under the Loan Documents will not be “plan assets” under ERISA, (v) agrees
to indemnify and hold the Assignor harmless against all losses, costs and
expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender, and (vii)
attached as Schedule 1 to this Assignment and Assumption is any documentation
required to be delivered by the Assignee with respect to its tax status pursuant
to the terms of the Credit Agreement, duly completed and executed by the
Assignee and (b) agrees that (i) it will, independently and without reliance on
the Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

90

--------------------------------------------------------------------------------


 

Payments.  The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee.  From and after the Effective
Date, the Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.

 

General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the Commonwealth of
Kentucky.

 

91

--------------------------------------------------------------------------------


 

Schedule 1
ADMINISTRATIVE QUESTIONNAIRE

 

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)

 

(For Forms for Primary Syndication call Peterine Svoboda at 312-732-8844)
(For Forms after Primary Syndication call Jim Bartz at 312-732-1242)

 

92

--------------------------------------------------------------------------------


 

Schedule 1
US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS

 

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)

 

(For Forms for Primary Syndication call Peterine Svoboda at 312-732-8844)
(For Forms after Primary Syndication call Jim Bartz at 312-732-1242)

 

93

--------------------------------------------------------------------------------


 

Transferred Letters of Credit Schedule

 

Issuer

 

LC#

 

Account
Party

 

Beneficiary

 

Outstanding
Amount

 

Expiration

 

1.  PNC

 

S233541KTY

 

Borrower

 

RSC

 

$

7,000,000.00

 

9/30/03

 

2.  PNC

 

S233542KTY

 

Borrower

 

United States Fidelity and Guaranty Company

 

$

2,500,000.00

 

9/30/03

 

3.  PNC

 

S234173KTY

 

RSC

 

Discover Reinsurance Company

 

$

7,000,000.00

 

9/30/03

 

 

94

--------------------------------------------------------------------------------


 

NOTE

 

January 27, 2003

 

PAPA JOHN’S INTERNATIONAL, INC., a Delaware corporation (the “Borrower”),
promises to pay to the order of BANK ONE, KENTUCKY, NA (the “Lender”) the
aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Article 2 of the Agreement (as hereinafter defined), in
immediately available funds at the main office of Bank One, Kentucky, NA in
Louisville, Kentucky, as Agent, together with interest on the unpaid principal
amount hereof at the rates and on the dates set forth in the Agreement.  The
Borrower shall pay the principal of and accrued and unpaid interest on the Loans
in full on the Facility Termination Date.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of January 27, 2003 (which, as it may
be amended or modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the Lenders party thereto, including the
Lender, the LC Issuer and Bank One, Kentucky, NA, as Agent, to which Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated.  This Note is guaranteed pursuant to
the Guaranty Agreement, all as more specifically described in the Agreement, and
reference is made thereto for a statement of the terms and provisions thereof. 
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Agreement.

 

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ J. David Flanery

 

Print Name:

J. David Flanery

 

Title:

Senior Vice President of Finance

 

 

--------------------------------------------------------------------------------


 

NOTE

 

January 27, 2003

 

PAPA JOHN’S INTERNATIONAL, INC., a Delaware corporation (the “Borrower”),
promises to pay to the order of PNC BANK, NATIONAL ASSOCIATION (the “Lender”)
the aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Article 2 of the Agreement (as hereinafter defined), in
immediately available funds at the main office of Bank One, Kentucky, NA in
Louisville, Kentucky, as Agent, together with interest on the unpaid principal
amount hereof at the rates and on the dates set forth in the Agreement.  The
Borrower shall pay the principal of and accrued and unpaid interest on the Loans
in full on the Facility Termination Date.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of January 27, 2003 (which, as it may
be amended or modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the Lenders party thereto, including the
Lender, the LC Issuer and Bank One, Kentucky, NA, as Agent, to which Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated.  This Note is guaranteed pursuant to
the Guaranty Agreement, all as more specifically described in the Agreement, and
reference is made thereto for a statement of the terms and provisions thereof. 
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Agreement.

 

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ J. David Flanery

 

Print Name:

J. David Flanery

 

Title:

Senior Vice President of Finance

 

 

--------------------------------------------------------------------------------


 

NOTE

 

January 27, 2003

 

PAPA JOHN’S INTERNATIONAL, INC., a Delaware corporation (the “Borrower”),
promises to pay to the order of BANK OF AMERICA (the “Lender”) the aggregate
unpaid principal amount of all Loans made by the Lender to the Borrower pursuant
to Article 2 of the Agreement (as hereinafter defined), in immediately available
funds at the main office of Bank One, Kentucky, NA in Louisville, Kentucky, as
Agent, together with interest on the unpaid principal amount hereof at the rates
and on the dates set forth in the Agreement.  The Borrower shall pay the
principal of and accrued and unpaid interest on the Loans in full on the
Facility Termination Date.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of January 27, 2003 (which, as it may
be amended or modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the Lenders party thereto, including the
Lender, the LC Issuer and Bank One, Kentucky, NA, as Agent, to which Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated.  This Note is guaranteed pursuant to
the Guaranty Agreement, all as more specifically described in the Agreement, and
reference is made thereto for a statement of the terms and provisions thereof. 
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Agreement.

 

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ J. David Flanery

 

Print Name:

J. David Flanery

 

Title:

Senior Vice President of Finance

 

 

--------------------------------------------------------------------------------


 

NOTE

 

January 27, 2003

 

PAPA JOHN’S INTERNATIONAL, INC., a Delaware corporation (the “Borrower”),
promises to pay to the order of FIFTH THIRD BANK (the “Lender”) the aggregate
unpaid principal amount of all Loans made by the Lender to the Borrower pursuant
to Article 2 of the Agreement (as hereinafter defined), in immediately available
funds at the main office of Bank One, Kentucky, NA in Louisville, Kentucky, as
Agent, together with interest on the unpaid principal amount hereof at the rates
and on the dates set forth in the Agreement.  The Borrower shall pay the
principal of and accrued and unpaid interest on the Loans in full on the
Facility Termination Date.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of January 27, 2003 (which, as it may
be amended or modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the Lenders party thereto, including the
Lender, the LC Issuer and Bank One, Kentucky, NA, as Agent, to which Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated.  This Note is guaranteed pursuant to
the Guaranty Agreement, all as more specifically described in the Agreement, and
reference is made thereto for a statement of the terms and provisions thereof. 
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Agreement.

 

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ J. David Flanery

 

Print Name:

J. David Flanery

 

Title:

Senior Vice President of Finance

 

 

--------------------------------------------------------------------------------


 

NOTE

 

January 27, 2003

 

PAPA JOHN’S INTERNATIONAL, INC., a Delaware corporation (the “Borrower”),
promises to pay to the order of NATIONAL CITY BANK OF KENTUCKY (the “Lender”)
the aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Article 2 of the Agreement (as hereinafter defined), in
immediately available funds at the main office of Bank One, Kentucky, NA in
Louisville, Kentucky, as Agent, together with interest on the unpaid principal
amount hereof at the rates and on the dates set forth in the Agreement.  The
Borrower shall pay the principal of and accrued and unpaid interest on the Loans
in full on the Facility Termination Date.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of January 27, 2003 (which, as it may
be amended or modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the Lenders party thereto, including the
Lender, the LC Issuer and Bank One, Kentucky, NA, as Agent, to which Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated.  This Note is guaranteed pursuant to
the Guaranty Agreement, all as more specifically described in the Agreement, and
reference is made thereto for a statement of the terms and provisions thereof. 
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Agreement.

 

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ J. David Flanery

 

Print Name:

J. David Flanery

 

Title:

Senior Vice President of Finance

 

 

--------------------------------------------------------------------------------


 

NOTE

 

January 27, 2003

 

PAPA JOHN’S INTERNATIONAL, INC., a Delaware corporation (the “Borrower”),
promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION (the “Lender”)
the aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Article 2 of the Agreement (as hereinafter defined), in
immediately available funds at the main office of Bank One, Kentucky, NA in
Louisville, Kentucky, as Agent, together with interest on the unpaid principal
amount hereof at the rates and on the dates set forth in the Agreement.  The
Borrower shall pay the principal of and accrued and unpaid interest on the Loans
in full on the Facility Termination Date.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of January 27, 2003 (which, as it may
be amended or modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the Lenders party thereto, including the
Lender, the LC Issuer and Bank One, Kentucky, NA, as Agent, to which Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated.  This Note is guaranteed pursuant to
the Guaranty Agreement, all as more specifically described in the Agreement, and
reference is made thereto for a statement of the terms and provisions thereof. 
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Agreement.

 

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ J. David Flanery

 

Print Name:

J. David Flanery

 

Title:

Senior Vice President of Finance

 

 

--------------------------------------------------------------------------------


 

NOTE

 

January 27, 2003

 

PAPA JOHN’S INTERNATIONAL, INC., a Delaware corporation (the “Borrower”),
promises to pay to the order of HUNTINGTON NATIONAL BANK (the “Lender”) the
aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Article 2 of the Agreement (as hereinafter defined), in
immediately available funds at the main office of Bank One, Kentucky, NA in
Louisville, Kentucky, as Agent, together with interest on the unpaid principal
amount hereof at the rates and on the dates set forth in the Agreement.  The
Borrower shall pay the principal of and accrued and unpaid interest on the Loans
in full on the Facility Termination Date.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of January 27, 2003 (which, as it may
be amended or modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the Lenders party thereto, including the
Lender, the LC Issuer and Bank One, Kentucky, NA, as Agent, to which Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated.  This Note is guaranteed pursuant to
the Guaranty Agreement, all as more specifically described in the Agreement, and
reference is made thereto for a statement of the terms and provisions thereof. 
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Agreement.

 

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ J. David Flanery

 

Print Name:

J. David Flanery

 

Title:

Senior Vice President of Finance

 

 

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTY

 

THIS SUBSIDIARY GUARANTY (this “Guaranty”) is made as of January 27, 2003 by
PAPA JOHN’S USA, INC., PAPA JOHN’S SUPPORT SERVICES, INC., CAPITAL DELIVERY,
LTD., RISK SERVICES CORP. and PJ FOOD SERVICE, INC., each a Kentucky
corporation, and PJFS of Mississippi, Inc., a Mississippi corporation
(collectively, the “Subsidiary Guarantors”) in favor of the Agent, for the
benefit of the Lenders, under the Credit Agreement referred to below;

 

WITNESSETH:

 

WHEREAS, PAPA JOHN’S INTERNATIONAL, INC., a Delaware corporation (the
“Principal”) and Bank One, Kentucky, NA, a national banking association having
its principal office in Louisville, Kentucky, as Agent (the “Agent”), and
certain other Lenders from time to time party thereto have entered into a
certain Credit Agreement dated as of even date herewith (as same may be amended
or modified from time to time, the “Credit Agreement”), providing, subject to
the terms and conditions thereof, for extensions of credit to be made by the
Lenders to the Principal;

 

WHEREAS, it is a condition precedent to the Agent and the Lenders executing the
Credit Agreement that each of the Subsidiary Guarantors execute and deliver this
Guaranty whereby each of the Subsidiary Guarantors shall guarantee the payment
when due, subject to Section 9 hereof, of all Guaranteed Obligations, as defined
below; and

 

WHEREAS, in consideration of the financial and other support that the Principal
has provided, and such financial and other support as the Principal may in the
future provide, to the Subsidiary Guarantors, and in order to induce the Lenders
and the Agent to enter into the Credit Agreement, and the Lenders and their
Affiliates to enter into one or more Rate Management Transactions with the
Principal, and because each Subsidiary Guarantor has determined that executing
this Guaranty is in its interest and to its financial benefit, each of the
Subsidiary Guarantors is willing to guarantee the Obligations of the Principal
under the Credit Agreement, any Note, any Rate Management Transaction, and the
other Loan Documents;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION  l.1.  Selected Terms Used Herein.

 

“Guaranteed Obligations” is defined in Section 3 below.

 

SECTION  1.2.  Terms in Credit Agreement.  Other capitalized terms used herein
but not defined herein shall have the meaning set forth in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

SECTION  2.1.  Representations and Warranties.  Each of the Subsidiary
Guarantors represents and warrants (which representations and warranties shall
be deemed to have been renewed upon each Borrowing Date under the Credit
Agreement) that:

 

(a)                                  It is a corporation, partnership or limited
liability company duly and properly incorporated or organized, as the case may
be, validly existing and (to the extent such concept applies to such entity) in
good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.

 

(b)                                 It has the power and authority and legal
right to execute and deliver this Guaranty and to perform its obligations
hereunder.  The execution and delivery by it of this Guaranty and the
performance of its obligations hereunder have been duly authorized by proper
corporate proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of such Subsidiary Guarantor enforceable against it in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.

 

(c)                                  Neither the execution and delivery by it of
this Guaranty, nor the consummation of the transactions herein contemplated, nor
compliance with the provisions hereof will violate (i) any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on it or
any of its subsidiaries or (ii) its articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles or certificate of
organization, by-laws, or operating or other management agreement, as the case
may be, or (iii) the provisions of any indenture, instrument or agreement to
which it or any of its subsidiaries is a party or is subject, or by which it, or
its Property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of such Subsidiary Guarantor or a subsidiary thereof pursuant to the
terms of any such indenture, instrument or agreement.  No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by it or any of its subsidiaries, is required to be
obtained by it or any of its subsidiaries in connection with the execution and
delivery of this Guaranty or the performance by it of its obligations hereunder
or the legality, validity, binding effect or enforceability of this Guaranty.

 

SECTION  2.2.  Covenants.  Each of the Subsidiary Guarantors covenants that, so
long as any Lender has any Commitment outstanding under the Credit Agreement,
any Rate Management Transaction remains in effect or any of the Guaranteed
Obligations shall remain unpaid, that it will, and, if necessary, will enable
the Principal to, fully comply with those covenants and agreements set forth in
the Credit Agreement.

 

SECTION  3.  The Guaranty.  Subject to Section 9 hereof, each of the Subsidiary
Guarantors hereby absolutely and unconditionally guarantees, as primary obligor
and not as surety, the full and punctual payment (whether at stated maturity,
upon acceleration or early termination or otherwise, and at all times
thereafter) and performance of the Obligations and the Rate Management
Obligations, including without limitation any such Obligations or Rate
Management Obligations

 

2

--------------------------------------------------------------------------------


 

incurred or accrued during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, whether or not allowed or allowable in
such proceeding (collectively, subject to the provisions of Section 9 hereof,
being referred to collectively as the “Guaranteed Obligations”).  Upon failure
by the Principal to pay punctually any such amount, each of the Subsidiary
Guarantors agrees that it shall forthwith on demand pay to the Agent for the
benefit of the Lenders and, if applicable, their Affiliates, the amount not so
paid at the place and in the manner specified in the Credit Agreement, any Note,
any Rate Management Transaction or the relevant Loan Document, as the case may
be. This Guaranty is a guaranty of payment and not of collection.  Each of the
Subsidiary Guarantors waives any right to require the Lender to sue the
Principal, any other Guarantor, or any other Person obligated for all or any
part of the Guaranteed Obligations, or otherwise to enforce its payment against
any collateral securing all or any part of the Guaranteed Obligations.

 

SECTION  4.  Guaranty Unconditional.  Subject to Section 9 hereof, the
obligations of each of the Subsidiary Guarantors hereunder shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

 

(i)                                     any extensions, renewals, settlements,
compromises, waivers or releases in respect of any of the Guaranteed
Obligations, by operation of law or otherwise, or any obligation of any other
Guarantor of any of the Guaranteed Obligations, or any default, failure or
delay, willful or otherwise, in the payment or performance of the Guaranteed
Obligations;

 

(ii)                                  any modification or amendment of or
supplement to the Credit Agreement, any Note, any Rate Management Transaction or
any other Loan Document;

 

(iii)                               any releases, nonperfection or invalidity of
any direct or indirect security for any obligation of the Principal under the
Credit Agreement, any Note, any Rate Management Transaction, any other Loan
Document, or any obligations of any other Guarantor of any of the Guaranteed
Obligations, or any action or failure to act by the Agent, any Lender or any
Affiliate of any Lender with respect to any collateral securing all or any part
of the Guaranteed Obligations;

 

(iv)                              any change in the corporate existence,
structure or ownership of the Principal or any other Guarantor of any of the
Guaranteed Obligations, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting the Principal, or any other Guarantor of the
Guaranteed Obligations, or its assets or any resulting release or discharge of
any Obligation of the Principal, or any other Guarantor of any of the Guaranteed
Obligations;

 

(v)                                 the existence of any claim, setoff or other
rights which the Subsidiary Guarantors may have at any time against the
Principal, any other Guarantor of any of the Guaranteed Obligations, the Agent,
any Lender or any other Person, whether in connection herewith or any unrelated
transactions;

 

(vi)                              any invalidity or unenforceability relating to
or against the Principal, or any other Guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any Rate Management
Transaction, any other Loan Document, or any provision

 

3

--------------------------------------------------------------------------------


 

of applicable law or regulation purporting to prohibit the payment by the
Principal, or any other Guarantor of the Guaranteed Obligations, of the
principal of or interest on any Note or any other amount payable by the
Principal under the Credit Agreement, any Note, any Rate Management Transaction
or any other Loan Document; or

 

(vii)                           any other act or omission to act or delay of any
kind by the Principal, any other Guarantor of the Guaranteed Obligations, the
Agent, any Lender or any other Person or any other circumstance whatsoever which
might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of any Subsidiary Guarantor’s obligations hereunder.

 

SECTION  5.  Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances.  Each of the Subsidiary Guarantor’s obligations hereunder shall
remain in full force and effect until all Guaranteed Obligations shall have been
indefeasibly paid in full, the Commitments under the Credit Agreement shall have
terminated or expired and all Rate Management Transactions have terminated or
expired.  If at any time any payment of the principal of or interest on any Note
or any other amount payable by the Principal or any other party under the Credit
Agreement, any Rate Management Transaction or any other Loan Document is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of the Principal or otherwise, each of the
Subsidiary Guarantor’s obligations hereunder with respect to such payment shall
be reinstated as though such payment had been due but not made at such time.

 

SECTION  6.  Waivers.  Each of the Subsidiary Guarantors irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against the Principal, any
other guarantor of any of the Guaranteed Obligations, or any other Person.

 

SECTION  7.  Subrogation.  Each of the Subsidiary Guarantors hereby agrees not
to assert any right, claim or cause of action, including, without limitation, a
claim for subrogation, reimbursement, indemnification or otherwise, against the
Principal arising out of or by reason of this Guaranty or the obligations
hereunder, including, without limitation, the payment or securing or purchasing
of any of the Guaranteed Obligations by any of the Subsidiary Guarantors unless
and until the Guaranteed Obligations are indefeasibly paid in full, any
commitment to lend under the Credit Agreement and any other Loan Documents is
terminated and all Rate Management Transactions have terminated or expired.

 

SECTION  8.  Stay of Acceleration.  If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Principal, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, any Note, any Rate
Management Transaction or any other Loan Document shall nonetheless be payable
by each of the Subsidiary Guarantors hereunder forthwith on demand by the Agent
made at the request of the Required Lenders.

 

SECTION  9.  Limitation on Obligations.  (a) The provisions of this Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign

 

4

--------------------------------------------------------------------------------


 

bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under this
Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Subsidiary Guarantor’s liability
under this Guaranty, then, notwithstanding any other provision of this Guaranty
to the contrary, the amount of such liability shall, without any further action
by the Subsidiary Guarantors, the Agent or any Lender, be automatically limited
and reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding (such highest amount determined hereunder being the
relevant Subsidiary Guarantor’s “Maximum Liability”). This Section 9(a) with
respect to the Maximum Liability of the Subsidiary Guarantors is intended solely
to preserve the rights of the Agent hereunder to the maximum extent not subject
to avoidance under applicable law, and neither the Subsidiary Guarantor nor any
other person or entity shall have any right or claim under this Section 9(a)
with respect to the Maximum Liability, except to the extent necessary so that
the obligations of the Subsidiary Guarantor hereunder shall not be rendered
voidable under applicable law.

 

(b)                                 Each of the Subsidiary Guarantors agrees
that the Guaranteed Obligations may at any time and from time to time exceed the
Maximum Liability of each Subsidiary Guarantor, and may exceed the aggregate
Maximum Liability of all other Subsidiary Guarantors, without impairing this
Guaranty or affecting the rights and remedies of the Agent hereunder. Nothing in
this Section 9(b) shall be construed to increase any Subsidiary Guarantor’s
obligations hereunder beyond its Maximum Liability.

 

(c)                                  In the event any Subsidiary Guarantor (a
“Paying Subsidiary Guarantor”) shall make any payment or payments under this
Guaranty or shall suffer any loss as a result of any realization upon any
collateral granted by it to secure its obligations under this Guaranty, each
other Subsidiary Guarantor (each a “Non-Paying Subsidiary Guarantor”) shall
contribute to such Paying Subsidiary Guarantor an amount equal to such
Non-Paying Subsidiary Guarantor’s “Pro Rata Share” of such payment or payments
made, or losses suffered, by such Paying Subsidiary Guarantor.  For the purposes
hereof, each Non-Paying Subsidiary Guarantor’s “Pro Rata Share” with respect to
any such payment or loss by a Paying Subsidiary Guarantor shall be determined as
of the date on which such payment or loss was made by reference to the ratio of
(i) such Non-Paying Subsidiary Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Subsidiary Guarantor’s Maximum
Liability has not been determined, the aggregate amount of all monies received
by such Non-Paying Subsidiary Guarantor from the Principal after the date hereof
(whether by loan, capital infusion or by other means) to (ii) the aggregate
Maximum Liability of all Subsidiary Guarantors hereunder (including such Paying
Subsidiary Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Subsidiary Guarantors,
the aggregate amount of all monies received by such Subsidiary Guarantors from
the Principal after the date hereof (whether by loan, capital infusion or by
other means).  Nothing in this Section 9 (c) shall affect any Subsidiary
Guarantor’s several liability for the entire amount of the Guaranteed
Obligations (up to such Subsidiary Guarantor’s Maximum Liability).  Each of the
Subsidiary Guarantors covenants and agrees that its right to receive any
contribution under this Guaranty from a Non-Paying Subsidiary Guarantor shall be
subordinate and junior in right of payment to all the Guaranteed Obligations. 
The provisions of this Section 9(c) are for the benefit of both the Agent and
the Subsidiary

 

5

--------------------------------------------------------------------------------


 

Guarantors and may be enforced by any one, or more, or all of them in accordance
with the terms hereof.

 

(d)                                 For purposes of KRS 371.065 [i] the maximum
aggregate liability of each Subsidiary Guarantor under this Guaranty shall not
exceed $225,000,000, plus interest and fees constituting part of the
Obligations, and fees, charges and costs of collecting the Obligations,
including reasonable attorneys’ fees, and [ii] this Guaranty shall terminate on
January 15, 2008, except that such termination shall not affect the liability of
any Subsidiary Guaranty with respect to [a] Guaranteed Obligations created or
incurred prior to such date, or [b] extensions or renewals of, interest accruing
on, or fees, costs or expenses, including reasonable attorneys’ fees, incurred
with respect to, such guaranteed Obligations on or after such date.

 

SECTION  10.  Application of Payments.  All payments received by the Agent
hereunder shall be applied by the Agent to payment of the Guaranteed Obligations
in the following order unless a court of competent jurisdiction shall otherwise
direct:

 

(a)                                  FIRST, to payment of all costs and expenses
of the Agent incurred in connection with the collection and enforcement of the
Guaranteed Obligations or of any security interest granted to the Agent in
connection with any collateral securing the Guaranteed Obligations;

 

(b)                                 SECOND, to payment of that portion of the
Guaranteed Obligations constituting accrued and unpaid interest and fees, pro
rata among the Lenders and their Affiliates in accordance with the amount of
such accrued and unpaid interest and fees owing to each of them;

 

(c)                                  THIRD, to payment of the principal of the
Guaranteed Obligations and the net early termination payments and any other Rate
Management Obligations then due and unpaid from the Principal to any of the
Lenders or their Affiliates, pro rata among the Lenders and their Affiliates in
accordance with the amount of such principal and such net early termination
payments and other Rate Management Obligations then due and unpaid owing to each
of them; and

 

(d)                                 FOURTH, to payment of any Guaranteed
Obligations (other than those listed above) pro rata among those parties to whom
such Guaranteed Obligations are due in accordance with the amounts owing to each
of them.

 

SECTION  11.  Notices.  All notices, requests and other communications to any
party hereunder shall be sufficiently given or made if given or made in
accordance with the provisions of Article 13 of the Credit Agreement, except
addressed to the Subsidiary Guarantor in care of the Principal in the case of
notices to any Subsidiary Guarantor.

 

SECTION  12.  No Waivers.  No failure or delay by the Agent or any Lenders in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies provided in this Guaranty, the Credit
Agreement,

 

6

--------------------------------------------------------------------------------


 

any Note, any Rate Management Transaction and the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies provided by law.

 

SECTION  13.  No Duty to Advise.  Each of the Subsidiary Guarantors assumes all
responsibility for being and keeping itself informed of the Principal’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that each of the Subsidiary Guarantors assumes and incurs
under this Guaranty, and agrees that neither the Agent nor any Lender has any
duty to advise any of the Subsidiary Guarantors of information known to it
regarding those circumstances or risks.

 

SECTION  14.  Successors and Assigns.  This Guaranty is for the benefit of the
Agent and the Lenders and their respective successors and permitted assigns and
in the event of an assignment of any amounts payable under the Credit Agreement,
any Note, any Rate Management Transaction, or the other Loan Documents, the
rights hereunder, to the extent applicable to the indebtedness so assigned,
shall be transferred with such indebtedness. This Guaranty shall be binding upon
each of the Subsidiary Guarantors and their respective successors and permitted
assigns.

 

SECTION  15.  Changes in Writing.  Neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Subsidiary Guarantors charged with the
modification and the Agent with the consent of the Required Lenders.

 

SECTION  16.  Costs of Enforcement.  Each of the Subsidiary Guarantors agrees to
pay all costs and expenses including, without limitation, all court costs and
reasonable attorneys’ fees and expenses paid or incurred by the Agent or any
Lender or any Affiliate of any Lender in endeavoring to collect all or any part
of the Guaranteed Obligations from, or in prosecuting any action against, the
Principal, the Subsidiary Guarantors or any other Guarantor of all or any part
of the Guaranteed Obligations.

 

SECTION  17.  GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. 
THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE COMMONWEALTH OF KENTUCKY.  EACH OF THE SUBSIDIARY GUARANTORS HEREBY SUBMITS
TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF KENTUCKY AND OF ANY KENTUCKY STATE COURT SITTING IN
LOUISVILLE, KENTUCKY AND FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS GUARANTY (INCLUDING, WITHOUT LIMITATION, ANY OF THE OTHER LOAN
DOCUMENTS)  OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH OF THE SUBSIDIARY
GUARANTORS IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE
OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. 
EACH OF THE SUBSIDIARY GUARANTORS, AND THE AGENT AND THE LENDERS ACCEPTING THIS
GUARANTY,

 

7

--------------------------------------------------------------------------------


 

HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

SECTION  18.  Taxes. etc.  All payments required to be made by any of the
Subsidiary Guarantors hereunder shall be made without setoff or counterclaim and
free and clear of and without deduction or withholding for or on account of, any
present or future taxes, levies, imposts, duties or other charges of whatsoever
nature imposed by any government or any political or taxing authority thereof
(but excluding Excluded Taxes), provided, however, that if any of the Subsidiary
Guarantors is required by law to make such deduction or withholding, such
Subsidiary Guarantor shall forthwith  (i) pay to the Agent or any Lender, as
applicable, such additional amount as results in the net amount received by the
Agent or any Lender, as applicable, equaling the full amount which would have
been received by the Agent or any Lender, as applicable, had no such deduction
or withholding been made, (ii) pay the full amount deducted to the relevant
authority in accordance with applicable law, and (iii) furnish to the Agent or
any Lender, as applicable, certified copies of official receipts evidencing
payment of such withholding taxes within 30 days after such payment is made.

 

SECTION 19.  Setoff.  Without limiting the rights of the Agent or the Lenders
under applicable law, if all or any part of the Guaranteed Obligations is then
due, whether pursuant to the occurrence of a Default or otherwise, then each
Subsidiary Guarantor authorizes the Agent and the Lenders to apply any sums
standing to the credit of the Subsidiary Guarantor with the Agent or any Lender
or any Lending Installation of the Agent or any Lender toward the payment of the
Guaranteed Obligations.

 

8

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, each of the Subsidiary Guarantors has caused this Guaranty
to be duly executed, under seal, by its authorized officer as of the day and
year first above written.

 

 

PAPA JOHN’S USA, INC., a Kentucky
corporation

 

 

 

 

 

By:

/s/ J. David Flanery

 

 

 

Title:

Senior Vice President of Finance

 

 

 

 

 

PAPA JOHN’S SUPPORT SERVICES,
INC., a Kentucky corporation

 

 

 

 

 

By:

/s/ J. David Flanery

 

 

 

Title:

Treasurer

 

 

 

 

 

CAPITAL DELIVERY, LTD., a Kentucky
corporation

 

 

 

By:

/s/ J. David Flanery

 

 

 

Title:

Vice President

 

 

 

 

 

RISK SERVICES CORP., a Kentucky
corporation

 

 

 

 

 

By:

/s/ J. David Flanery

 

 

 

Title:

Treasurer

 

9

--------------------------------------------------------------------------------


 

 

PJ FOOD SERVICE, INC., a Kentucky
corporation

 

 

 

 

 

By:

/s/ J. David Flanery

 

 

 

Title:

Treasurer

 

 

 

 

 

PJFS OF MISSISSIPPI, INC., a Mississippi
corporation

 

 

 

 

 

By:

/s/ J. David Flanery

 

 

 

Title:

Treasurer

 

10

--------------------------------------------------------------------------------


 

GUARANTY
(RSC Guaranty Agreement)

 

 

THIS GUARANTY (this “Guaranty”) is made as of January 27, 2003 by PAPA JOHN’S
INTERNATIONAL, INC., a Delaware corporation (“Papa John’s”), PAPA JOHN’S USA,
INC., PAPA JOHN’S SUPPORT SERVICES, INC., CAPITAL DELIVERY, LTD., RISK SERVICES
CORP. and PJ FOOD SERVICE, INC., each a Kentucky corporation, and PJFS of
Mississippi, Inc., a Mississippi corporation (collectively, the “Guarantors”) in
favor of the Agent, for the benefit of the Lenders, under the Credit Agreement
referred to below;

 

WITNESSETH:

 

WHEREAS, Papa John’s and Bank One, Kentucky, NA, a national banking association
having its principal office in Louisville, Kentucky, as Agent (the “Agent”), and
certain other Lenders from time to time party thereto have entered into a
certain Credit Agreement dated as of even date herewith (as same may be amended
or modified from time to time, the “Credit Agreement”); and

 

WHEREAS, the Credit Agreement provides, subject to the terms and conditions
thereof, for extensions of credit to be made by the Lenders to Papa John’s, and
for the issuance upon the request and for the account of RSC INSURANCE SERVICES
LTD., a Bermuda corporation (the “Principal”), of the RSC Facility LC; and

 

WHEREAS, it is a condition precedent to the issuance of the RSC Facility LC that
each of the Guarantors execute and deliver this Guaranty whereby each of the
Guarantors shall guarantee the payment when due, subject to Section 9 hereof, of
all Guaranteed Obligations, as defined below; and

 

WHEREAS, in consideration of the financial and other support that the Principal
has provided, and such financial and other support as the Principal may in the
future provide, to the Guarantors, and in order to induce the Lenders and the
Agent to cause the RSC Facility LC to be issued, and because each Guarantor has
determined that executing this Guaranty is in its interest and to its financial
benefit, each of the Guarantors is willing to guarantee the Reimbursement
Obligations of the Principal in connection with the RSC Facility LC;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION  l.1.  Selected Terms Used Herein.

 

“Guaranteed Obligations” is defined in Section 3 below.

 

SECTION  1.2.  Terms in Credit Agreement.  Other capitalized terms used herein
but not defined herein shall have the meaning set forth in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

SECTION  2.1.  Representations and Warranties.  Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed upon each issuance of the RSC Facility LC) that:

 

(a)                                  It is a corporation, partnership or limited
liability company duly and properly incorporated or organized, as the case may
be, validly existing and (to the extent such concept applies to such entity) in
good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.

 

(b)                                 It has the power and authority and legal
right to execute and deliver this Guaranty and to perform its obligations
hereunder.  The execution and delivery by it of this Guaranty and the
performance of its obligations hereunder have been duly authorized by proper
corporate proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor enforceable against it in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

 

(c)                                  Neither the execution and delivery by it of
this Guaranty, nor the consummation of the transactions herein contemplated, nor
compliance with the provisions hereof will violate (i) any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on it or
any of its subsidiaries or (ii) its articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles or certificate of
organization, by-laws, or operating or other management agreement, as the case
may be, or (iii) the provisions of any indenture, instrument or agreement to
which it or any of its subsidiaries is a party or is subject, or by which it, or
its Property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of such Guarantor or a subsidiary thereof pursuant to the terms of any
such indenture, instrument or agreement.  No order, consent, adjudication,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of any
governmental or public body or authority, or any subdivision thereof, which has
not been obtained by it or any of its subsidiaries, is required to be obtained
by it or any of its subsidiaries in connection with the execution and delivery
of this Guaranty or the performance by it of its obligations hereunder or the
legality, validity, binding effect or enforceability of this Guaranty.

 

SECTION  2.2.  Covenants.  Each of the Guarantors covenants that, so long as the
RSC Facility LC is outstanding or any Reimbursement Obligations related thereto
shall remain unpaid, that it will, and, if necessary, will enable Papa John’s
to, fully comply with those covenants and agreements set forth in the Credit
Agreement.

 

SECTION  3.  The Guaranty.  Subject to Section 9 hereof, each of the Guarantors
hereby absolutely and unconditionally guarantees, as primary obligor and not as
surety, the full and punctual payment (whether at stated maturity, upon
acceleration or early termination or otherwise, and at all times thereafter) and
performance of the Reimbursement Obligations and other Obligations of RSC,
including without limitation any such Reimbursement Obligations and other

 

2

--------------------------------------------------------------------------------


 

Obligations incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, whether or not allowed or
allowable in such proceeding (collectively, subject to the provisions of Section
9 hereof, being referred to collectively as the “Guaranteed Obligations”).  Upon
failure by the Principal to pay punctually any such amount, each of the
Guarantors agrees that it shall forthwith on demand pay to the Agent for the
benefit of the Lenders and, if applicable, their Affiliates, the amount not so
paid at the place and in the manner specified in the Credit Agreement or the
relevant Loan Document, as the case may be. This Guaranty is a guaranty of
payment and not of collection.  Each of the Guarantors waives any right to
require the Lender to sue the Principal, any other Guarantor, or any other
Person obligated for all or any part of the Guaranteed Obligations, or otherwise
to enforce its payment against any collateral securing all or any part of the
Guaranteed Obligations.

 

SECTION  4.  Guaranty Unconditional.  Subject to Section 9 hereof, the
obligations of each of the Guarantors hereunder shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:

 

(i)                                     any extensions, renewals, settlements,
compromises, waivers or releases in respect of any of the Guaranteed
Obligations, by operation of law or otherwise, or any obligation of any other
guarantor of any of the Guaranteed Obligations, or any default, failure or
delay, willful or otherwise, in the payment or performance of the Guaranteed
Obligations;

 

(ii)                                  any modification or amendment of or
supplement to the Credit Agreement or any other Loan Document;

 

(iii)                               any releases, nonperfection or invalidity of
any direct or indirect security for any obligation of the Principal under the
Credit Agreement, any Note, any other Loan Document, or any obligations of any
other guarantor of any of the Guaranteed Obligations, or any action or failure
to act by the Agent, any Lender or any Affiliate of any Lender with respect to
any collateral securing all or any part of the Guaranteed Obligations;

 

(iv)                              any change in the corporate existence,
structure or ownership of the Principal or any other guarantor of any of the
Guaranteed Obligations, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting the Principal, or any other guarantor of the
Guaranteed Obligations, or its assets or any resulting release or discharge of
any obligation of the Principal, or any other guarantor of any of the Guaranteed
Obligations;

 

(v)                                 the existence of any claim, setoff or other
rights which the Subsidiary Guarantors may have at any time against the
Principal, any other guarantor of any of the Guaranteed Obligations, the Agent,
any Lender or any other Person, whether in connection herewith or any unrelated
transactions;

 

(vi)                              any invalidity or unenforceability relating to
or against the Principal, or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any other Loan
Document, or any provision of applicable law or regulation purporting to
prohibit the payment by the Principal, or any other guarantor of the

 

3

--------------------------------------------------------------------------------


 

Guaranteed Obligations, of any amount payable by the Principal under the Credit
Agreement or any other Loan Document; or

 

(vii)                           any other act or omission to act or delay of any
kind by the Principal, any other guarantor of the Guaranteed Obligations, the
Agent, any Lender or any other Person or any other circumstance whatsoever which
might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of any Guarantor’s obligations hereunder.

 

SECTION  5.  Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances.  Each of the Guarantor’s obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been
indefeasibly paid in full and the Commitments under the Credit Agreement shall
have terminated or expired.  If at any time any payment of any amount of the
Guaranteed Obligations is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of the Principal or otherwise,
each of the Guarantor’s obligations hereunder with respect to such payment shall
be reinstated as though such payment had been due but not made at such time.

 

SECTION  6.  Waivers.  Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand, protest and, to the fullest extent permitted by
law, any notice not provided for herein, as well as any requirement that at any
time any action be taken by any Person against the Principal, any other
guarantor of any of the Guaranteed Obligations, or any other Person.

 

SECTION  7.  Subrogation.  Each of the Guarantors hereby agrees not to assert
any right, claim or cause of action, including, without limitation, a claim for
subrogation, reimbursement, indemnification or otherwise, against the Principal
arising out of or by reason of this Guaranty or the obligations hereunder,
including, without limitation, the payment or securing or purchasing of any of
the Guaranteed Obligations by any of the Guarantors unless and until the
Guaranteed Obligations are indefeasibly paid in full and any commitment to lend
under the Credit Agreement and any other Loan Documents is terminated.

 

SECTION  8.  Stay of Acceleration.  If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Principal, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement shall nonetheless be
payable by each of the Guarantors hereunder forthwith on demand by the Agent
made at the request of the Required Lenders.

 

SECTION  9.  Limitation on Obligations.  (a) The provisions of this Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any
Guarantor under this Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Guarantor’s
liability under this Guaranty, then, notwithstanding any other provision of this
Guaranty to the contrary, the amount of such liability shall, without any
further action by the Guarantors, the Agent or any Lender, be automatically
limited and reduced to the highest amount that is valid and enforceable as
determined in such action or proceeding (such highest amount determined
hereunder being the relevant Guarantor’s “Maximum Liability”). This Section 9(a)
with respect to the Maximum

 

4

--------------------------------------------------------------------------------


 

Liability of the Guarantors is intended solely to preserve the rights of the
Agent hereunder to the maximum extent not subject to avoidance under applicable
law, and neither the Guarantor nor any other person or entity shall have any
right or claim under this Section 9(a) with respect to the Maximum Liability,
except to the extent necessary so that the obligations of the Guarantor
hereunder shall not be rendered voidable under applicable law.

 

(b)                                 Each of the Guarantors agrees that the
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Guarantor, and may exceed the aggregate Maximum Liability of
all other Guarantors, without impairing this Guaranty or affecting the rights
and remedies of the Agent hereunder. Nothing in this Section 9(b) shall be
construed to increase any Guarantor’s obligations hereunder beyond its Maximum
Liability.

 

(c)                                  In the event any Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Guaranty, each other Guarantor (each a
“Non-Paying Guarantor”) shall contribute to such Paying Guarantor an amount
equal to such Non-Paying Guarantor’s “Pro Rata Share” of such payment or
payments made, or losses suffered, by such Paying Guarantor.  For the purposes
hereof, each Non-Paying Guarantor’s “Pro Rata Share” with respect to any such
payment or loss by a Paying Guarantor shall be determined as of the date on
which such payment or loss was made by reference to the ratio of (i) such
Non-Paying Guarantor’s Maximum Liability as of such date (without giving effect
to any right to receive, or obligation to make, any contribution hereunder) or,
if such Non-Paying Guarantor’s Maximum Liability has not been determined, the
aggregate amount of all monies received by such Non-Paying Guarantor from the
Principal after the date hereof (whether by loan, capital infusion or by other
means) to (ii) the aggregate Maximum Liability of all Guarantors hereunder
(including such Paying Guarantor) as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder), or to the
extent that a Maximum Liability has not been determined for any Guarantors, the
aggregate amount of all monies received by such Guarantors from the Principal
after the date hereof (whether by loan, capital infusion or by other means). 
Nothing in this Section 9 (c) shall affect any Guarantor’s several liability for
the entire amount of the Guaranteed Obligations (up to such Guarantor’s Maximum
Liability).  Each of the Guarantors covenants and agrees that its right to
receive any contribution under this Guaranty from a Non-Paying Guarantor shall
be subordinate and junior in right of payment to all the Guaranteed
Obligations.  The provisions of this Section 9(c) are for the benefit of both
the Agent and the Guarantors and may be enforced by any one, or more, or all of
them in accordance with the terms hereof.

 

(d)                                 For purposes of KRS 371.065 [i] the maximum
aggregate liability of each Guarantor under this Guaranty shall not exceed
$25,000,000, plus interest and fees constituting part of the Obligations, and
fees, charges and costs of collecting the Obligations, including reasonable
attorneys’ fees, and [ii] this Guaranty shall terminate on January 15, 2008,
except that such termination shall not affect the liability of any Guaranty with
respect to [a] Guaranteed Obligations created or incurred prior to such date, or
[b] extensions or renewals of, interest accruing on, or fees, costs or expenses,
including reasonable attorneys’ fees, incurred with respect to, such guaranteed
Obligations on or after such date.

 

5

--------------------------------------------------------------------------------


 

SECTION  10.  Application of Payments.  All payments received by the Agent
hereunder shall be applied by the Agent to payment of the Guaranteed Obligations
in the following order unless a court of competent jurisdiction shall otherwise
direct:

 

(a)                                  FIRST, to payment of all costs and expenses
of the Agent incurred in connection with the collection and enforcement of the
Guaranteed Obligations or of any security interest granted to the Agent in
connection with any collateral securing the Guaranteed Obligations;

 

(b)                                 SECOND, to payment of that portion of the
Guaranteed Obligations constituting accrued and unpaid interest and fees, pro
rata among the Lenders and their Affiliates in accordance with the amount of
such accrued and unpaid interest and fees owing to each of them;

 

(c)                                  THIRD, to payment of the principal of the
Guaranteed Obligations pro rata among the Lenders and their Affiliates in
accordance with the amount of such principal then due and unpaid owing to each
of them; and

 

(d)                                 FOURTH, to payment of any Guaranteed
Obligations (other than those listed above) pro rata among those parties to whom
such Guaranteed Obligations are due in accordance with the amounts owing to each
of them.

 

SECTION  11.  Notices.  All notices, requests and other communications to any
party hereunder shall be sufficiently given or made if given or made in
accordance with the provisions of Article 13 of the Credit Agreement, except
addressed to the Principal and each Guarantor in care of Papa John’s.

 

SECTION  12.  No Waivers.  No failure or delay by the Agent or any Lenders in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies provided in this Guaranty, the Credit
Agreement, any Note, any Rate Management Transaction and the other Loan
Documents shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

SECTION  13.  No Duty to Advise.  Each of the Guarantors assumes all
responsibility for being and keeping itself informed of the Principal’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that each of the Guarantors assumes and incurs under this
Guaranty, and agrees that neither the Agent nor any Lender has any duty to
advise any of the Guarantors of information known to it regarding those
circumstances or risks.

 

SECTION  14.  Successors and Assigns.  This Guaranty is for the benefit of the
Agent and the Lenders and their respective successors and permitted assigns and
in the event of an assignment of any amounts payable under the Credit Agreement,
any Note, any Rate Management Transaction, or the other Loan Documents, the
rights hereunder, to the extent applicable to the indebtedness so

 

6

--------------------------------------------------------------------------------


 

assigned, shall be transferred with such indebtedness. This Guaranty shall be
binding upon each of the Guarantors and their respective successors and
permitted assigns.

 

SECTION  15.  Changes in Writing.  Neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors charged with the modification and the
Agent with the consent of the Required Lenders.

 

SECTION  16.  Costs of Enforcement.  Each of the Guarantors agrees to pay all
costs and expenses including, without limitation, all court costs and reasonable
attorneys’ fees and expenses paid or incurred by the Agent or any Lender or any
Affiliate of any Lender in endeavoring to collect all or any part of the
Guaranteed Obligations from, or in prosecuting any action against, the
Principal, the Guarantors or any other guarantor of all or any part of the
Guaranteed Obligations.

 

SECTION  17.  GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. 
THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE COMMONWEALTH OF KENTUCKY.  EACH OF THE GUARANTORS HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE WESTERN
DISTRICT OF KENTUCKY AND OF ANY KENTUCKY STATE COURT SITTING IN LOUISVILLE,
KENTUCKY AND FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS GUARANTY (INCLUDING, WITHOUT LIMITATION, ANY OF THE OTHER LOAN DOCUMENTS) 
OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH OF THE GUARANTORS IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH ANY OF THEM
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH OF THE GUARANTORS, AND
THE AGENT AND THE LENDERS ACCEPTING THIS GUARANTY, HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION  18.  Taxes. etc.  All payments required to be made by any of the
Guarantors hereunder shall be made without setoff or counterclaim and free and
clear of and without deduction or withholding for or on account of, any present
or future taxes, levies, imposts, duties or other charges of whatsoever nature
imposed by any government or any political or taxing authority thereof (but
excluding Excluded Taxes), provided, however, that if any of the Guarantors is
required by law to make such deduction or withholding, such Guarantor shall
forthwith (i) pay to the Agent or any Lender, as applicable, such additional
amount as results in the net amount received by the Agent or any Lender, as
applicable, equaling the full amount which would have been received by the Agent
or any Lender, as applicable, had no such deduction or withholding been made,
(ii) pay the full amount deducted to the relevant authority in accordance with
applicable law, and (iii) furnish to the Agent or any Lender, as applicable,
certified copies of official receipts evidencing payment of such withholding
taxes within 30 days after such payment is made.

 

7

--------------------------------------------------------------------------------


 

SECTION 19.  Setoff.  Without limiting the rights of the Agent or the Lenders
under applicable law, if all or any part of the Guaranteed Obligations is then
due, whether pursuant to the occurrence of a Default or otherwise, then the
Guarantor authorizes the Agent and the Lenders to apply any sums standing to the
credit of the Guarantor with the Agent or any Lender or any Lending Installation
of the Agent or any Lender toward the payment of the Guaranteed Obligations.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Guarantors has caused this Guaranty to be duly
executed, under seal, by its authorized officer as of the day and year first
above written.

 

 

PAPA JOHN’S INTERNATIONAL, INC., a
Delaware corporation

 

 

 

 

 

By:

/s/ J. David Flanery

 

 

 

Title:

Senior Vice President of Finance

 

 

 

 

 

PAPA JOHN’S USA, INC., a Kentucky
corporation

 

 

 

 

 

By:

/s/ J. David Flanery

 

 

 

Title:

Senior Vice President of Finance

 

 

 

 

 

PAPA JOHN’S SUPPORT SERVICES,
INC., a Kentucky corporation

 

 

 

 

 

By:

/s/ J. David Flanery

 

 

 

Title:

Treasurer

 

 

 

 

 

CAPITAL DELIVERY, LTD., a Kentucky
corporation

 

 

 

 

 

By:

/s/ J. David Flanery

 

 

 

Title:

Vice President

 

9

--------------------------------------------------------------------------------


 

 

RISK SERVICES CORP., a Kentucky
corporation

 

 

 

 

 

By:

/s/ J. David Flanery

 

 

 

Title:

Treasurer

 

 

 

 

 

PJ FOOD SERVICE, INC., a Kentucky
corporation

 

 

 

 

 

By:

/s/ J. David Flanery

 

 

 

Title:

Treasurer

 

 

 

 

 

PJFS OF MISSISSIPPI, INC., a Mississippi
corporation

 

 

 

 

 

By:

/s/ J. David Flanery

 

 

 

Title:

Treasurer

 

10

--------------------------------------------------------------------------------


 

EXHIBIT 6.1
COMPLIANCE CERTIFICATE

 

 

To:                              The Lenders parties to the
Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of January 27, 2003 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among Papa John’s International,
Inc. (the “Borrower”), the Lenders party thereto and Bank One, Kentucky, NA, as
Agent for the Lenders and as LC Issuer.  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.  I am the duly elected Senior Vice President of Finance of the Borrower;

 

2.  I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

 

3.  The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

 

4.  Schedule I attached hereto sets forth [i] financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct, and [ii] the
determination of the interest rates to be paid for Advances, the LC Fee rates
and the commitment fee rates commencing on the fifth Business Day following the
delivery hereof.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

None

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the computations set forth in
Schedule I and the financial statements delivered with this Certificate in
support hereof, are made and delivered this 27th day of January, 2003.

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ J. David Flanery

 

(signature)

 

 

 

Name:

J. David Flanery

 

(type or print)

 

 

 

Title:

Senior Vice President of Finance

 

2

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Compliance as of September 29, 2002 (the “Calculation Date”) with
provisions of Article 6 of
the Agreement

 


(1)                                 LEVERAGE RATIO (SECTION 6.17.1).  THE RATIO
OF (I) CONSOLIDATED INDEBTEDNESS OF THE LOAN PARTIES (EXCLUSIVE OF CONSOLIDATED
INDEBTEDNESS UNDER THE JEFFERSONTOWN IRB FOR SO LONG AS CAPITAL DELIVERY, LTD.
IS A WHOLLY-OWNED SUBSIDIARY OF BORROWER) AS OF THE CALCULATION DATE TO (II)
CONSOLIDATED EBITDA FOR THE FOUR FISCAL QUARTERS ENDING ON THE CALCULATION DATE,
IS 1.17 TO 1.0, WHICH IS NOT MORE THAN THE PERMITTED RATIO OF 2.0 TO 1.0 AS OF
THE CALCULATION DATE.


 


(A)                              CONSOLIDATED INDEBTEDNESS OF THE LOAN PARTIES
(EXCLUSIVE OF CONSOLIDATED INDEBTEDNESS UNDER THE JEFFERSONTOWN IRB IN THE
AMOUNT OF $80,200,000 AND THE RSC/BORROWER LETTER OF CREDIT IN THE AMOUNT OF
$6,000,000) AS OF THE CALCULATION DATE IS $142,697,000.


 


(B)                                CONSOLIDATED EBITDA FOR THE FOUR FISCAL
QUARTERS ENDING ON THE CALCULATION DATE IS COMPUTED AS FOLLOWS:


 


(I)                                     CONSOLIDATED NET INCOME


 


$


47,249,000


 


 


 


 


 


 


(II)                                  DEPRECIATION


 


 


31,638,000


 


 


 


 


 


 


(III)                               AMORTIZATION


 


 


1,139,000


 


 


 


 


 


 


(IV)                              OTHER NON-CASH CHARGES TO NET INCOME


 


 


6,308,000


 


 


 


 


 


 


(V)                                 CONSOLIDATED INTEREST EXPENSE


 


 


7,573,000


 


 


 


 


 


 


(VI)                              INCOME TAX EXPENSE


 


 


28,421,000


 


 


 


 


 


 


(VII)                           SUM OF ITEMS (I) THROUGH (VI)


 


 


122,328,000


 


 


 


 


 


 


(VIII)                        NON-CASH CREDITS TO CONSOLIDATED NET INCOME


 


 


0


 


 


 


 


 


 


(IX)                                CONSOLIDATED EBITDA EQUALS ITEM (VII) MINUS
ITEM (VIII)


 


$


122,328,000


 


 


(C)                                THE RATIO OF CONSOLIDATED INDEBTEDNESS AS OF
THE CALCULATION DATE TO CONSOLIDATED EBITDA FOR THE FOUR FISCAL QUARTERS ENDING
ON THE CALCULATION DATE EQUALS ITEM (A) DIVIDED BY ITEM (B) (IX), OR 1.17.


 

Status of Applicable Margin and Applicable Fee Rate based upon Leverage Ratio:
Level 2

 


(2)                                 INTEREST COVERAGE RATIO (SECTION 6.17.2). 
THE RATIO AS OF THE CALCULATION DATE FOR THE FOUR FISCAL QUARTERS THEN ENDED OF
(A) CONSOLIDATED EBITDA PLUS CONSOLIDATED RENTALS

 


3

--------------------------------------------------------------------------------


 


EXPENSE PLUS PRE-OPENING EXPENSES RELATING TO RESTAURANTS MINUS CAPITAL
EXPENDITURES TO (B) CONSOLIDATED INTEREST EXPENSE PLUS CONSOLIDATED RENTALS
EXPENSE PLUS PRE-OPENING EXPENSES RELATING TO RESTAURANTS IS 4.9 TO 1.0, WHICH
IS NOT LESS THAN THE MINIMUM RATIO OF 2.0 TO 1.0 DETERMINED IN ACCORDANCE WITH
THE FOLLOWING GRID:

 


(A)                              (I)                                    
CONSOLIDATED EBITDA (FROM ITEM (1) (B) (IX) ABOVE)


 


$


122,328,000


 


 


 


 


 


(II)                                  CONSOLIDATED RENTALS EXPENSE


 


16,431,000


 


 


 


 


 


(III)                               PRE-OPENING EXPENSES RELATING TO RESTAURANTS


 


223,000


 


 


 


 


 


(IV)                              SUM OF ITEMS (I), (II) AND (III)


 


138,982,000


 


 


 


 


 


(V)                                 CAPITAL EXPENDITURES


 


19,586,000


 


 


 


 


 


(VI)                              ITEM (IV) MINUS ITEM (V)


 


$


119,396,000


 


 


 


 


 


(B)                                (I)                                    
CONSOLIDATED INTEREST EXPENSE


 


7,573,000


 


 


 


 


 


(II)                                  CONSOLIDATED RENTALS EXPENSE


 


16,431,000


 


 


 


 


 


(III)                               PRE-OPENING EXPENSE RELATING TO RESTAURANTS


 


223,000


 


 


 


 


 


(IV)                              SUM OF ITEMS (I), (II) AND (III)


 


$


24,227,000


 


 


(C)                                THE INTEREST COVERAGE RATIO AS OF THE
CALCULATION DATE FOR THE FOUR FISCAL QUARTERS THEN ENDED EQUALS ITEM (2) (A)
(VI) DIVIDED BY ITEM (B) (IV), OR 4.9 TO 1.0


 


(3)                                 MINIMUM NET WORTH (SECTION 6.17.3).  THE
CONSOLIDATED NET WORTH OF THE BORROWER IS $136,212,000 AS OF THE CALCULATION
DATE, WHICH AMOUNT IS NOT LESS THAN THE REQUIRED CONSOLIDATED NET WORTH.

 


REQUIRED CONSOLIDATED NET WORTH AS OF THE CALCULATION DATE IS COMPUTED AS
FOLLOWS:

 


(I)                                     BASE AMOUNT


 


$


176,000,000


 


 


 


 


 


(II)                                  CONSOLIDATED NET INCOME FOR EACH FISCAL
QUARTER IN WHICH CONSOLIDATED NET INCOME WAS EARNED (AS OPPOSED TO A NET LOSS)
DURING THE PERIOD FROM JANUARY 1, 2002 THROUGH THE CALCULATION DATE.


 


$


35,721,000


 


 


 


 


 


(III)                               50% OF ITEM (II)


 


17,860,500


 


 


 


 


 


(IV)                              SUM OF ITEMS (I) AND (III)


 


$


193,860,500


 


 


 


 


 


(V)                                 AGGREGATE CONSIDERATION PAID BY THE BORROWER
DURING THE PERIOD FROM JANUARY 1, 2002 THROUGH THE CALCULATION DATE IN
CONNECTION WITH THE PURCHASE BY THE BORROWER OF ITS CAPITAL STOCK


 


$


102,229,000


 


 


4

--------------------------------------------------------------------------------



 


(VI)                              REQUIRED CONSOLIDATED NET WORTH EQUALS ITEM
(IV) MINUS ITEM (V).


 


$


91,631,500


 

 


(4)                                 OTHER FINANCIAL COVENANTS

 


(A)                              FINANCIAL CONTRACTS RE: COMMODITIES IN ORDINARY
COURSE (§6.11):


 


(I)                                     ACTUAL AMOUNT AS OF CALCULATION DATE:


 


NONE


 


 


 


 


 


(II)                                  LIMITATION:  $15,000,000


 


 


 


 


(B)                                INDEBTEDNESS SECURED BY PURCHASE MONEY
SECURITY INTERESTS (§6.11):


 


(I)                                     ACTUAL AMOUNT AS OF CALCULATION DATE:


 


NONE


 


 


 


 


 


(II)                                  LIMITATION:  $15,000,000.00


 


 


 


 


(C)                                INDEBTEDNESS OF FOREIGN SUBSIDIARIES (§6.11):


 


(I)                                     ACTUAL AMOUNT AS OF CALCULATION DATE
(INCLUDING INVESTMENTS IN FOREIGN SUBSIDIARIES OF $6,000,000 SEE §6.14):


 


$


6,000,000


 


 


 


 


 


(II)                                  LIMITATION: $25,000,000.00


 


 


 


 


(D)                               CONTINGENT OBLIGATIONS (OTHER THAN
REIMBURSEMENT OBLIGATIONS, ENDORSEMENTS FOR DEPOSIT OR COLLECTION IN ORDINARY
COURSE, UNDER GUARANTY AGREEMENTS, OR THE RSC/BORROWER LETTER OF CREDIT TO THE
EXTENT OF $18,000,000) (§6.11):


 


(I)                                     ACTUAL AMOUNT AS OF CALCULATION DATE:


 


$


3,000,000


 


 


 


 


 


(II)                                  LIMITATION:  $10,000,000.00


 


 


 


 


 


 


 


(III)                               ACTUAL AMOUNT OF RSC/BORROWER LETTER OF
CREDIT AS OF CALCULATION DATE


 


$


6,000,000


 


 


(E)                                 GROSS SALES PRICE OF ASSETS SINCE DATE OF
CLOSING (§6.13):


 


(I)                                     ACTUAL AMOUNT AS OF CALCULATION DATE:


 


NONE


 


 


 


 


 


(II)                                  LIMITATION:  $25,000,000.00


 


 


 


 


(F)                                 INVESTMENTS IN EXCLUDED DOMESTIC
SUBSIDIARIES SINCE DATE OF CLOSING (§6.14):


 


(I)                                     ACTUAL AMOUNT AS OF CALCULATION DATE:


 


NONE


 


 


 


 


 


(II)                                  LIMITATION:  $1,000,000.00


 


 


 


 


(G)                                INVESTMENTS IN FRANCHISEES AND OTHER
INVESTMENTS OF BORROWER (§6.14)


 


5

--------------------------------------------------------------------------------



 


(I)                                     ACTUAL AMOUNT AS OF CALCULATION DATE:


 


$


18,817,898


 


 


 


 


 


(II)                                  LIMITATION: $30,000,000.00


 


 


 

 

6

--------------------------------------------------------------------------------